Exhibit 10

 

EXECUTION COPY

 

 

 

[Published CUSIP Number:                            ]

 

 

CREDIT AGREEMENT

 

 

Dated as of June 23, 2006

 

among

 

KKR FINANCIAL CORP.

 

KKR TRS HOLDINGS, INC.

 

as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender

 

and

 

The Other Lenders Party Hereto

 

and

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

and

 

CITIGROUP GLOBAL MARKETS INC.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

27

1.03

Accounting Terms

 

28

1.04

Rounding

 

29

1.05

Times of Day

 

29

 

 

 

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

 

29

2.01

Revolving Loans

 

29

2.02

Borrowings, Conversions and Continuations of Revolving Loans

 

29

2.03

Swingline Loans

 

30

2.04

Prepayments

 

33

2.05

Termination or Reduction of Commitments

 

33

2.06

Repayment of Loans

 

34

2.07

Interest

 

34

2.08

Fees

 

35

2.09

Computation of Interest and Fees

 

35

2.10

Evidence of Debt

 

35

2.11

Payments Generally; Administrative Agent’s Clawback

 

36

2.12

Sharing of Payments by Lenders

 

37

2.13

Increase in Commitments

 

38

2.14

Concerning Joint and Several Liability of the Borrowers

 

39

2.15

Contribution

 

41

2.16

Collateral Security

 

42

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

42

3.01

Taxes

 

42

3.02

Illegality

 

44

3.03

Inability to Determine Rates

 

44

3.04

Increased Costs; Reserves on Fixed Period Eurodollar Loans

 

45

3.05

Compensation for Losses

 

46

3.06

Mitigation Obligations

 

46

3.07

Survival

 

46

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

 

47

4.01

Conditions of Initial Borrowing

 

47

4.02

Conditions to all Borrowings

 

49

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

50

5.01

Existence, Qualification and Power

 

50

5.02

Authorization; No Contravention

 

50

5.03

Governmental Authorization; Other Consents

 

50

5.04

Binding Effect

 

50

5.05

Financial Statements; No Material Adverse Effect

 

51

5.06

Litigation

 

51

5.07

No Default

 

51

 

i

--------------------------------------------------------------------------------


 

5.08

Environmental Compliance

 

51

5.09

Insurance

 

51

5.10

Taxes

 

52

5.11

ERISA Compliance

 

52

5.12

Properties

 

52

5.13

Investment Company Act; Public Utility Holding Company Act

 

52

5.14

Disclosure

 

52

5.15

Compliance with Laws

 

53

5.16

Taxpayer Identification Number

 

53

5.17

Solvency

 

53

5.18

No Burdensome Restrictions

 

53

5.19

Borrowing Base Report

 

53

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

53

6.01

Financial Statements

 

53

6.02

Certificates; Other Information

 

54

6.03

Notices

 

56

6.04

Payment of Obligations

 

56

6.05

Preservation of Existence, Etc

 

56

6.06

Maintenance of Properties

 

57

6.07

Maintenance of Insurance

 

57

6.08

Compliance with Laws

 

57

6.09

Books and Records

 

57

6.10

Inspection Rights

 

57

6.11

Use of Proceeds

 

57

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

57

7.01

Liens

 

57

7.02

Investments

 

58

7.03

Indebtedness

 

59

7.04

Fundamental Changes

 

60

7.05

Dispositions

 

60

7.06

Restricted Payments

 

61

7.07

Transactions with Affiliates

 

61

7.08

Burdensome Agreements

 

61

7.09

Financial Covenants

 

62

7.10

Management Fees; Compensation

 

62

7.11

Fiscal Year

 

62

7.12

Margin Regulations; Securities Laws

 

62

7.13

Investment Policies

 

62

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

63

8.01

Events of Default

 

63

8.02

Remedies Upon Event of Default

 

64

8.03

Application of Funds

 

64

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

65

9.01

Appointment and Authority

 

65

9.02

Rights as a Lender

 

65

9.03

Exculpatory Provisions

 

66

9.04

Reliance by Administrative Agent

 

66

 

ii

--------------------------------------------------------------------------------


 

9.05

Delegation of Duties

 

67

9.06

Resignation of Administrative Agent

 

67

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

68

9.08

No Other Duties, Etc

 

68

9.09

Administrative Agent May File Proofs of Claim

 

68

9.10

Collateral Matters

 

68

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

69

10.01

Amendments, Etc

 

69

10.02

Notices; Effectiveness; Electronic Communication

 

70

10.03

No Waiver; Cumulative Remedies

 

71

10.04

Expenses; Indemnity; Damage Waiver

 

72

10.05

Payments Set Aside

 

73

10.06

Successors and Assigns

 

74

10.07

Treatment of Certain Information; Confidentiality

 

77

10.08

Right of Setoff

 

78

10.09

Interest Rate Limitation

 

78

10.10

Counterparts; Integration; Effectiveness

 

78

10.11

Survival of Representations and Warranties

 

79

10.12

Severability

 

79

10.13

Replacement of Lenders

 

79

10.14

Governing Law; Jurisdiction; Etc.

 

79

10.15

No Advisory or Fiduciary Responsibility

 

81

10.16

USA PATRIOT Act Notice

 

81

10.17

Entire Agreement

 

81

 

 

 

 

SIGNATURES

S-1

 

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

5.06

Litigation

 

 

5.09

Environmental Matters

 

 

7.01

Existing Liens

 

 

7.03

Existing Indebtedness

 

 

7.08

Burdensome Agreements

 

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

10.06

Processing and Recordation Fees

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

A

Form of Revolving Loan Notice

 

 

B

Form of Swingline Loan Notice

 

 

C

Form of Promissory Note

 

 

D

Form of Borrowing Base Report

 

 

E

Form of Compliance Certificate

 

 

F

Form of Assignment and Assumption

 

 

G

Opinion Matters

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 23, 2006, among
KKR FINANCIAL CORP., a Maryland corporation (“KKR Financial”), KKR TRS HOLDINGS,
INC., a Delaware corporation (“KKR TRS,” and collectively with KKR Financial,
the “Borrowers” and each, individually, a “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent and Swingline Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested that the Lenders and the Swingline Lender
provide a revolving credit facility, and the Lenders and the Swingline Lender
are willing to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent and the
Swingline Lender agree as follows:

 


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


 


1.01                        DEFINED TERMS. AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Borrowing Availability” means, at any time, the lesser of (a) the
Aggregate Commitment Amount and (b) an amount equal to the sum of (i) the
Tranche A Borrowing Base plus (ii) the Tranche B Borrowing Base, in each case at
or as of such time.

 

“Aggregate Commitments” means, collectively, all Commitments of all Lenders at
any time outstanding.

 

“Aggregate Commitment Amount” means the aggregate principal amount of the
Aggregate Commitments from time to time. On the Closing Date, the Aggregate
Commitment Amount equals

 

1

--------------------------------------------------------------------------------


 

$375,000,000. The Aggregate Commitment Amount may be increased to an amount up
to $550,000,000 in accordance with Section 2.13.

 

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

“Allocable Amount” has the meaning specified in Section 2.15.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitment
Amount represented by such Lender’s Commitment at such time. If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means a per annum rate equal to:

 


(A)                                  WITH RESPECT TO TRANCHE A LOANS, 0.50%;


 


(B)                                 WITH RESPECT TO TRANCHE B LOANS, 0.75%; AND


 


(C)                                  WITH RESPECT TO THE FACILITY FEE, 0.15%.


 

“Applicable Sublimit” means the exclusion from the Tranche B Borrowing Base of
an amount (without duplication) attributable to any Eligible Specified Financial
Asset to the extent that the Net Value Amount included in the Tranche B
Borrowing Base would exceed the amount shown in the chart below for the
applicable Eligible Specified Financial Asset:

 

Eligible Specified Financial Asset(*)

 

Sublimits

 

Rule 144A private placed Debt Securities

 

 

 

a.  NAIC 1 / AAA thru A-

 

 

 

b.  NAIC 2 / BBB+ thru BBB-

 

 

 

c.  NAIC 3 / BB+ thru BB

 

Unlimited(1)

 

d.  NAIC 4 / BB- thru B-

 

 

 

e.  NAIC 5 / CCC+ thru CCC-

 

 

 

Investments Denominated in Foreign Currency (Euros, Pounds or Yen)

 

$100 million

 

KKR Financial CLO/CBO/CDO Securitizations(2)

 

 

 

a.  AAA thru A-

 

$200 million

 

b.  BBB+ and BBB

 

$100 million

 

Mortgage backed Debt Securities (“MBS”) Interest Only Strips (“IO”)

 

 

 

a.  Federal National Mortgage Association Fannie Mae (FNMA”) IOs

 

$50 million

 

b.  Non Agency IOs

 

 

 

Senior Unsecured Bank Loans

 

 

 

a.  CCC+ thru CCC-

 

$100 million

 

 

--------------------------------------------------------------------------------

(*)  References to credit ratings are to the Debt Rating.

 

(1)  Subject to there not being any restrictions on Bank of America’s ability as
Administrative Agent to sell any securities financed in the Senior Credit
Facility. A sublimit of 15% of the Aggregate Commitment Amount will apply to
144A privately placed debt transactions that are less than $100 million in size
and in which KKR Financial owns more than 33% of the total issuance.

 

(2)  Amounts attributable to CLO/CBO/CDO Securitizations rated BBB or better
shall be excluded from the Tranche B Borrowing Base to the extent that any such
Eligible Specified Financial Assets have been included in such Borrowing Base
for more than 120 days.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
KKR Financial and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of KKR Financial and its
Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Bank” means a financial institution that (i) has, or is part of a Consolidated
Group that has, at least $2.0 billion in capital, and is, or is an affiliate of
another entity within such Consolidated Group that is, regulated by the Office
of the Comptroller of the Currency, the Federal Reserve or the Office of Thrift
Supervision; or (ii) is, or is an affiliate of another entity within a
Consolidated Group that is, a registered broker/dealer under the Securities
Exchange Act of 1934, and has, or is part of a Consolidated Group that has, a
senior unsecured debt rating of at least A-/A3; provided, that an institution
that does not meet the criteria of clause (i) or clause (ii) above may
nonetheless be classified as a “Bank” on the following conditions: (x) the
Administrative Agent, in its sole discretion, exercised in a commercially
reasonable manner, which discretionary decision shall not be unreasonably
withheld or delayed, shall have expressly agreed to such classification, and (y)
the Value of all Eligible Specified Financial Assets that are Bank Loans
originated by such financial institution does not exceed $50 million (or such
greater amount as the Administrative Agent, in its sole discretion, exercised in
a commercially reasonable manner, may determine) at any time.

 

“Bank Loan” means either (i) a Delayed Draw Loan or (ii) a fully funded term
debt obligation (including, without limitation, term loans, debtor-in-possession
financings and synthetic letter of credit facilities and other similar loans and
investments including interim loans and senior subordinated loans), which are
generally under a syndicated loan or credit facility provided or originated by a
Bank or for which a Bank has acted as underwriter or agent.

 

3

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest at a per annum rate equal to
the Base Rate .

 

“Borrowers” and “Borrower” have the respective meaning specified in the
introductory paragraph hereto.

 

“Borrowing” means (i) Revolving Loans of the same Type and Tenor, made,
converted or continued on the same date and, in the case of Fixed Period
Eurodollar Loans, as to which a single Interest Period is in effect, or
(ii) Swingline Loans of the same Tenor, as applicable.

 

“Borrowing Base” means the Tranche A Borrowing Base or the Tranche B Borrowing
Base.

 

“Borrowing Base Report” means a report signed by a Responsible Officer of each
of Borrowers, in substantially the form of Exhibit D hereto, delivered to the
Administrative Agent.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Bridge Loan” means debt financing with an original maturity of not more than
one (1) year with an expected repayment from a capital markets transaction.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of KKR Financial;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of KKR Financial by Persons who were neither (i) nominated by the
board of directors of KKR Financial nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of KKR Financial
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder

 

4

--------------------------------------------------------------------------------


 

as in effect on the date hereof). It is understood and agreed that KKR Financial
LLC does not Control KKR Financial solely for purposes of this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“CLO/CBO/CDO Tranches” means collateralized loan obligation (CLO),
collateralized bond obligation (CBO) and collateralized debt obligation (CDO)
tranches rated BB+/Bal or lower (including non-rated) on transactions managed by
KKR Financial LLC or an Affiliate thereof.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the property, rights and interests of the Borrowers
and their respective Subsidiaries that are or are intended to be subject to the
Liens created by the Security Documents.

 

“Collateral Agreement” means the Collateral Agency Agreement of even date
herewith, among the Borrowers, the Administrative Agent and the Custodian in
form and substance reasonably satisfactory to the Administrative Agent or such
other agreement (the terms of which will be substantially consistent with the
existing Collateral Agreement, unless otherwise agreed by the Borrowers) in
replacement thereof as the Administrative Agent may require, with the consent of
the Borrowers, which consent shall not be unreasonably withheld or delayed.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01 and (b) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Concentration Limit” means (i) the exclusion from the Tranche B Borrowing Base
of an amount (without duplication) attributable to any second lien Bank Loans,
Mezzanine Obligations and Bridge Loans considered in the aggregate (including
without limitation any of the same that are also Delayed Draw Loans), to the
extent that the amount included in such Borrowing Base would exceed 50% of the
Aggregate Revolving Commitment Amount, (ii) with respect to any single Eligible
Specified Financial Asset (other than CLO/CBO/CDO Tranches), the exclusion from
the Tranche B Borrowing Base of an amount attributable to such Eligible
Specified Financial Asset, to the extent that (a) the amount included in such
Borrowing Base would exceed the applicable maximum Net Value Amount for each
category as specified in the chart below and (b) the number of investments in
any single Eligible Specified Financial Asset exceeds the maximum number of
investments for each category as specified in the chart below, (iii) with
respect to any Single Obligor of one or more Eligible Specified Financial Assets
(other than CLO/CBO/CDO Tranches), the exclusion from the Tranche B Borrowing
Base of an amount attributable to such Single Obligor, to the extent that
(a) the amount included in the Borrowing Base would exceed the applicable
maximum Net Value Amount for each category as specified in the chart below and
(b) the

 

5

--------------------------------------------------------------------------------


 

number of investments attributable to any Single Obligor exceeds the maximum
number of investments for each category as specified in the chart below and
(iv) with respect to any first lien Bank Loans, second lien Bank Loans,
Mezzanine Obligations, Bridge Loans and MBS IOs, to the extent there is no Debt
Rating (each, an “Unrated Asset”), considered individually, with no Debt Rating,
the exclusion from the Tranche B Borrowing Base of an amount attributable to
such Eligible Specified Financial Asset, to the extent that (a) the amount
included in such Borrowing Base would exceed the applicable maximum Net Value
Amount for each category as specified in the chart below and (b) the number of
investments in any unrated Eligible Specified Financial Asset exceeds the
maximum number of investments for each category as specified in the chart below
and (v) the exclusion from the Tranche B Borrowing Base of an amount
attributable to CLO/CBO/CDO Tranches considered in the aggregate, to the extent
that the amount included in such Borrowing Base would exceed 50% of the
Aggregate Revolving Commitment Amount.

 

Limits on Single Obligor / Single Asset / Unrated Asset Investments

 

Category of Investments based on
Net Value Amount ($Millions)*

 

Maximum Number of
Investments Allowed**

 

Maximum Net Value Amount per Single
Obligor/Asset ($Millions)

 

> $75 but up to $100

 

1

 

100

 

> $50 but up to $75

 

1

 

75

 

> $25 but up to $50

 

3

 

50

 

 

 

Up to Aggregate Revolving

 

 

 

< or = $25

 

Commitment Amount

 

N/A

 

 

--------------------------------------------------------------------------------

* The Tranche B Borrowing Base shall exclude amounts attributable to (i) any
Single Obligor or single Eligible Specified Financial Asset investments rated
CCC+/Caa1 through CCC-/Caa3 and (ii) any Unrated Asset investments, in each
case, in the top three categories of investments based on Net Value Amount which
are included in the Tranche B Borrowing Base for more than fifteen (15)
consecutive months solely for a thirty (30) day period after such fifteen (15)
month period to the extent the Net Value Amount thereof exceeds $25.0 million.
References to credit ratings are to the Debt Rating.

 

** If there are no Single Obligor, single Eligible Specified Financial Asset or
Unrated Asset investments in any particular category specified in the left hand
column of the chart (the “Unutilized Category of Investments”), then the Tranche
B Borrowing Base may include an increased number of Single Obligor, single
Eligible Specified Financial Asset or Unrated Asset investments in a category
specifying lower Net Value Amounts so long as the aggregate Net Value of such
investments does not exceed the Maximum Net Value Amount per Single Obligor,
single Eligible Specified Financial Asset or Unrated Asset investment specified
in the right hand column of the chart for such Unutilized Category of
Investments; provided, however, that the Tranche B Borrowing Base shall not, at
any time, include amounts attributable to more than five (5) Single Obligor,
single Eligible Specified Financial Asset or Unrated Asset investments the Net
Value Amount of which, individually, exceeds $25.0 million.

 

“Consolidated Group” means the collective group of affiliated entities that are
required, in accordance with GAAP, to issue consolidated financial statements.

 

“Consolidated Net Income” means, for any period, for KKR Financial and its
Subsidiaries on a consolidated basis, the net income of KKR Financial and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Net Worth” means, as of any date of determination, the excess of
Consolidated Total Assets over Consolidated Total Liabilities.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, the
excess of Consolidated Total Assets over Consolidated Total Liabilities, and
less the sum (without duplication) of the following (in each case, to the extent
included in the Consolidated Total Assets):

 


(A)                                  THE TOTAL BOOK VALUE OF ALL ASSETS OF KKR
FINANCIAL AND ITS SUBSIDIARIES PROPERLY CLASSIFIED AS INTANGIBLE ASSETS UNDER
GAAP, INCLUDING SUCH ITEMS AS GOODWILL, THE PURCHASE PRICE OF ACQUIRED ASSETS

 

6

--------------------------------------------------------------------------------


 


IN EXCESS OF THE FAIR MARKET VALUE THEREOF, TRADEMARKS, TRADE NAMES, SERVICE
MARKS, BRAND NAMES, COPYRIGHTS, PATENTS AND LICENSES, AND RIGHTS WITH RESPECT TO
THE FOREGOING; PLUS


 


(B)                                 ALL AMOUNTS REPRESENTING ANY WRITE-UP IN THE
BOOK VALUE OF ANY ASSETS OF KKR FINANCIAL OR ITS SUBSIDIARIES RESULTING FROM A
REVALUATION THEREOF SUBSEQUENT TO DECEMBER 31, 2005, EXCLUDING ADJUSTMENTS TO
TRANSLATE FOREIGN ASSETS AND LIABILITIES FOR CHANGES IN FOREIGN EXCHANGE RATES
MADE IN ACCORDANCE WITH FINANCIAL ACCOUNTING STANDARDS BOARD STATEMENT NO. 52.


 

“Consolidated Total Assets” means, as of any date of determination, the sum of
(a) all assets (“consolidated balance sheet assets”) of KKR Financial and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(b) without duplication, all assets leased by KKR Financial or any Subsidiary as
lessee under any Synthetic Lease to the extent that such assets would have been
consolidated balance sheet assets had the Synthetic Lease been treated for
accounting purposes as a capital lease, plus (c) without duplication, all sold
receivables in respect of sales of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Persons
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Persons
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith, to the extent that such receivables
would have been consolidated balance sheet assets had they not been sold.

 

“Consolidated Total Liabilities” means, as of any date of determination, all
liabilities of KKR Financial and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and classified as such on the consolidated balance
sheet of KKR Financial and its Subsidiaries and all other Indebtedness of KKR
Financial and its Subsidiaries, whether or not so classified; provided, that for
purposes of this definition, in the case of a Trust Preferred Securities
Transaction, only the Trust Preferred Indebtedness issued or incurred by KKR
Financial in connection therewith, excluding Trust Preferred Indebtedness
relating solely to the common equity securities of the applicable Trust
Preferred Financing Vehicle, shall be included in determining the liabilities
and other Indebtedness of KKR Financial and its Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Custodial Account” means the account established and maintained pursuant to the
Collateral Agreement in which Collateral will be deposited by the Borrowers and
pledged to the Administrative Agent and any demand deposit account established
and maintained in connection therewith.

 

“Custodian” means The Bank of New York or another institution selected by the
Administrative Agent with the consent of the Borrowers, which consent shall not
be unreasonably withheld or delayed.

 

“Daily Floating Eurodollar Loan” means a Swingline Loan that bears interest at a
per annum rate equal to the Daily Floating Eurodollar Rate plus the Applicable
Rate.

 

7

--------------------------------------------------------------------------------


 

“Daily Floating Eurodollar Rate” means, for any day, a fluctuating rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) on such day (if such day is a
Business Day) or the immediately preceding Business Day (if such day is not a
Business Day), for U.S. dollar deposits with a term equivalent to one (1) month.
If such rate is not available at such time for any reason, then the “Daily
Floating Eurodollar Rate” shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in U.S. dollars in same
day funds in the approximate amount of the Daily Floating Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
one (1) month would be offered by Bank of America’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) on such day (if such day is a Business Day) or the
immediately preceding Business Day (if such day is not a Business Day).

 

“Debt Rating” means, as of any date, the rating that has been most recently
assigned (either publicly or privately, and including a “shadow” rating) by S&P,
Moody’s or Fitch (or, if no such rating is available with respect to 144A Debt
Securities only, NAIC), as the case may be, for either (i) any Eligible
Specified Financial Asset or (ii) if no such rating is available from any such
rating agency with respect to senior unsecured Bank Loans only, for a class of
non-credit enhanced long-term senior unsecured debt issued by the applicable
obligor of such senior unsecured Bank Loan. For purposes of the foregoing,
(a) if only one of S&P, Moody’s or Fitch (or, if no such rating is available
with respect to 144A Debt Securities only, NAIC) shall have in effect a Debt
Rating, the Debt Rating for the purposes of this Agreement shall be determined
by reference to the available rating, (b) if more than one Debt Rating shall be
in effect, the Debt Rating for the purposes of this Agreement shall be
determined by reference to the lowest rating issued by S&P, Moody’s or Fitch,
(c) if any Debt Rating established by S&P, Moody’s or Fitch (or, if no such
rating is available with respect to 144A Debt Securities only, NAIC) shall be
changed or if any agency establishes a Debt Rating for any Eligible Specified
Financial Asset where, previously, there was no Debt Rating, such new Debt
Rating shall be effective, subject to clause (b) above, as of the date on which
such change is first announced publicly or privately by the rating agency making
such change or issuing such rating, as applicable, and (d) if S&P, Moody’s or
Fitch (or, for 144A Debt Securities, NAIC) shall change the basis on which Debt
Ratings are established, each reference to the Debt Rating assigned by S&P,
Moody’s or Fitch (or, for 144A Debt Securities, NAIC), as the case may be, shall
refer to the then equivalent rating by S&P, Moody’s or Fitch (or, for 144A Debt
Securities, NAIC), as the case may be.

 

“Debt Securities” as used in the other definitions contained herein, means
securities evidencing debt obligations, including, without limitation,
certificates representing an interest in a trust, the principal assets of which
consist of debt obligations.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means when used with respect to Obligations, (i) with respect to
Base Rate Loans, an interest rate equal to (A) the Base Rate plus (B) 2% per
annum; and (ii) with respect to a Eurodollar Loan, an interest rate equal to
(A) the interest rate (including any Applicable Rate) otherwise applicable to
such Eurodollar Loan plus (B) 2% per annum.

 

8

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans or participations in Swingline Loans required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

“Delayed Draw Loan” means, as of any date, a term loan that has not yet been
fully funded.

 

“Delayed Draw Reserve” means, as of any date, an amount equal to the aggregate
amount of the respective Unfunded Delayed Draw Amounts for each Delayed Draw
Loan that is a Tranche B Specified Financial Asset as of such date.

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi), (b) a
commercial bank organized under the laws of the United States, or any State
thereof, having total assets in excess of $500,000,000 or any commercial finance
or asset based lending affiliate of any such commercial bank, (c) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, having a net worth of at least $250,000,000 calculated in
accordance with GAAP, (d) any Lender (or any Affiliate of any Lender) listed on
the signature page of this Agreement and (e) other financial institutions with a
net worth of at least $250,000,000.

 

“Eligible Specified Financial Asset” means a Tranche A Specified Financial Asset
or a Tranche B Specified Financial Asset, or a Participation Interest therein,
of any Borrowers:

 


(A)                                  IN WHICH, TO SECURE THE OBLIGATIONS,
WHETHER CONTINGENT OR OTHERWISE, THE ADMINISTRATIVE AGENT HAS A SECURITY
INTEREST (I) PERFECTED BY THE ADMINISTRATIVE AGENT’S POSSESSION OR BY “CONTROL”
(AS DEFINED IN §§ 8-106, 9-104, 9-105 AND 9-106 OF THE UNIFORM COMMERCIAL CODE
OF THE STATE OF NEW YORK) IN FAVOR OF THE ADMINISTRATIVE AGENT (WITH, IF THE
ADMINISTRATIVE AGENT SO ELECTS AND TERMINATES THE COLLATERAL AGREEMENT, ANOTHER
CUSTODIAN OR SECURITIES INTERMEDIARY DESIGNATED BY THE ADMINISTRATIVE AGENT WITH
THE BORROWERS’ CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, FOR THE PURPOSES OF OBTAINING CONTROL), OR, IF IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT IT IS NOT POSSIBLE OR PRACTICABLE TO PERFECT
THE SECURITY INTEREST BY THE ADMINISTRATIVE AGENT’S POSSESSION OR BY “CONTROL”
IN FAVOR OF THE ADMINISTRATIVE AGENT, IS OTHERWISE PERFECTED, AND PERFECTED IN
SUCH A WAY AS TO BE ENTITLED TO FIRST PRIORITY, TO THE REASONABLE SATISFACTION
OF THE ADMINISTRATIVE AGENT AND (II) IS CAPABLE OF BEING ENFORCED BY THE
ADMINISTRATIVE AGENT WITHOUT THE CONSENT OF ANY THIRD PARTY (OTHER THAN, IN THE
CASE OF A SPECIFIED FINANCIAL ASSET THAT IS A LOAN, THE CUSTOMARY REQUIREMENT OF
THE CONSENT OF THE ADMINISTRATIVE AGENT OR, UNLESS THE LOAN IS IN DEFAULT,
BORROWER OR MATERIAL OBLIGOR OF THE LOAN) OR RESORT TO JUDICIAL PROCESS;


 


(B)                                 WHICH IS NOT OTHERWISE SUBJECT TO ANY PRIOR
SECURITY INTEREST, LIEN OR ENCUMBRANCE OTHER THAN LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS;

 

9

--------------------------------------------------------------------------------


 


(C)                                  WHICH IS NOT IN DEFAULT AS OF THE DATE ON
WHICH SUCH ASSET WAS ACQUIRED BY THE BORROWERS;


 


(D)                                 WHICH IS NOT SUBJECT TO ANY RIGHT OF
RECOUPMENT OR SET-OFF;


 


(E)                                  IN RESPECT OF WHICH, UNLESS UNDER THE
“CONTROL” OF THE ADMINISTRATIVE AGENT ACTING AS A SECURITIES INTERMEDIARY, SUCH
BORROWER HAS ISSUED TO THE APPLICABLE ISSUER OR MATERIAL OBLIGOR (OR, IF
PAYMENTS ARE MADE THROUGH AN AGENT, TO THE APPLICABLE AGENT) AN INSTRUCTION
DIRECTING ALL PAYMENTS OF AMOUNTS PAYABLE TO SUCH BORROWER IN RESPECT OF SUCH
SPECIFIED FINANCIAL ASSET TO THE CUSTODIAL ACCOUNT OR ANOTHER ACCOUNT APPROVED
BY THE ADMINISTRATIVE AGENT;


 


(F)                                    THE VALUE OF WHICH TO BE INCLUDED, FOR
PURPOSES OF THE COMPUTATION OF THE APPLICABLE BORROWING BASE AT ANY TIME, HAS
BEEN OBTAINED, OR, IF REQUIRED TO BE UPDATED, HAS BEEN OBTAINED IN RESPONSE TO
THE UPDATE REQUIREMENT, AND TO THE EXTENT SUCH VALUE IS NOT BEING DISPUTED BY
THE ADMINISTRATIVE AGENT;


 


(G)                                 FOR WHICH THE DEPOSITARY BANK, ISSUER OR
MATERIAL OBLIGOR, AS THE CASE MAY BE, EXCLUDING ANY ISSUER OF SECURITIES BY A
SPECIAL PURPOSE ENTITY IN A SECURITIZATION, IS ORGANIZED AND HAS ITS CHIEF
EXECUTIVE OFFICE IN (I) THE UNITED STATES OF AMERICA, OR (II) IF APPROVED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, WHICH SHALL BE EXERCISED IN A
COMMERCIALLY REASONABLE MANNER, BELGIUM, FRANCE, ITALY, LUXEMBOURG, NETHERLANDS,
GERMANY, DENMARK, IRELAND, UNITED KINGDOM, AUSTRIA, FINLAND, SWEDEN OR JAPAN;


 


(H)                                 WHICH IS DENOMINATED IN U.S. DOLLARS, EUROS,
BRITISH POUNDS OR JAPANESE YEN;


 


(I)                                     IS NOT “MARGIN STOCK” AS DEFINED IN
REGULATION U OF THE FEDERAL RESERVE BOARD;


 


(J)                                     IN THE CASE OF A FIRST OR SECOND LIEN
BANK LOAN, A MEZZANINE OBLIGATIONS OR A BRIDGE LOAN, THAT IS A TERM LOAN, AND IS
EITHER A DELAYED DRAW LOAN OR HAS BEEN FULLY FUNDED (I.E., IS NOT SUBJECT TO AN
ADDITIONAL LENDING COMMITMENT) AND IS NOT IN DEFAULT; AND


 


(K)                                  IN THE CASE OF A PARTICIPATION INTEREST,
WHICH THE ADMINISTRATIVE AGENT IS REASONABLY SATISFIED IS A “TRUE” PARTICIPATING
INTEREST RATHER THAN BEING A FINANCING AND IS CONSISTENT WITH MARKET NORMS FOR
AGREEMENTS BETWEEN UNAFFILIATED ENTITIES DEALING AT ARM’S LENGTH.


 

Notwithstanding the foregoing, the Borrowing Base on any date may include an
asset to be purchased by any Borrower with the proceeds of a Loan to be made on
that date so long as (i) the Administrative Agent has been directed by such
Borrower to pay the proceeds of such Loan directly to the seller of the asset
(to the extent of the purchase price thereof), (ii) the seller is to deliver the
asset to such Borrower before or against payment by such Borrower, (iii) the
seller has been directed by such Borrower to deliver the asset to the
Administrative Agent or its nominee or, if such delivery is not possible or
practical, in such other manner as is reasonably acceptable to the
Administrative Agent to satisfy the requirements of clauses (a), (b) and (c) of
this definition of “Eligible Specified Financial Asset.”  In such instance, the
requirements of clauses (a), (b), (c) and (d) need not be met for the asset to
qualify as an Eligible Specified Financial Asset until the expiration of three
Business Days following the date of the Borrowing so long as during the three
Business Day period, the Administrative Agent has a perfected security interest
in the asset, provided, however, that the Value of the asset does not exceed
$25,000,000.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the

 

10

--------------------------------------------------------------------------------


 

environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of KKR Financial or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

 

“Eurodollar Loans” means Fixed Period Eurodollar Loans or Daily Floating
Eurodollar Loans.

 

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall gross
or net income (however denominated), and franchise taxes imposed on it (in lieu
of net income taxes), in each case, by the jurisdiction (or any political
subdivision thereof including, without limitation, a state of the United States
and any political subdivision

 

11

--------------------------------------------------------------------------------


 

of such state) under the laws of which such recipient is organized (or political
subdividision thereof) or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction (or political subdividision thereof) in which any
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by any Borrower under Section 10.13), any and all Taxes
(including withholding tax) that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 3.01(a), and (d) any and all Taxes
imposed on it as a result of a trade or business, a permanent establishment, or
a present or former connection between such Lender or the Administrative Agent
(as the case may be) and the jurisdiction of the Governmental Authority imposing
such tax or any taxing authority thereof or therein (other than any connection
resulting from being a Lender hereunder).

 

“Existing Collateral” means the property or assets of either of the Borrowers in
or on which the administrative agent under the Existing Credit Agreement has
liens or security interests.

 

“Existing Credit Agreement” means the Credit Agreement dated as of June 16, 2005
among the Borrowers, the lenders party thereto, J.P. Morgan Chase Bank, N.A., as
administrative agent, and Citigroup Global Markets Inc., as syndication Agent,
as amended.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated June [        ], 2006, among the
Borrowers, the Administrative Agent and the Arranger.

 

“Fee Letter Supplement” means that certain supplement to the Fee Letter entered
into on or prior to the Closing Date among the Borrowers, the Administrative
Agent and the Arranger.

 

“Fitch” means Fitch, Inc.

 

“Financing SPE” means any bankruptcy-remote special purpose Subsidiary formed by
any Borrower or an Affiliate and which is, or is established for the purpose of
becoming, an issuer in a Securitization.

 

“Fixed Period Eurodollar Loan” means any Loan that bears interest at a per annum
rate equal to the Fixed Period Eurodollar Rate plus the Applicable Rate.

 

“Fixed Period Eurodollar Rate” means, for any day, a fixed rate equal to the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other

 

12

--------------------------------------------------------------------------------


 

commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
U.S. dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period. If such rate is not available at
such time for any reason, then the “Fixed Period Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in U.S. dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Fixed Period Eurodollar Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any

 

13

--------------------------------------------------------------------------------


 

Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor Payment” has the meaning specified in Section 2.15.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 


(A)                                  ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY AND ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES,
LOAN AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


 


(B)                                 ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH
PERSON ARISING UNDER LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL),
BANKERS’ ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


 


(C)                                  NET OBLIGATIONS OF SUCH PERSON UNDER ANY
SWAP CONTRACT;


 


(D)                                 ALL OBLIGATIONS OF SUCH PERSON TO PAY THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS
PAYABLE IN THE ORDINARY COURSE OF BUSINESS AND, IN EACH CASE, NOT PAST DUE FOR
MORE THAN 60 DAYS AFTER THE DATE ON WHICH SUCH TRADE ACCOUNT PAYABLE WAS
CREATED);


 


(E)                                  INDEBTEDNESS (EXCLUDING PREPAID INTEREST
THEREON) SECURED BY A LIEN ON PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON
(INCLUDING INDEBTEDNESS ARISING UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION
AGREEMENTS), WHETHER OR NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH
PERSON OR IS LIMITED IN RECOURSE;


 


(F)                                    CAPITAL LEASE OBLIGATIONS AND SYNTHETIC
LEASE OBLIGATIONS;


 


(G)                                 ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE,
REDEEM, RETIRE, DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY EQUITY
INTEREST IN SUCH PERSON OR ANY OTHER PERSON, VALUED, IN THE CASE OF A REDEEMABLE
PREFERRED INTEREST, AT THE GREATER OF ITS VOLUNTARY OR INVOLUNTARY LIQUIDATION
PREFERENCE PLUS ACCRUED AND UNPAID DIVIDENDS; AND


 


(H)                                 ALL GUARANTEES OF SUCH PERSON IN RESPECT OF
ANY OF THE FOREGOING.


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person is liable
therefor by reason of its status as general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
Obligation or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

 

14

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(a).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Daily Floating Eurodollar Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Fixed Period Eurodollar Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or a Daily Floating Eurodollar Loan (including a Swingline Loan), the
last Business Day of each March, June, September and December and the Maturity
Date.

 

“Interest Period” means, as to each Fixed Period Eurodollar Loan, the period
commencing on the date such Fixed Period Eurodollar Loan is disbursed or
converted to or continued as a Fixed Period Eurodollar Loan and ending on the
date, one, two, three or six months thereafter, as selected by any Borrower in
its Loan Notice; provided that:

 


(A)                                  ANY INTEREST PERIOD THAT WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;


 


(B)                                 ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD)
SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF SUCH
INTEREST PERIOD; AND


 


(C)                                  NO INTEREST PERIOD SHALL EXTEND BEYOND THE
MATURITY DATE.


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“KKR Financial” has the meaning specified in the introductory paragraph hereto.

 

“KKR TRS” has the meaning specified in the introductory paragraph hereto.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

15

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit Obligations” means reimbursement obligations of either of the
Borrowers in respect of letters of credit issued for the benefit of either of
the Borrowers or any of their respective Subsidiaries, which reimbursement
obligations may be unsecured or may be collateralized by means of a deposit of
cash with the issuer of any such letter of credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means any Revolving Loan or Swingline Loan.

 

“Loan Documents” means this Agreement, the Collateral Agreement, the Security
Documents, the Fee Letter and each Note, if any, issued hereunder.

 

“Loan Notice” means either a Revolving Loan Notice or a Swingline Loan Notice.

 

“Management Agreement” means that certain Management Agreement dated as of
August 12, 2004, between KKR Financial and KKR Financial Advisors LLC.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrowers and
their respective Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform any of its obligations under this Agreement or any other Loan
Document or (c) the rights of or benefits available to the Lenders under this
Agreement or any other Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of each of the Borrowers and their respective Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Contract or Repurchase Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Borrower or such Subsidiary would be required to pay if such Swap
Contract or Repurchase Agreement were terminated at such time.

 

“Maturity Date” means the later of the third anniversary of the Closing Date
and, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Mezzanine Obligation” means a subordinate Loan or Debt Security that is senior
to all equity classes. For clarity, Mezzanine Obligations shall not include any
preferred stock or any equity security that is mandatorily redeemable as defined
by GAAP.

 

16

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Value Amount” means, in relation to an Eligible Specified Financial Asset,
the product of the Value of such Eligible Specified Financial Asset and the
relevant Specified Percentage applicable to such Eligible Specified Financial
Asset.

 

“Note” means a promissory note made by any Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan hereunder, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies of the United States
or any political subdivision thereof (including, without limitation, any state
in the United States and any political subdivision of any such state) (including
interest, fines, penalties and additions to tax) arising from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Outstanding Amount” means with respect to all Loans hereunder, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participation Interest” means any participating interest in any collateralized
loan obligation, collateralized bond obligation, collateralized debt obligation,
first lien Bank Loan, second lien Bank Loan, Mezzanine Obligation or Bridge Loan
where the record holder of such interest is a Financing SPE or a financial
institution which has a Debt Rating equal to A+ by S&P, or its equivalent from
another rating agency, or higher.

 

“Patriot Act” has the meaning specified in Section 10.16.

 

17

--------------------------------------------------------------------------------


 

“Payoff Documents” has the meaning specified in Section 4.01(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity
performing similar functions.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by KKR Financial or
any ERISA Affiliate or to which KKR Financial or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Perfection Certificate” has the meaning set forth in the Security Agreement.

 

“Permitted Encumbrances” means:

 


(A)                                  LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT
YET DUE OR ARE BEING CONTESTED IN GOOD FAITH BY THE BORROWERS OR A SUBSIDIARY
THEREOF;


 


(B)                                 LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW,
ARISING IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT
OVERDUE BY MORE THAN 30 DAYS OR ARE BEING CONTESTED IN GOOD FAITH BY THE
BORROWERS OR A SUBSIDIARY THEREOF;


 


(C)                                  PLEDGES AND DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LAWS OR REGULATIONS AND DEPOSITS SECURING
LIABILITY TO INSURANCE CARRIERS IN RELATION TO THE FOREGOING;


 


(D)                                 DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)                                  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT
DO NOT CONSTITUTE AN EVENT OF DEFAULT; AND


 


(F)                                    EASEMENTS, ZONING RESTRICTIONS,
RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR
ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY
OBLIGATIONS AND DO NOT MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF ANY BORROWER OR ANY SUBSIDIARY;


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 


(A)                                  DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE
PRINCIPAL OF AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED
STATES OF AMERICA (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE
BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA), IN EACH
CASE MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;

 

18

--------------------------------------------------------------------------------


 


(B)                                 INVESTMENTS IN COMMERCIAL PAPER MATURING
WITHIN 270 DAYS FROM THE DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF
ACQUISITION, THE HIGHEST CREDIT RATING OBTAINABLE FROM S&P, MOODY’S OR FITCH;


 


(C)                                  INVESTMENTS IN CERTIFICATES OF DEPOSIT,
BANKER’S ACCEPTANCES AND TIME DEPOSITS MATURING WITHIN 180 DAYS FROM THE DATE OF
ACQUISITION THEREOF ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET
DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL
BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF WHICH HAS A COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT
LESS THAN $500,000,000;


 


(D)                                 FULLY COLLATERALIZED REPURCHASE AGREEMENTS
WITH A TERM OF NOT MORE THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE
(A) ABOVE AND ENTERED INTO WITH A FINANCIAL INSTITUTION SATISFYING THE CRITERIA
DESCRIBED IN CLAUSE (C) ABOVE; AND


 


(E)                                  MONEY MARKET FUNDS THAT (I) COMPLY WITH THE
CRITERIA SET FORTH IN SECURITIES AND EXCHANGE COMMISSION RULE 2A-7 UNDER THE
INVESTMENT COMPANY ACT OF 1940, (II) HAVE A DEBT RATING OF AAA BY S&P, OR ITS
EQUIVALENT FROM ANOTHER RATING AGENCY, AND (III) HAVE PORTFOLIO ASSETS OF AT
LEAST $5,000,000,000.


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Post-Closing Condition” has the meaning ascribed to such term in the Fee Letter
Supplement.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq., of the Code.

 

“Related Borrowing Base Information” means, with respect to any “Specified
Financial Asset” as defined herein, or Participation Interest therein, included
or to be included in the Borrowing Base, (a) the category of the Specified
Financial Asset as referred to in clauses (a) through (k) of the definition and,
if a Participation Interest is applicable, the participating interest, (b) the
identification of all primary and secondary material obligors obligated on the
Specified Financial Asset, (c) the CUSIP number, if any, corresponding to such
Eligible Specified Financial Asset, (d) the principal amount of the loan, debt
or other monetary obligation in which any Borrower has an interest, (e) the
scheduled maturity of the loan, debt or other monetary obligation, (f) the type
of collateral securing the loan, debt or other monetary obligation and (g) the
source of information used in the determination of the Value.

 

19

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Repurchase Agreement” means any agreement involving the sale or purchase of
financial or other assets whereby the seller of such assets agrees to repurchase
such assets at an agreed upon price and at a stated time.

 

“Request for Borrowing” means (a) with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Revolving Loan Notice and (b) with respect to
a Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, as of any date of determination, (a) if there are
three (3) or fewer Lenders on such date, all of the Lenders and (b) if there are
three or more Lenders on such date, the Lenders having Commitments in the
aggregate representing more than 50% of the Aggregate Commitments at such time
or, if the commitment of each Lender to make Loans have been terminated pursuant
to Section 8.02, at least two Lenders holding in the aggregate more than 50% of
the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and Swingline Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrowers or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolving Credit Facility” means the credit facility pursuant to which
Revolving Loans are made available to the Borrowers in accordance with this
Agreement.

 

“Revolving Loan” means an extension of credit made by a Lender to a Borrower
pursuant to Section 2.01 of this Agreement as a Tranche A Loan or a Tranche B
Loan.

 

“Revolving Loan Notice” means a notice of (a) a Borrowing of a Revolving Loan,
(b) a conversion of Revolving Loans from one Type to another, or (c) a
continuation of Fixed Period Eurodollar Loans pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

 

20

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means secured Indebtedness incurred by any Borrower or
any Subsidiary in the course of its business as such business is described in
KKR Financial’s Form 10-K filed with the Securities and Exchange Commission on
March 29, 2006, including any such Indebtedness incurred pursuant to or in
connection with any loan warehouse agreement, Repurchase Agreement, Swap
Agreement, collateralized bond obligation, collateralized loan obligation,
collateralized debt obligation or Securitization.

 

“Securitization” means the issuance by a bankruptcy-remote special purpose
entity of evidences of debt obligations or equity interests to holders which are
third party institutional investors and which entitle the holders to receive
payments that depend primarily on the cash flow of accounts, chattel paper,
instruments, investment property or payment intangibles owned by the special
purpose entity.

 

“Security Agreement” means the Security Agreement of even date herewith, among
the Borrowers and the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Security Documents” means the Security Agreement and all other instruments and
documents, including without limitation, Uniform Commercial Code financing
statements, which (a) are required to be executed, delivered or filed pursuant
to the Security Agreement or any other Loan Document or (b) are necessary for
the creation or perfection of any Lien in favor of the Agent for the benefit of
the Lenders to secure any of the Obligations.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Single Obligor” means, collectively, all obligors that are Affiliates.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

21

--------------------------------------------------------------------------------


 

“Special Event” means, in connection with a Trust Preferred Financing Vehicle,
the receipt by the Borrower (or its Subsidiary) of an opinion of counsel that as
a result of certain changes in or interpretations of the tax law or the
Investment Company Act of 1940, as amended (the “Investment Company Act”) or, in
each case, regulations thereunder, there is more than an insubstantial risk that
the Trust Preferred Vehicle will be considered an “investment company” under the
Investment Company Act or that the Trust Preferred Vehicle will be subject to
United States federal income tax or subject to more than a de minimus amount of
other taxes or governmental charges or that interest payable by the maker of the
Trust Preferred Indebtedness will not be eligible as a tax deduction by such
maker.

 

“Specified Financial Asset” means a Tranche A Specified Financial Asset or a
Tranche B Specified Financial Asset.

 

“Specified Percentage” means, in relation to any Eligible Specified Financial
Asset, the percentage set forth in the table below opposite such Eligible
Specified Financial Asset:

 

TRANCHE A

 

Eligible Specified Financial Asset

 

Specified Percentage

 

Cash

 

100

%

Certificates of deposit

 

95

%

Commercial paper

 

95

%

United States obligations consisting of interest rate strips or zero coupon
obligations

 

90

%

Other United States obligations maturing in 10 or more and up to 30 years

 

95

%

Other United States obligations maturing in 2 or more but less than 10

 

97

%

Other United States obligations maturing in less than 2 years

 

98

%

MBS rated AAA and with a weighted average life of less than five years

 

95

%

MBS rated AA to AA+ and with a weighted average life of less than five years

 

90

%

MBS rated A to AA-and with a weighted average life of less than five years

 

85

%

 

TRANCHE B

 

Eligible Specified Financial Asset(*)

 

Specified Percentage

 

Publicly traded investment grade Debt Securities.

 

 

 

a.  BBB+ or higher

 

90

%

b.  BBB thru BBB-

 

80

%

Rule 144A private placed Debt Securities

 

 

 

a.  NAIC 1 / AAA thru A-

 

85

%

b.  NAIC 2 / BBB+ thru BBB-

 

80

%

c.  NAIC 3 / BB+ thru BB

 

75

%

d.  NAIC 4 / BB- thru B-

 

60

%

e.  NAIC 5 / CCC+ thru CCC-

 

50

%

Other Debt Securities, excluding MBS, rated BB+/Ba1 through BB-/B3

 

75

%

Other Debt Securities, excluding MBS, rated B+/B1 through B-/B3

 

60

%

Other Debt Securities, excluding MBS, rated CCC+/Caa1 through CCC-/Caa3

 

50

%

First lien Bank Loans

 

85

%

Second lien Bank Loans

 

70

%

Real estate related Mezzanine Obligations

 

60

%

Mezzanine Obligations (other than real estate related Mezzanine Obligations)

 

50

%

Bridge Loans

 

50

%

MBS rated BBB- to A- and with a weighted average life of less than five years

 

75

%

MBS rated BB- to BB+ and with a weighted average life of less than five years

 

50

%

CLO/CBO/CDO Tranches rated BB+/Ba1 or lower (including non-rated) on
transactions managed by KKR Financial LLC or an Affiliate thereof

 

40

%

Investments Denominated in Foreign Currency (Euros, Pounds or Yen)

 

Mimic rates on US currency
denominated assets if micro
hedged for FX risk and, if not,
 an additional decrease of 5%(1)

 

KKR Financial CLO/CBO/CDO Securitizations

 

 

 

a.  AAA thru A-

 

90

%

b.  BBB+ and BBB

 

80

%

MBS IO Strips

 

 

 

a.  FNMA IOs

 

50

%

b.  Non Agency IOs

 

40

%

 

22

--------------------------------------------------------------------------------


 

Senior Unsecured Bank Loans

 

 

 

a.  BBB- or higher

 

80

%

b.  BB+ thru BB-

 

75

%

c.  B+ thru B-

 

70

%

d.  CCC+ thru CCC-

 

50

%

 

--------------------------------------------------------------------------------

* References to credit ratings are to the Debt Rating.

(1) Subject to confirmation of Administrative Agent’s first lien on foreign
exchange hedges.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Facility” means that portion of the Revolving Credit Facility made
available by the Swingline Lender pursuant to Section 2.03.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03.

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.03(a).

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

23

--------------------------------------------------------------------------------


 

“Swingline Sublimit” means, at any time, an amount equal to the lesser of
(a) $50,000,000 and (b) the Aggregate Commitment Amount. The Swingline Sublimit
is part of, and not in addition to, the Aggregate Commitment Amount.

 

“Syndication Agents” means, collectively, JPMorgan Chase Bank, N.A. and
Citigroup Global Markets Inc.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tenor” means, with respect to any Loan, its characterization as a Tranche A
Loan or a Tranche B Loan.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans under this Agreement or any of the other Loan Documents as of such time.

 

“Tranche” means either Tranche A or Tranche B.

 

“Tranche A” means that portion of the Revolving Credit Facility pursuant to
which Tranche A Loans are made.

 

“Tranche B” means that portion of the Revolving Credit Facility pursuant to
which Tranche B Loans are made.

 

“Tranche A Availability” means, at any time, the lesser of (a) an amount not
less than zero and otherwise equal to (i) the Aggregate Commitment Amount minus
(ii) Total Outstandings and (b) an amount not less than zero and otherwise equal
to (i) the Tranche A Borrowing Base minus (ii) the Outstanding Amount of Tranche
A Loans, in each case as of such time.

 

“Tranche A Borrowing Base” means an amount, as of any date, equal to the sum of
each and all Tranche A Specified Financial Asset Value Amounts as of such date;
provided that the Tranche A Borrowing Base on any date may include an asset to
be purchased by any Borrower with the proceeds of a Tranche A Loan to be made on
that date so long as (i) the Administrative Agent has been directed by such
Borrower to pay the proceeds of such Loan directly to the seller of the asset,
(ii) the seller is to deliver the asset to such Borrower before or against
payment by such Borrower, (iii) the seller has been directed by such Borrower to
deliver the asset to the Administrative Agent or its nominee or, if the delivery
is not possible or practical, in such other manner as is reasonably acceptable
to the Administrative Agent to satisfy the requirements of clauses (a), (b) and
(c) of the definition of “Eligible Specified Financial Asset;” and provided
further that the requirements of clauses (a), (b), (c) and (d) of the definition
of “Eligible Specified Financial Asset” are met for such asset not later than
the expiration of three Business Days following the date of the related Tranche
A Loan.

 

“Tranche A Loans” means any Loan made with reference to Tranche A Availability.

 

24

--------------------------------------------------------------------------------


 

“Tranche A Specified Financial Asset” means any Eligible Specified Financial
Asset described in one of the following categories:

 


(A)                                  CASH ON DEPOSIT IN, OR CERTIFICATES OF
DEPOSIT MATURING IN LESS THAN 90 DAYS ON THE DATE OF ACQUISITION AND ISSUED BY,
A BANK WITH AT LEAST $2,000,000,000 IN CAPITAL AND RATED A1/P1;


 


(B)                                 COMMERCIAL PAPER MATURING IN LESS THAN 90
DAYS ON THE DATE OF ACQUISITION AND RATED A2/P2 OR HIGHER;


 


(C)                                  DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE
PRINCIPAL AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED
STATES OF AMERICA (OR BY ANY AGENCY THEREOF TO THE EXTENT BACKED BY THE FULL
FAITH AND CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN
30 YEARS FROM THE DATE OF ACQUISITION THEREOF; OR


 


(D)                                 RESIDENTIAL OR COMMERCIAL MORTGAGE-BACKED
DEBT SECURITIES HAVING A DEBT RATING AND WEIGHTED AVERAGE LIFE INDICATED IN THE
TRANCHE A TABLE FOR SPECIFIED PERCENTAGES RELATING TO MORTGAGE-BACKED DEBT
SECURITIES.


 

“Tranche A Specified Financial Asset Value Amount” means, for each Tranche A
Specified Financial Asset, as of any date, the product of the Value of such
Tranche A Specified Financial Asset as of the most recent date such Value is
required to be determined pursuant to Section 6.02 and the Specified Percentage
applicable to such Tranche A Specified Financial Asset, and subtracting from
such product, in each case, any amount secured by a prior Lien.

 

“Tranche B Availability” means, at any time, the lesser of (a) an amount not
less than zero and otherwise equal to (i) the Aggregate Commitment Amount minus
(ii) Total Outstandings and (b) an amount not less than zero and otherwise equal
to (i) the Tranche B Borrowing Base minus (ii) the Outstanding Amount of Tranche
B Loans, in each case as of such time.

 

“Tranche B Borrowing Base” means an amount, as of any date, equal to (a) the sum
of each and all Tranche B Specified Financial Asset Value Amounts as of such
date minus (b) the amount of the Delayed Draw Reserve as of such date; provided
that the Tranche B Borrowing Base on any date may include an asset to be
purchased by any Borrower with the proceeds of a Tranche B Loan to be made on
that date so long as (i) the Administrative Agent has been directed by such
Borrower to pay the proceeds of such Loan directly to the seller of the asset,
(ii) the seller is to deliver the asset to such Borrower before or against
payment by such Borrower, (iii) the seller has been directed by such Borrower to
deliver the asset to the Administrative Agent or its nominee or, if the delivery
is not possible or practical, in such other manner as is reasonably acceptable
to the Administrative Agent to satisfy the requirements of clauses (a), (b) and
(c) of the definition of “Eligible Specified Financial Asset;” and provided
further, that the requirements of clauses (a), (b), (c) and (d) of the
definition of “Eligible Specified Financial Asset” are met for the asset not
later than the expiration of three Business Days following the date of the
related Tranche B Loan.

 

“Tranche B Loans” means any Loan made with reference to Tranche B Availability.

 

“Tranche B Specified Financial Asset” means any Eligible Specified Financial
Asset described in one of the following categories:

 


(A)                                  PUBLICLY TRADED INVESTMENT GRADE DEBT
SECURITIES RATED BBB-/BAA3 OR HIGHER;

 

25

--------------------------------------------------------------------------------


 


(B)                                 DEBT SECURITIES PLACED PRIVATELY UNDER SEC
RULE 144A AND RATED CCC-/CAA3 OR HIGHER OR NAIC 5 OR HIGHER;


 


(C)                                  OTHER DEBT SECURITIES (INCLUDING, IN THE
CASE OF CLO/CBO/CDO TRANCHES, NON-RATED SECURITIES, WHETHER OR NOT TREATED AS
DEBT FOR TAX PURPOSES), EXCLUDING MORTGAGE-BACKED SECURITIES HAVING THE DEBT
RATINGS INDICATED IN THE TABLE FOR SPECIFIED PERCENTAGES;


 


(D)                                 FIRST LIEN BANK LOANS (I.E., BANK LOANS
SECURED BY A FIRST PRIORITY SECURITY INTEREST IN AND LIEN ON SUBSTANTIALLY ALL
OF THE MATERIAL OBLIGORS’ ASSETS);


 


(E)                                  SECOND LIEN BANK LOANS (I.E., BANK LOANS
SECURED BY A SECOND PRIORITY SECURITY INTEREST IN AND LIEN ON SUBSTANTIALLY ALL
OF THE MATERIAL OBLIGORS’ ASSETS);


 


(F)                                    MEZZANINE OBLIGATIONS;


 


(G)                                 BRIDGE LOANS;


 


(H)                                 SENIOR UNSECURED DEBT HAVING A DEBT RATING
INDICATED IN THE TRANCHE B TABLE FOR SPECIFIED PERCENTAGES;


 


(I)                                     FOR ALL SPECIFIED FINANCIAL ASSETS
DEFINED IN ITEMS (A) THROUGH (H), (J) AND (K) UNDER THIS DEFINITION, INVESTMENTS
DENOMINATED IN U.S. DOLLARS, EUROS, BRITISH POUNDS OR JAPANESE YEN;


 


(J)                                     MORTGAGE-BACKED DEBT INTEREST-ONLY
STRIPS; OR


 


(K)                                  RESIDENTIAL OR COMMERCIAL MORTGAGE-BACKED
DEBT SECURITIES HAVING A DEBT RATING AND WEIGHTED AVERAGE LIFE INDICATED IN THE
TRANCHE B TABLE FOR SPECIFIED PERCENTAGES RELATING TO MORTGAGE-BACKED DEBT
SECURITIES.


 

“Tranche B Specified Financial Asset Value Amount” means, for each Tranche B
Specified Financial Asset as of any date, the product of the Value of each such
Tranche B Specified Financial Asset as of the most recent date such Value is
required to be determined under Section 6.02 and the Specified Percentage
applicable to such Tranche B Specified Financial Asset, subject to any
Applicable Sublimit and, to the extent applicable, a Concentration Limit.

 

“Trust Preferred Financing Vehicle” has the meaning assigned to such term in the
definition of Trust Preferred Securities Transaction.

 

“Trust Preferred Securities Transaction” means a transaction pursuant to which
(i) a Borrower (or any Subsidiary of a Borrower) issues unsecured, subordinated,
Debt Securities to, or borrows on an unsecured, subordinated basis from, any
trust or other entity that, as its primary purpose, provides financing to a
Borrower (or any Subsidiary of a Borrower) (a “Trust Preferred Financing
Vehicle”; such indebtedness of a Borrower or any of its Subsidiaries owing to a
Trust Preferred Financing Vehicle, “Trust Preferred Indebtedness”) and (ii) the
Trust Preferred Financing Vehicle funds such financing of such Borrower (or such
Subsidiary of a Borrower) by issuing and selling preferred securities having a
mandatory redemption date no earlier than 30 years and not subject to redemption
in less than 5 years from the date of their issuance (other than at the option
of the Borrower or applicable Subsidiary upon the occurrence of a Special Event)
(“Trust Preferred Securities”), which securities may be guaranteed on an
unsecured, subordinated basis by such Borrower or such Subsidiary to the extent
that the trustee has failed to make distributions from payments received from
such Borrower or such Subsidiary (each such guaranty, a “Trust Preferred
Guaranty”, collectively, “Trust Preferred Guarantees”).

 

26

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, Daily
Floating Eurodollar Loan or a Fixed Period Eurodollar Loan.

 

“Unfunded Delayed Draw Amount” means, as of any date, and for any Delayed Draw
Loan that is a Tranche B Specified Financial Asset as of such date, an amount
equal to the maximum unfunded portion of such Delayed Draw Loan that could be
required to be funded by a Borrower as of or after such date.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unsecured Indebtedness” means unsecured Indebtedness incurred by any Borrower
or any Subsidiary in the course of its business as such business is described in
KKR Financial’s Form 10-K filed with the Securities and Exchange Commission on
March 29, 2006.

 

“Value” means, on any date, in relation to an Eligible Specified Financial
Asset, the fair market value of the Eligible Specified Financial Asset,
determined, where applicable on a settlement basis, in the following order of
priority:

 


(A)                                  IF THE ELIGIBLE SPECIFIED FINANCIAL ASSET
IS OF A TYPE SOLD ON A RECOGNIZED EXCHANGE, THE CLOSING PRICE ON THE EXCHANGE AS
OF SUCH DATE;


 


(B)                                 IF THE ELIGIBLE SPECIFIED FINANCIAL ASSET IS
OF A TYPE FOR WHICH SALES QUOTATIONS ARE PROVIDED BY IDC, LOAN X, LOAN PRICING
CORPORATION OR ANY OTHER PRICING SERVICE APPROVED BY THE ADMINISTRATIVE AGENT,
IN ITS SOLE DISCRETION, WHICH SHALL BE EXERCISED IN A COMMERCIALLY REASONABLE
MANNER, THE SALES PRICE PROVIDED BY THE PRICING SERVICE AS OF SUCH DATE;


 


(C)                                  IF THE ELIGIBLE SPECIFIED FINANCIAL ASSET
IS OF A TYPE FOR WHICH SALES QUOTATIONS ARE AVAILABLE FROM BANK OF AMERICA, BEAR
STEARNS, CITIGROUP, CREDIT SUISSE FIRST BOSTON, DEUTSCHE BANK, GOLDMAN SACHS,
JPMORGAN, LEHMAN BROTHERS, MERRILL LYNCH, UBS, OR ANY OF THEIR RESPECTIVE
AFFILIATES OR ANY OTHER DEALERS APPROVED BY THE ADMINISTRATIVE AGENT, IN ITS
SOLE DISCRETION, WHICH SHALL BE EXERCISED IN A COMMERCIALLY REASONABLE MANNER,
THE AVERAGE OF THE BID PRICES AS OF SUCH DATE PROVIDED BY AT LEAST TWO OF SUCH
DEALERS; AND


 


(D)                                 IN ALL OTHER CASES, THE VALUE IS THE AMOUNT
AGREED TO IN WRITING (AS OF OR FOR ANY DATE(S) SET FORTH THEREIN) BY THE
ADMINISTRATIVE AGENT AND THE BORROWERS OR, IN THE ABSENCE OF AGREEMENT, THE
AMOUNT APPRAISED BY AN UNAFFILIATED AND DISINTERESTED NATIONALLY RECOGNIZED
THIRD PARTY APPRAISER, EXPERIENCED IN VALUING FINANCIAL ASSETS OF THAT TYPE,
SELECTED BY THE BORROWERS OR THE AMOUNT DETERMINED BY THE ADMINISTRATIVE AGENT
BASED UPON ITS OWN INTERNAL VALUATION, WHICHEVER IS LOWER, IN EACH CASE AS OF
SUCH DATE.


 


1.02                        OTHER INTERPRETIVE PROVISIONS. WITH REFERENCE TO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN
OR IN SUCH OTHER LOAN DOCUMENT:


 


(A)                                  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED

 

27

--------------------------------------------------------------------------------


 


TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.” THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.” UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN
DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


(B)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


 


(C)                                  SECTION HEADINGS HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


1.03                        ACCOUNTING TERMS. (A) GENERALLY. ALL ACCOUNTING
TERMS NOT SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN
CONFORMITY WITH, AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER
FINANCIAL CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT
SHALL BE PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN
EFFECT FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN
PREPARING THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PRESCRIBED HEREIN.


 


(B)                                 CHANGES IN GAAP. KKR FINANCIAL SHALL PROVIDE
A WRITTEN SUMMARY OF MATERIAL CHANGES IN GAAP OR IN THE CONSISTENT APPLICATION
THEREOF IN ACCORDANCE WITH SECTION 6.02(A). IF AT ANY TIME ANY CHANGE IN GAAP
WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN
ANY LOAN DOCUMENT, AND EITHER THE BORROWERS OR THE REQUIRED LENDERS SHALL SO
REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS SHALL NEGOTIATE
IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT
THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


 


(C)                                  CONSOLIDATION OF VARIABLE INTEREST
ENTITIES. ALL REFERENCES HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF KKR
FINANCIAL AND ITS SUBSIDIARIES OR TO THE DETERMINATION OF ANY AMOUNT FOR KKR
FINANCIAL AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE
SHALL, IN EACH CASE, BE DEEMED TO INCLUDE EACH VARIABLE INTEREST ENTITY THAT KKR
FINANCIAL IS REQUIRED TO CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 –
CONSOLIDATION OF VARIABLE INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51
(JANUARY 2003) AS IF SUCH VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED
HEREIN.

 

28

--------------------------------------------------------------------------------


 


1.04                        ROUNDING. ANY FINANCIAL RATIOS REQUIRED TO BE
MAINTAINED BY KKR FINANCIAL PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY
DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT
TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED
HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDING-UP IF THERE IS NO NEAREST NUMBER).


 


1.05                        TIMES OF DAY. UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT
OR STANDARD, AS APPLICABLE).


 


ARTICLE II.
THE COMMITMENTS AND BORROWINGS


 


2.01                        REVOLVING LOANS. SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE TRANCHE A LOANS AND
TRANCHE B LOANS TO THE BORROWERS FROM TIME TO TIME, ON ANY BUSINESS DAY DURING
THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED THAT, AFTER GIVING
EFFECT TO ANY REVOLVING LOAN, (I) THE OUTSTANDING AMOUNT OF THE LOANS IN THE
APPLICABLE TRANCHE DOES NOT EXCEED (A) IN THE CASE OF TRANCHE A LOANS, TRANCHE A
AVAILABILITY AND (B) IN THE CASE OF TRANCHE B LOANS, TRANCHE B AVAILABILITY,
(II) THE TOTAL OUTSTANDINGS DO NOT EXCEED THE AGGREGATE BORROWING AVAILABILITY,
AND (III) THE AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING LOANS OF ANY LENDER,
PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL
SWINGLINE LOANS DO NOT EXCEED SUCH LENDER’S COMMITMENT. WITHIN THE LIMITS OF
EACH LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF,
THE BORROWERS MAY BORROW UNDER THIS SECTION 2.01, PREPAY UNDER SECTION 2.04, AND
REBORROW UNDER THIS SECTION 2.01. REVOLVING LOANS MAY BE BASE RATE LOANS OR
FIXED PERIOD EURODOLLAR LOANS, AS FURTHER PROVIDED HEREIN.


 


2.02                        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
REVOLVING LOANS.


 


(A)                                  EACH REVOLVING LOAN, EACH CONVERSION OF
REVOLVING LOANS FROM ONE TYPE TO ANOTHER, AND EACH CONTINUATION OF FIXED PERIOD
EURODOLLAR LOANS SHALL BE MADE UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE
RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR
CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS OR OF ANY CONVERSION OF FIXED
PERIOD EURODOLLAR LOANS TO BASE RATE LOANS, AND (II) ON THE REQUESTED DATE OF
ANY BORROWING OF BASE RATE LOANS. EACH TELEPHONIC NOTICE BY ANY BORROWER
PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN REVOLVING LOAN NOTICE, APPROPRIATELY COMPLETED
AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. EACH BORROWING OF,
CONVERSION TO OR CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF. EXCEPT AS PROVIDED IN SECTION 2.03(C), EACH BORROWING OF OR CONVERSION
TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF. EACH REVOLVING LOAN NOTICE (WHETHER
TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER SUCH BORROWER IS REQUESTING A
REVOLVING LOAN, A CONVERSION OF REVOLVING LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS, (II) THE REQUESTED DATE OF THE
REVOLVING LOAN, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF REVOLVING LOANS TO BE BORROWED,
CONVERTED OR CONTINUED, (IV) THE TYPE OF REVOLVING LOANS TO BE BORROWED OR TO
WHICH EXISTING REVOLVING LOANS ARE TO BE CONVERTED, (V) THE TENOR OF THE
REVOLVING LOANS TO BE BORROWED AND (VI) IF APPLICABLE, THE DURATION OF THE
INTEREST PERIOD WITH RESPECT THERETO. IF THE APPLICABLE BORROWER FAILS TO
SPECIFY A TYPE OF REVOLVING LOAN IN A REVOLVING LOAN NOTICE OR IF SUCH BORROWER
FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE
APPLICABLE REVOLVING LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.
ANY SUCH AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE
LAST DAY OF THE INTEREST

 

29

--------------------------------------------------------------------------------


 


PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE FIXED PERIOD EURODOLLAR
LOANS. IF THE APPLICABLE BORROWER REQUESTS A REVOLVING LOAN OF, CONVERSION TO,
OR CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS IN ANY SUCH REVOLVING LOAN
NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE
SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


 


(B)                                 FOLLOWING RECEIPT OF A REVOLVING LOAN
NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT
OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE REVOLVING LOANS, AND IF NO TIMELY
NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE DETAILS OF ANY
AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN THE PRECEDING SUBSECTION.
IN THE CASE OF A REVOLVING LOAN, EACH LENDER SHALL MAKE THE AMOUNT OF ITS
REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE
FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE REVOLVING LOAN NOTICE. UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL BORROWING, SECTION 4.01), THE ADMINISTRATIVE AGENT
SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT BY WIRE TRANSFER OF SUCH FUNDS TO THE
ACCOUNT SPECIFIED BY THE APPLICABLE BORROWER.


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
FIXED PERIOD EURODOLLAR LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY
OF AN INTEREST PERIOD FOR SUCH LOAN. DURING THE EXISTENCE OF A DEFAULT, NO LOANS
MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS FIXED PERIOD EURODOLLAR LOANS
WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWERS AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR FIXED PERIOD EURODOLLAR LOANS UPON DETERMINATION OF SUCH
INTEREST RATE. AT ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND THE LENDERS OF ANY CHANGE IN
BANK OF AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY
FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)                                  AFTER GIVING EFFECT TO ALL REVOLVING LOANS,
ALL CONVERSIONS OF REVOLVING LOANS FROM ONE TYPE TO THE OTHER, AND ALL
CONTINUATIONS OF REVOLVING LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN
TEN (10) INTEREST PERIODS IN EFFECT WITH RESPECT TO REVOLVING LOANS.


 


2.03                        SWINGLINE LOANS.


 


(A)                                  THE SWINGLINE. SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE SWINGLINE LENDER AGREES, IN RELIANCE UPON THE
AGREEMENTS OF THE OTHER LENDERS SET FORTH IN THIS SECTION 2.03, TO MAKE TRANCHE
A LOANS AND TRANCHE B LOANS (EACH SUCH LOAN, A “SWINGLINE LOAN”) TO THE
BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD
IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE
SWINGLINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWINGLINE LOANS, WHEN
AGGREGATED WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF REVOLVING
LOANS OF THE LENDER ACTING AS SWINGLINE LENDER, MAY EXCEED THE AMOUNT OF SUCH
LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY
SWINGLINE LOAN, (I) THE OUTSTANDING AMOUNT OF THE LOANS IN THE APPLICABLE
TRANCHE DOES NOT EXCEED (A) IN THE CASE OF TRANCHE A LOANS, TRANCHE A
AVAILABILITY AND (B) IN THE CASE OF TRANCHE B LOANS, TRANCHE B AVAILABILITY,
(II) THE TOTAL OUTSTANDINGS DO NOT EXCEED THE AGGREGATE BORROWING AVAILABILITY,
AND (III) THE AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING LOANS OF ANY LENDER,
PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL
SWINGLINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED,
FURTHER, THAT THE APPLICABLE BORROWER SHALL NOT USE THE PROCEEDS OF ANY
SWINGLINE LOAN TO REFINANCE ANY OUTSTANDING SWINGLINE LOAN. WITHIN THE FOREGOING
LIMITS, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY
BORROW UNDER THIS SECTION 2.03, PREPAY UNDER SECTION 2.04, AND REBORROW UNDER
THIS SECTION 2.03. EACH SWINGLINE LOAN SHALL BE EITHER A BASE RATE LOAN OR A
DAILY FLOATING EURODOLLAR LOAN

 

30

--------------------------------------------------------------------------------


 


AS SELECTED BY THE APPLICABLE BORROWER. IMMEDIATELY UPON THE MAKING OF A
SWINGLINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWINGLINE LENDER A RISK
PARTICIPATION IN SUCH SWINGLINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWINGLINE LOAN.
NOTWITHSTANDING THE FOREGOING AND SUBJECT TO SUBSECTION (C) BELOW, NO LENDER
HEREUNDER, OTHER THAN THE SWINGLINE LENDER, SHALL BE REQUIRED TO MAKE A DAILY
FLOATING EURODOLLAR LOAN.


 


(B)                                 BORROWING PROCEDURES. EACH SWINGLINE
BORROWING SHALL BE MADE UPON THE APPLICABLE BORROWER’S IRREVOCABLE NOTICE TO THE
SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.
EACH SUCH NOTICE MUST BE RECEIVED BY THE SWINGLINE LENDER AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 3:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL
SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $1,000,000,
AND (II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY. EACH SUCH
TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWINGLINE LENDER
AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWINGLINE LOAN NOTICE, WHICH SHALL
SPECIFY (I) THE REQUESTED DATE OF THE SWINGLINE BORROWING, (II) THE PRINCIPAL
AMOUNT OF SWINGLINE LOAN, (III) THE TENOR OF THE SWINGLINE LOAN TO BE BORROWED
AND (IV) THE DURATION WITH RESPECT THERETO. PROMPTLY AFTER RECEIPT BY THE
SWINGLINE LENDER OF ANY TELEPHONIC SWINGLINE LOAN NOTICE, THE SWINGLINE LENDER
WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE
ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWINGLINE LOAN NOTICE AND, IF NOT,
THE SWINGLINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) OF THE CONTENTS THEREOF. UNLESS THE SWINGLINE LENDER HAS RECEIVED
NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT
THE REQUEST OF ANY LENDER) PRIOR TO 4:00 P.M. ON THE DATE OF THE PROPOSED
SWINGLINE BORROWING (A) DIRECTING THE SWINGLINE LENDER NOT TO MAKE SUCH
SWINGLINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE PROVISO TO THE
FIRST SENTENCE OF SECTION 2.03(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWINGLINE LENDER WILL, NOT LATER THAN 4:00 P.M.
ON THE BORROWING DATE SPECIFIED IN SUCH SWINGLINE LOAN NOTICE, MAKE THE AMOUNT
OF ITS SWINGLINE LOAN AVAILABLE TO THE APPLICABLE BORROWER AT ITS OFFICE BY WIRE
TRANSFER TO THE ACCOUNT SPECIFIED BY THE APPLICABLE BORROWER.


 


(C)                                  REFINANCING OF SWINGLINE LOANS.


 

(I)                                     THE SWINGLINE LENDER, AT ANY TIME IN ITS
SOLE AND ABSOLUTE DISCRETION, MAY REQUEST, ON BEHALF OF THE BORROWERS (WHICH
HEREBY IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO SO REQUEST ON ITS BEHALF),
THAT EACH LENDER MAKE A BASE RATE LOAN OR FIXED PERIOD EURODOLLAR LOAN, AS
APPLICABLE, IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING. SUCH REQUEST SHALL BE MADE IN
WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A REVOLVING LOAN NOTICE FOR
PURPOSES HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL
AMOUNT OF BASE RATE LOANS OR FIXED PERIOD EURODOLLAR LOANS, BUT SUBJECT TO THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02. THE SWINGLINE LENDER SHALL FURNISH THE APPLICABLE BORROWER WITH A
COPY OF THE APPLICABLE REVOLVING LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH
NOTICE TO THE ADMINISTRATIVE AGENT. EACH LENDER SHALL MAKE AN AMOUNT EQUAL TO
ITS APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH REVOLVING LOAN NOTICE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE
ACCOUNT OF THE SWINGLINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER
THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH REVOLVING LOAN NOTICE, WHEREUPON,
SUBJECT TO SECTION 2.03(C)(II), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL
BE DEEMED TO HAVE MADE A BASE RATE LOAN OR FIXED PERIOD EURODOLLAR LOAN, AS
APPLICABLE, TO THE APPLICABLE BORROWER IN SUCH AMOUNT. THE ADMINISTRATIVE AGENT
SHALL REMIT THE FUNDS SO RECEIVED TO THE SWINGLINE LENDER.

 

31

--------------------------------------------------------------------------------


 

(II)                                  IF FOR ANY REASON ANY SWINGLINE LOAN
CANNOT BE REFINANCED BY SUCH A REVOLVING LOAN IN ACCORDANCE WITH
SECTION 2.03(C)(I), THE REQUEST FOR BASE RATE LOANS OR FIXED PERIOD EURODOLLAR
LOANS, AS APPLICABLE, SUBMITTED BY THE SWINGLINE LENDER AS SET FORTH HEREIN
SHALL BE DEEMED TO BE A REQUEST BY THE SWINGLINE LENDER THAT EACH OF THE LENDERS
FUND ITS RISK PARTICIPATION IN THE RELEVANT SWINGLINE LOAN AND EACH LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER
PURSUANT TO SECTION 2.03(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH
PARTICIPATION.

 

(III)                               IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER ANY AMOUNT REQUIRED
TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(I), THE SWINGLINE
LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE
ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT
IS IMMEDIATELY AVAILABLE TO THE SWINGLINE LENDER AT A RATE PER ANNUM EQUAL TO
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE SWINGLINE
LENDER IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS
ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
SWINGLINE LENDER IN CONNECTION WITH THE FOREGOING. IF SUCH LENDER PAYS SUCH
AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S REVOLVING LOAN INCLUDED IN THE RELEVANT BORROWING OR
FUNDED PARTICIPATION IN THE RELEVANT SWINGLINE LOAN, AS THE CASE MAY BE. A
CERTIFICATE OF THE SWINGLINE LENDER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE
(III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)                              EACH LENDER’S OBLIGATION TO MAKE REVOLVING
LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS SECTION 2.03(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE
SWINGLINE LENDER, THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE,
EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS PURSUANT TO THIS
SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02. NO SUCH
FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION
OF THE BORROWERS TO REPAY SWINGLINE LOANS, TOGETHER WITH INTEREST AS PROVIDED
HEREIN.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.


 

(I)                                     AT ANY TIME AFTER ANY LENDER HAS
PURCHASED AND FUNDED A RISK PARTICIPATION IN A SWINGLINE LOAN, IF THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWINGLINE LOAN, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN THE
SAME FUNDS AS THOSE RECEIVED BY THE SWINGLINE LENDER.

 

(II)                                  IF ANY PAYMENT RECEIVED BY THE SWINGLINE
LENDER IN RESPECT OF PRINCIPAL OR INTEREST ON ANY SWINGLINE LOAN IS REQUIRED TO
BE RETURNED BY THE SWINGLINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE
SWINGLINE LENDER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWINGLINE
LENDER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE. THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWINGLINE
LENDER. THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 

32

--------------------------------------------------------------------------------


 


(E)                                  INTEREST FOR ACCOUNT OF SWINGLINE LENDER.
THE SWINGLINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR
INTEREST ON THE SWINGLINE LOANS. UNTIL EACH LENDER FUNDS ITS BASE RATE LOAN OR
FIXED PERIOD EURODOLLAR LOAN, AS APPLICABLE, OR RISK PARTICIPATION PURSUANT TO
THIS SECTION 2.03 TO REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE OF ANY
SWINGLINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL BE
SOLELY FOR THE ACCOUNT OF THE SWINGLINE LENDER.


 


2.04                        PREPAYMENTS.


 


(A)                                  THE BORROWERS MAY, UPON NOTICE TO THE
ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
REVOLVING LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF FIXED
PERIOD EURODOLLAR LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS;
(II) ANY PREPAYMENT OF FIXED PERIOD EURODOLLAR LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND
(III) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF
LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING. EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE AND TENOR OF
REVOLVING LOANS TO BE PREPAID AND, IF FIXED PERIOD EURODOLLAR LOANS ARE TO BE
PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS. THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT. IF SUCH NOTICE
IS GIVEN BY ANY BORROWER, SUCH BORROWER SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN. ANY PREPAYMENT OF A FIXED PERIOD EURODOLLAR LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05. EACH SUCH PREPAYMENT SHALL
BE APPLIED TO THE REVOLVING LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES.


 


(B)                                 THE BORROWERS MAY, UPON NOTICE TO THE
SWINGLINE LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM
TIME TO TIME, VOLUNTARILY PREPAY SWINGLINE LOANS IN WHOLE OR IN PART WITHOUT
PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE
SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE
DATE OF THE PREPAYMENT, AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $1,000,000. EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT. IF SUCH NOTICE IS GIVEN BY ANY BORROWER, SUCH
BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.


 


(C)                                  IF FOR ANY REASON, AT ANY TIME, (I) THE
TOTAL OUTSTANDINGS EXCEED THE AGGREGATE BORROWING AVAILABILITY AT SUCH TIME,
(II) THE OUTSTANDING TRANCHE A LOANS EXCEED THE TRANCHE A BORROWING BASE, OR
(III) THE OUTSTANDING TRANCHE B LOANS EXCEED THE TRANCHE B BORROWING BASE, THE
BORROWERS SHALL IMMEDIATELY PREPAY LOANS IN AN AGGREGATE AMOUNT OF SUCH EXCESS,
AS APPLICABLE.


 


2.05                        TERMINATION OR REDUCTION OF COMMITMENTS. THE
BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE
COMMITMENTS HEREUNDER, AND, FROM TIME TO TIME, PERMANENTLY REDUCE THE AGGREGATE
COMMITMENT AMOUNT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. FIVE (5) BUSINESS DAYS PRIOR TO
THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE
IN AN AGGREGATE AMOUNT OF $5,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF, (III) THE BORROWERS SHALL NOT TERMINATE OR REDUCE THE AGGREGATE
COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS
HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENT AMOUNT,
(IV) IF, AFTER GIVING EFFECT TO ANY REDUCTION OF THE AGGREGATE COMMITMENTS, THE
SWINGLINE SUBLIMIT EXCEEDS THE AGGREGATE COMMITMENT AMOUNT, SUCH SUBLIMIT SHALL
BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS AND (V) IN THE CASE OF

 

33

--------------------------------------------------------------------------------


 


A PARTIAL TERMINATION OR REDUCTION OF THE COMMITMENTS, THE AGGREGATE COMMITMENT
AMOUNT SHALL NOT BE LESS THAN $50,000,000. THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY THE LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF
THE AGGREGATE COMMITMENTS. ANY REDUCTION OF THE AGGREGATE COMMITMENT AMOUNT
SHALL BE APPLIED TO THE COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE
PERCENTAGE. ALL FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE
AGGREGATE COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 


2.06                        REPAYMENT OF LOANS.


 


(A)                                  THE BORROWERS SHALL REPAY TO THE LENDERS ON
THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS OUTSTANDING
ON SUCH DATE.


 


(B)                                 THE BORROWERS SHALL REPAY EACH SWINGLINE
LOAN ON THE EARLIEST TO OCCUR OF (I) THE MATURITY DATE OR (II) THE DATE
REQUESTED BY THE SWINGLINE LENDER WHICH SHALL NOT BE EARLIER THAN THE BUSINESS
DAY IN WHICH THE BORROWERS MAY REQUEST BASE RATE LOANS PURSUANT TO SECTION 2.02.


 


2.07                        INTEREST.


 


(A)                                  SUBJECT TO THE PROVISIONS OF
SUBSECTION (B) BELOW, (I) EACH FIXED PERIOD EURODOLLAR LOAN SHALL BEAR INTEREST
ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE
PER ANNUM EQUAL TO THE FIXED PERIOD EURODOLLAR RATE FOR SUCH INTEREST PERIOD
PLUS THE APPLICABLE RATE FOR THE APPLICABLE TRANCHE, (II) EACH BASE RATE LOAN
SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH
INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE BASE RATE; AND (III) EACH
SWINGLINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FROM THE APPLICABLE BORROWING DATE TO THE DATE OF PAYMENT THEREOF AT A RATE PER
ANNUM EQUAL TO, AT THE ELECTION OF THE BORROWERS, (A) THE BASE RATE OR (B) THE
DAILY FLOATING EURODOLLAR RATE PLUS THE APPLICABLE RATE FOR THE APPLICABLE
TRANCHE.


 


(B)                                 (I)                                     IF
ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.


 

(II)                                  IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY
LOAN) PAYABLE BY THE BORROWERS UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH
AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM
AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(III)                               UPON THE REQUEST OF THE REQUIRED LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE
PRINCIPAL AMOUNT OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING
INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS.

 

(IV)                              ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.

 


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN. INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

34

--------------------------------------------------------------------------------


 


2.08                        FEES.


 


(A)                                  FACILITY FEE. THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A FACILITY FEE EQUAL TO THE APPLICABLE RATE TIMES THE
ACTUAL DAILY AGGREGATE COMMITMENT AMOUNT (OR, IF THE AGGREGATE COMMITMENTS HAVE
TERMINATED, ON THE OUTSTANDING AMOUNT OF ALL REVOLVING LOANS AND SWINGLINE
LOANS), REGARDLESS OF USAGE. THE FACILITY FEE SHALL ACCRUE AT ALL TIMES DURING
THE AVAILABILITY PERIOD (AND THEREAFTER SO LONG AS ANY REVOLVING LOANS OR
SWINGLINE LOANS REMAIN OUTSTANDING), INCLUDING AT ANY TIME DURING WHICH ONE OR
MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE,
AND ON THE LAST DAY OF THE AVAILABILITY PERIOD (AND, IF APPLICABLE, THEREAFTER
ON DEMAND). THE FACILITY FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL DAILY
AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR
EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)                                 OTHER FEES. (I)  THE BORROWERS SHALL PAY TO
THE ARRANGER AND THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES
IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER. SUCH FEES SHALL BE
FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(II)                                  THE BORROWERS SHALL PAY TO THE LENDERS
SUCH FEES AS SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS
AND AT THE TIMES SO SPECIFIED. SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 


2.09                        COMPUTATION OF INTEREST AND FEES. ALL COMPUTATIONS
OF INTEREST FOR BASE RATE LOANS OR DAILY FLOATING EURODOLLAR LOANS SHALL BE MADE
ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS
ELAPSED. ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR
INTEREST, AS APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY
YEAR). INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE,
AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.11(A), BEAR INTEREST FOR ONE
DAY. EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


 


2.10                        EVIDENCE OF DEBT.


 


(A)                                  THE LOANS MADE BY EACH LENDER SHALL BE
EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY
THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS. THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS
TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON. ANY FAILURE TO SO RECORD
OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO
THE OBLIGATIONS. IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR. UPON THE REQUEST OF ANY
LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL EXECUTE AND
DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL
EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS. EACH
LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF
APPLICABLE), TENOR, AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT
THERETO.


 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING

 

35

--------------------------------------------------------------------------------


 


THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN SWINGLINE LOANS. IN
THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


 


2.11                        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


 


(A)                                  GENERAL. ALL PAYMENTS TO BE MADE BY ANY
BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY ANY BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED,
AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED HEREIN. THE ADMINISTRATIVE
AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR
OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS
RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE. ALL PAYMENTS RECEIVED
BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE. IF ANY PAYMENT TO BE MADE BY ANY BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.


 


(B)                                 (I)  FUNDING BY LENDERS; PRESUMPTION BY
ADMINISTRATIVE AGENT. UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY REVOLVING LOAN OF FIXED PERIOD
EURODOLLAR LOANS (OR, IN THE CASE OF ANY REVOLVING LOAN OF BASE RATE LOANS,
PRIOR TO 12:00 NOON ON THE DATE OF SUCH REVOLVING LOAN) THAT SUCH LENDER WILL
NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
REVOLVING LOAN, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE
SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE
CASE OF A REVOLVING LOAN OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A
CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO THE BORROWERS TO, BUT EXCLUDING, THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY
CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN
THE CASE OF A PAYMENT TO BE MADE BY THE BORROWERS, THE INTEREST RATE APPLICABLE
TO BASE RATE LOANS. IF THE BORROWERS AND SUCH LENDER SHALL PAY SUCH INTEREST TO
THE ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE BORROWERS THE AMOUNT OF SUCH
INTEREST PAID BY THE BORROWERS FOR SUCH PERIOD. IF SUCH LENDER PAYS ITS SHARE OF
THE APPLICABLE REVOLVING LOAN TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO
PAID SHALL CONSTITUTE SUCH LENDER’S REVOLVING LOAN INCLUDED IN SUCH BORROWING.
ANY PAYMENT BY THE BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE
BORROWERS MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT.


 

(II)                                  PAYMENTS BY BORROWERS; PRESUMPTIONS BY
ADMINISTRATIVE AGENT. UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWERS
WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWERS HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS, AS THE CASE MAY BE,
THE AMOUNT DUE. IN SUCH EVENT, IF THE

 

36

--------------------------------------------------------------------------------


 

BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER, IN IMMEDIATELY AVAILABLE FUNDS
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)                                  FAILURE TO SATISFY CONDITIONS PRECEDENT. IF
ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE
MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II,
AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE
AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE BORROWING SET FORTH IN ARTICLE IV
ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)                                 OBLIGATIONS OF LENDERS SEVERAL. THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE REVOLVING LOANS, TO FUND
PARTICIPATIONS IN SWINGLINE LOANS AND TO MAKE PAYMENTS PURSUANT TO
SECTION 10.04(C) ARE SEVERAL AND NOT JOINT. THE FAILURE OF ANY LENDER TO MAKE
ANY REVOLVING LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER
SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
REVOLVING LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


 


(E)                                  FUNDING SOURCE. NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.


 


2.12                        SHARING OF PAYMENTS BY LENDERS. IF ANY LENDER SHALL,
BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT
IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE REVOLVING LOANS MADE BY
IT, OR THE PARTICIPATIONS IN SWINGLINE LOANS HELD BY IT RESULTING IN SUCH
LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH
REVOLVING LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS
PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
SUBPARTICIPATIONS IN SWINGLINE LOANS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
OTHER AMOUNTS OWING THEM, PROVIDED THAT:


 

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

 

(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND
IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS REVOLVING LOANS OR SUBPARTICIPATIONS IN SWINGLINE
LOANS TO ANY

 

37

--------------------------------------------------------------------------------


 

ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 


2.13                        INCREASE IN COMMITMENTS.


 


(A)                                  REQUEST FOR INCREASE. PROVIDED THERE EXISTS
NO DEFAULT, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY
THE LENDERS), AND SUBJECT TO THE PRIOR SATISFACTION OF THE POST-CLOSING
CONDITION, THE BORROWERS MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE
AGGREGATE COMMITMENT AMOUNT BY AN AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING
$175,000,000; PROVIDED THAT (I) ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A
MINIMUM AMOUNT OF $25,000,000 AND INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS
THEREOF, AND (II) THE BORROWERS MAY MAKE A MAXIMUM OF FOUR (4) SUCH REQUESTS IN
ANY 12 MONTH PERIOD. AT THE TIME OF SENDING SUCH NOTICE, THE BORROWERS (IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN
WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN
TEN (10) BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


 


(B)                                 LENDER ELECTIONS TO INCREASE. EACH LENDER
SHALL NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT
AGREES TO INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO,
GREATER THAN, OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE.
ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS COMMITMENT.


 


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL LENDERS. THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND EACH
LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER. TO ACHIEVE THE
FULL AMOUNT OF A REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER (WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD), THE BORROWERS MAY ALSO INVITE ADDITIONAL ELIGIBLE
ASSIGNEES TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)                                 EFFECTIVE DATE AND ALLOCATIONS. IF THE
AGGREGATE COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE BORROWERS SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE. THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND THE LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.


 


(E)                                  CONDITIONS TO EFFECTIVENESS OF INCREASE. AS
A CONDITION PRECEDENT TO SUCH INCREASE, THE BORROWERS SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF EACH BORROWER DATED AS OF THE INCREASE
EFFECTIVE DATE (IN SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE
OFFICER OF SUCH BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY
SUCH BORROWER APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING
THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 2.13, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01, AND (B) NO DEFAULT EXISTS.

 

38

--------------------------------------------------------------------------------


 


(F)                                    LOANS; REALLOCATION OF OUTSTANDING
AMOUNTS.


 

(I)                                     EXCEPT AS SET FORTH IN
SUBSECTION (II) OF THIS SUBSECTION (F), IF ANY BANK, FINANCIAL INSTITUTION OR
OTHER ENTITY BECOMES A LENDER HEREUNDER OR ANY LENDER’S COMMITMENT IS INCREASED
PURSUANT TO THIS SECTION, LOANS MADE ON OR AFTER THE APPLICABLE INCREASE
EFFECTIVE DATE SHALL BE MADE IN ACCORDANCE WITH THE APPLICABLE PERCENTAGES OF
EACH LENDER IN EFFECT ON AND AFTER SUCH INCREASE EFFECTIVE DATE (EXCEPT TO THE
EXTENT THAT ANY SUCH LOAN WOULD RESULT IN ANY LENDER MAKING AN AGGREGATE
PRINCIPAL AMOUNT OF LOANS IN EXCESS OF ITS COMMITMENT, IN WHICH CASE SUCH EXCESS
AMOUNT WILL BE ALLOCATED TO AND MADE BY, ANY NEW LENDERS AND LENDERS WITH
INCREASED COMMITMENTS PURSUANT TO SUBSECTION (B) ABOVE, IN EACH CASE, IN
ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES).

 

(II)                                  UPON ANY INCREASE IN THE AGGREGATE
COMMITMENT AMOUNT PURSUANT TO THIS SECTION 2.13 THAT IS NOT PRO RATA AMONG ALL
LENDERS, WITHIN 5 BUSINESS DAYS, IN THE CASE OF ANY BASE RATE LOANS OUTSTANDING
ON THE INCREASE EFFECTIVE DATE, AND AT THE END OF THE THEN CURRENT INTEREST
PERIOD WITH RESPECT THERETO IN THE CASE OF ANY FIXED PERIOD EURODOLLAR LOANS
THEN OUTSTANDING, THE APPLICABLE BORROWER SHALL PREPAY SUCH LOANS IN THEIR
ENTIRETY AND, TO THE EXTENT SUCH BORROWER ELECTS TO DO SO AND SUBJECT TO THE
CONDITIONS SPECIFIED IN ARTICLE IV, THE BORROWER SHALL REBORROW SUCH LOANS FROM
THE LENDERS IN PROPORTION TO THEIR APPLICABLE PERCENTAGES AFTER GIVING EFFECT TO
SUCH INCREASE, UNTIL SUCH TIME AS ALL OUTSTANDING REVOLVING LOANS ARE HELD BY
THE LENDERS IN SUCH PROPORTION.

 


(G)                                 CONFLICTING PROVISIONS. THIS SECTION SHALL
SUPERSEDE ANY PROVISIONS IN SECTION 2.12 OR 10.01 TO THE CONTRARY.


 


2.14                        CONCERNING JOINT AND SEVERAL LIABILITY OF THE
BORROWERS.


 


(A)                                  EACH OF THE BORROWERS IS ACCEPTING JOINT
AND SEVERAL LIABILITY HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS IN
CONSIDERATION OF THE FINANCIAL ACCOMMODATIONS TO BE PROVIDED BY THE LENDERS AND
THE ADMINISTRATIVE AGENT UNDER THIS CREDIT AGREEMENT, FOR THE MUTUAL BENEFIT,
DIRECTLY AND INDIRECTLY, OF EACH OF THE BORROWERS AND IN CONSIDERATION OF THE
UNDERTAKINGS OF EACH OTHER BORROWER TO ACCEPT JOINT AND SEVERAL LIABILITY FOR
THE OBLIGATIONS.


 


(B)                                 EACH OF THE BORROWERS, JOINTLY AND
SEVERALLY, HEREBY IRREVOCABLY AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A
SURETY BUT ALSO AS A CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH THE OTHER
BORROWER, WITH RESPECT TO THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
(INCLUDING, WITHOUT LIMITATION, ANY OBLIGATIONS ARISING UNDER THIS
SECTION 2.14), IT BEING THE INTENTION OF THE PARTIES HERETO THAT ALL THE
OBLIGATIONS SHALL BE THE JOINT AND SEVERAL OBLIGATIONS OF EACH OF THE BORROWERS
WITHOUT PREFERENCES OR DISTINCTION AMONG THEM.


 


(C)                                  IF AND TO THE EXTENT THAT ANY OF THE
BORROWERS SHALL FAIL TO MAKE ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS
AS AND WHEN DUE OR TO PERFORM ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE
TERMS THEREOF; THEN IN EACH SUCH EVENT THE OTHER BORROWER WILL MAKE SUCH PAYMENT
WITH RESPECT TO, OR PERFORM, SUCH OBLIGATION.


 


(D)                                 THE OBLIGATIONS OF EACH OF THE BORROWERS
UNDER THE PROVISIONS OF THIS SECTION 2.14 CONSTITUTE THE FULL RECOURSE
OBLIGATIONS OF EACH OF THE BORROWERS ENFORCEABLE AGAINST EACH SUCH PERSON TO THE
FULL EXTENT OF ITS PROPERTIES AND ASSETS, IRRESPECTIVE OF THE VALIDITY,
REGULARITY OR ENFORCEABILITY OF THIS CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY OTHER CIRCUMSTANCE WHATSOEVER.

 

39

--------------------------------------------------------------------------------


 


(E)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, EACH BORROWER HEREBY WAIVES PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND,
PROTEST, NOTICE OF ACCEPTANCE OF ITS JOINT AND SEVERAL LIABILITY, NOTICE OF ANY
AND ALL ADVANCES OF THE LOANS MADE UNDER THIS CREDIT AGREEMENT AND ANY
PROMISSORY NOTE ISSUED HEREUNDER, NOTICE OF OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT (EXCEPT TO THE EXTENT NOTICE IS EXPRESSLY REQUIRED TO BE GIVEN
PURSUANT TO THE TERMS OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS), OR OF ANY DEMAND FOR ANY PAYMENT UNDER THIS CREDIT AGREEMENT, NOTICE
OF ANY ACTION AT ANY TIME TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE
LENDERS UNDER OR IN RESPECT OF ANY OF THE OBLIGATIONS HEREUNDER, ANY REQUIREMENT
OF DILIGENCE AND, GENERALLY, ALL DEMANDS, NOTICES AND OTHER FORMALITIES OF EVERY
KIND IN CONNECTION WITH THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH
BORROWER HEREBY WAIVES ALL DEFENSES WHICH MAY BE AVAILABLE BY VIRTUE OF ANY
VALUATION, STAY, MORATORIUM LAW OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
ANY RIGHT TO REQUIRE THE MARSHALING OF ASSETS OF THE BORROWERS AND ANY OTHER
ENTITY OR PERSON PRIMARILY OR SECONDARILY LIABLE WITH RESPECT TO ANY OF THE
OBLIGATIONS, AND ALL SURETY SHIP DEFENSES GENERALLY. EACH BORROWER HEREBY
ASSENTS TO, AND WAIVES NOTICE OF, ANY EXTENSION OR POSTPONEMENT OF THE TIME FOR
THE PAYMENT, OR PLACE OR MANNER FOR PAYMENT, COMPROMISE, REFINANCING,
CONSOLIDATION OR RENEWALS OF ANY OF THE OBLIGATIONS HEREUNDER, THE ACCEPTANCE OF
ANY PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT OR OTHER ACTION OR ACQUIESCENCE
BY THE ADMINISTRATIVE AGENT AND THE LENDERS AT ANY TIME OR TIMES IN RESPECT OF
ANY DEFAULT BY ANY BORROWER IN THE PERFORMANCE OR SATISFACTION OF ANY TERM,
COVENANT, CONDITION OR PROVISION OF THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, ANY AND ALL OTHER INDULGENCES WHATSOEVER BY THE ADMINISTRATIVE AGENT
AND THE LENDERS IN RESPECT OF ANY OF THE OBLIGATIONS HEREUNDER, AND THE TAKING,
ADDITION, SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR TIMES, OF
ANY SECURITY FOR ANY OF SUCH OBLIGATIONS OR THE ADDITION, SUBSTITUTION OR
RELEASE, IN WHOLE OR IN PART, OF ANY BORROWER OR ANY OTHER ENTITY OR PERSON
PRIMARILY OR SECONDARILY LIABLE FOR ANY OBLIGATION. SUCH BORROWER FURTHER AGREES
THAT ITS OBLIGATIONS SHALL NOT BE RELEASED OR DISCHARGED, IN WHOLE OR IN PART,
OR OTHERWISE AFFECTED BY THE ADEQUACY OF ANY RIGHTS WHICH THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY HAVE AGAINST ANY COLLATERAL SECURITY OR OTHER MEANS OF
OBTAINING REPAYMENT OF ANY OF THE OBLIGATIONS, THE IMPAIRMENT OF ANY COLLATERAL
SECURITY SECURING THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO
PROTECT OR PRESERVE ANY RIGHTS WHICH ANY ADMINISTRATIVE AGENT OR ANY LENDER MAY
HAVE IN SUCH COLLATERAL SECURITY OR THE SUBSTITUTION, EXCHANGE, SURRENDER,
RELEASE, LOSS OR DESTRUCTION OF ANY SUCH COLLATERAL SECURITY, ANY OTHER ACT OR
OMISSION WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH
BORROWER, OR OTHERWISE OPERATE AS A RELEASE OR DISCHARGE OF SUCH BORROWER, ALL
OF WHICH MAY BE DONE WITHOUT NOTICE TO SUCH BORROWER. IF FOR ANY REASON THE
OTHER BORROWER HAS NO LEGAL EXISTENCE OR IS UNDER NO LEGAL OBLIGATION TO
DISCHARGE ANY OF THE OBLIGATIONS, OR IF ANY OF THE OBLIGATIONS HAVE BECOME
IRRECOVERABLE FROM THE OTHER BORROWER BY REASON OF SUCH OTHER BORROWER’S
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OR BY OTHER OPERATION OF LAW OR FOR ANY
REASON, THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY SHALL NEVERTHELESS BE BINDING ON SUCH BORROWER TO THE SAME EXTENT AS IF
SUCH BORROWER AT ALL TIMES HAD BEEN THE SOLE OBLIGOR ON SUCH OBLIGATIONS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH BORROWER ASSENTS TO ANY
OTHER ACTION OR DELAY IN ACTING OR FAILURE TO ACT ON THE PART OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, INCLUDING, WITHOUT LIMITATION, ANY FAILURE
STRICTLY OR DILIGENTLY TO ASSERT ANY RIGHT OR TO PURSUE ANY REMEDY OR TO COMPLY
FULLY WITH APPLICABLE LAWS OR REGULATIONS THEREUNDER WHICH MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION 2.14, AFFORD GROUNDS FOR TERMINATING, DISCHARGING OR
RELIEVING SUCH BORROWER, IN WHOLE OR IN PART, FROM ANY OF ITS OBLIGATIONS UNDER
THIS SECTION 2.14, IT BEING THE INTENTION OF EACH BORROWER THAT, SO LONG AS ANY
OF THE OBLIGATIONS HEREUNDER REMAIN UNSATISFIED, THE OBLIGATIONS OF SUCH
BORROWER UNDER THIS SECTION 2.14 SHALL NOT BE DISCHARGED EXCEPT BY PERFORMANCE
AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE. THE OBLIGATIONS OF EACH
BORROWER UNDER THIS SECTION 2.14 SHALL NOT BE DIMINISHED OR RENDERED
UNENFORCEABLE BY ANY WINDING UP, REORGANIZATION, ARRANGEMENT, LIQUIDATION,
RECONSTRUCTION OR SIMILAR PROCEEDING WITH RESPECT TO ANY RECONSTRUCTION OR
SIMILAR PROCEEDING WITH RESPECT TO ANY OTHER BORROWER, OR ANY OF THE LENDERS.
THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS HEREUNDER SHALL CONTINUE IN
FULL FORCE AND EFFECT NOTWITHSTANDING ANY ABSORPTION, MERGER, AMALGAMATION OR
ANY OTHER CHANGE WHATSOEVER IN THE NAME, OWNERSHIP, MEMBERSHIP, CONSTITUTION OR
PLACE OF FORMATION OF ANY BORROWER OR THE LENDERS. EACH OF THE BORROWERS
ACKNOWLEDGES AND CONFIRMS THAT IT HAS ITSELF ESTABLISHED ITS OWN ADEQUATE MEANS
OF OBTAINING FROM THE

 

40

--------------------------------------------------------------------------------


 


OTHER BORROWER ON A CONTINUING BASIS ALL INFORMATION DESIRED BY SUCH BORROWER
CONCERNING THE FINANCIAL CONDITION OF THE OTHER BORROWER AND THAT EACH SUCH
BORROWER WILL LOOK TO THE OTHER BORROWER AND NOT TO THE ADMINISTRATIVE AGENT OR
ANY LENDER IN ORDER FOR SUCH BORROWER TO KEEP ADEQUATELY INFORMED OF CHANGES IN
THE OTHER BORROWER’S RESPECTIVE FINANCIAL CONDITIONS.


 


(F)                                    THE PROVISIONS OF THIS SECTION 2.14 ARE
MADE FOR THE BENEFIT OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND MAY BE ENFORCED BY IT OR THEM
FROM TIME TO TIME AGAINST EITHER OR BOTH OF THE BORROWERS AS OFTEN AS OCCASION
THEREFOR MAY ARISE AND WITHOUT REQUIREMENT ON THE PART OF THE LENDERS, THE
ADMINISTRATIVE AGENT OR SUCH SUCCESSOR OR ASSIGN FIRST TO MARSHAL ANY OF ITS OR
THEIR CLAIMS OR TO EXERCISE ANY OF ITS OR THEIR RIGHTS AGAINST THE OTHER
BORROWER OR TO EXHAUST ANY REMEDIES AVAILABLE TO IT OR THEM AGAINST THE OTHER
BORROWER OR TO RESORT TO ANY OTHER SOURCE OR MEANS OF OBTAINING PAYMENT OF ANY
OF THE OBLIGATIONS HEREUNDER OR TO ELECT ANY OTHER REMEDY. THE PROVISIONS OF
THIS SECTION 2.14 SHALL REMAIN IN EFFECT UNTIL ALL OF THE OBLIGATIONS SHALL HAVE
BEEN PAID IN FULL OR OTHERWISE FULLY SATISFIED. IF AT ANY TIME, ANY PAYMENT, OR
ANY PART THEREOF; MADE IN RESPECT OF ANY OF THE OBLIGATIONS, IS RESCINDED OR
MUST OTHERWISE BE RESTORED OR RETURNED BY ANY LENDER OR ANY ADMINISTRATIVE AGENT
UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY OF THE BORROWERS, OR
OTHERWISE, THE PROVISIONS OF THIS SECTION 2.14 WILL FORTHWITH BE REINSTATED IN
EFFECT, AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 


(G)                                 EACH OF THE BORROWERS HEREBY AGREES THAT IT
WILL NOT ENFORCE ANY OF ITS RIGHTS OF REIMBURSEMENT, CONTRIBUTION, SUBROGATION
OR THE LIKE AGAINST THE OTHER BORROWER WITH RESPECT TO ANY LIABILITY INCURRED BY
IT HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, ANY PAYMENTS MADE BY IT
TO ANY OF THE LENDERS OR THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ANY COLLATERAL SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE
OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH. ANY CLAIM WHICH ANY
BORROWER MAY HAVE AGAINST THE OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO THE
LENDERS OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS
ARE HEREBY EXPRESSLY MADE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT, WITHOUT
LIMITATION AS TO ANY INCREASES IN THE OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER, TO THE PRIOR PAYMENT IN FULL OF THE OBLIGATIONS AND, IN THE EVENT OF
ANY INSOLVENCY, BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER
SIMILAR PROCEEDING UNDER THE LAWS OF ANY JURISDICTION RELATING TO ANY BORROWER,
ITS DEBTS OR ITS ASSETS, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH OBLIGATIONS
SHALL BE PAID IN FULL BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY CHARACTER,
WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY OTHER
BORROWER THEREFORE.


 


(H)                                 EACH OF THE BORROWERS HEREBY AGREES THAT THE
PAYMENT OF ANY AMOUNTS DUE WITH RESPECT TO THE INDEBTEDNESS OWING BY ANY
BORROWER TO THE OTHER BORROWER IS HEREBY SUBORDINATED TO THE PRIOR PAYMENT IN
FULL IN CASH OF THE OBLIGATIONS. EACH BORROWER HEREBY AGREES THAT AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT, SUCH
BORROWER WILL NOT DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO COLLECT ANY
INDEBTEDNESS OF THE OTHER BORROWER OWING TO SUCH BORROWER UNTIL THE OBLIGATIONS
SHALL HAVE BEEN PAID IN FULL IN CASH. IF, NOTWITHSTANDING THE FOREGOING
SENTENCE, SUCH BORROWER SHALL COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN RESPECT
OF SUCH INDEBTEDNESS, SUCH AMOUNTS SHALL BE COLLECTED, ENFORCED AND RECEIVED BY
SUCH BORROWER AS TRUSTEE FOR THE ADMINISTRATIVE AGENT AND BE PAID OVER TO THE
ADMINISTRATIVE AGENT FOR THE PRO RATA ACCOUNTS OF THE LENDERS TO BE APPLIED TO
REPAY THE OBLIGATIONS.


 


2.15                        CONTRIBUTION.


 


(A)                                  TO THE EXTENT THAT ANY BORROWER SHALL MAKE
A PAYMENT UNDER SECTION 2.14 OF ALL OR ANY OF THE OBLIGATIONS (OTHER THAN LOANS
MADE TO THAT BORROWER FOR WHICH IT IS PRIMARILY LIABLE) (A “GUARANTOR PAYMENT”)
THAT, TAKING INTO ACCOUNT ALL OTHER GUARANTOR PAYMENTS THEN PREVIOUSLY OR
CONCURRENTLY MADE BY ANY OTHER BORROWER, EXCEEDS THE AMOUNT THAT SUCH BORROWER
WOULD OTHERWISE HAVE PAID IF EACH BORROWER HAD PAID THE AGGREGATE OBLIGATIONS
SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME PORTION

 

41

--------------------------------------------------------------------------------


 


THAT SUCH BORROWER’S “ALLOCABLE AMOUNT” (AS DEFINED BELOW) (AS DETERMINED
IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT) BORE TO THE AGGREGATE ALLOCABLE
AMOUNTS OF EACH OF THE BORROWERS AS DETERMINED IMMEDIATELY PRIOR TO THE MAKING
OF SUCH GUARANTOR PAYMENT, THEN, FOLLOWING INDEFEASIBLE PAYMENT IN FULL IN CASH
OF THE OBLIGATIONS AND TERMINATION OF THE COMMITMENTS, SUCH BORROWER SHALL BE
ENTITLED TO RECEIVE CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE
REIMBURSED BY, THE OTHER BORROWER FOR THE NET AMOUNT OF SUCH EXCESS, PRO RATA
BASED UPON THEIR RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO
SUCH GUARANTOR PAYMENT.


 


(B)                                 AS OF ANY DATE OF DETERMINATION, THE
“ALLOCABLE AMOUNT” OF ANY BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF THE
CLAIM THAT COULD THEN BE RECOVERED FROM SUCH BORROWER UNDER SECTION 2.15 WITHOUT
RENDERING SUCH CLAIM VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF
THE BANKRUPTCY CODE OR UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER
ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


 


(C)                                  THIS SECTION 2.15 IS INTENDED ONLY TO
DEFINE THE RELATIVE RIGHTS OF BORROWERS AND NOTHING SET FORTH IN THIS
SECTION 2.15 IS INTENDED OR SHALL IMPAIR THE OBLIGATIONS OF THE BORROWERS,
JOINTLY AND SEVERALLY, TO PAY ANY AMOUNTS AS AND WHEN THE SAME SHALL BECOME DUE
AND PAYABLE IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT, INCLUDING
SECTION 2.14. NOTHING CONTAINED IN THIS SECTION 2.15 SHALL LIMIT THE LIABILITY
OF ANY BORROWER TO PAY THE LOANS MADE DIRECTLY OR INDIRECTLY TO THAT BORROWER
AND ACCRUED INTEREST, FEES AND EXPENSES WITH RESPECT THERETO FOR WHICH SUCH
BORROWER SHALL BE PRIMARILY LIABLE.


 


(D)                                 THE PARTIES HERETO ACKNOWLEDGE THAT THE
RIGHTS OF CONTRIBUTION AND INDEMNIFICATION OF ANY BORROWER UNDER THIS
SECTION 2.15 SHALL CONSTITUTE ASSETS OF SUCH BORROWER.


 


(E)                                  THE RIGHTS OF AN INDEMNIFYING BORROWER
AGAINST THE OTHER BORROWER UNDER THIS SECTION SHALL BE EXERCISABLE UPON THE FULL
AND INDEFEASIBLE PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF COMMITMENTS.


 


2.16                        COLLATERAL SECURITY. THE OBLIGATIONS SHALL BE
SECURED BY A PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL OF THE BORROWERS’
INTEREST IN THE COLLATERAL, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AS
DESCRIBED IN THE SECURITY DOCUMENTS TO WHICH ANY OF THE BORROWERS IS A PARTY.


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                        TAXES.


 


(A)                                  PAYMENTS FREE OF TAXES. ANY AND ALL
PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR
WITHHOLDING FOR ANY INDEMNIFIED TAXES, PROVIDED THAT IF THE BORROWERS SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES FROM SUCH PAYMENTS,
THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT OR LENDER, AS THE CASE MAY
BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) THE BORROWERS SHALL MAKE SUCH DEDUCTIONS OR
WITHHOLDINGS AND (III) THE BORROWERS SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY THE BORROWERS.
WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL
TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.

 

42

--------------------------------------------------------------------------------


 


(C)                                  INDEMNIFICATION BY THE BORROWERS. THE
BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10
DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES
OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED
ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE
ADMINISTRATIVE AGENT OR SUCH, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWERS BY A LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE
AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWERS TO A
GOVERNMENTAL AUTHORITY, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT
THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT
OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)                                  STATUS OF LENDERS. ANY FOREIGN LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW
OF THE JURISDICTION IN WHICH ANY BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY
TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING. IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWERS OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWERS OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.


 

Any Foreign Lender shall deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)                                     DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY,

 

(II)                                  DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI,

 

(III)                               IN THE CASE OF A FOREIGN LENDER CLAIMING THE
BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE
CODE, (X) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF ANY BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE
CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN
SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN, OR

 

(IV)                              ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS
A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWERS TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 

43

--------------------------------------------------------------------------------


 


(F)                                    TREATMENT OF CERTAIN REFUNDS. IF THE
ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE DISCRETION, WHICH
SHALL BE EXERCISED IN A COMMERCIALLY REASONABLE MANNER, THAT IT HAS RECEIVED A
REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWERS OR WITH RESPECT TO WHICH ANY BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION, IT SHALL PAY TO SUCH BORROWER AN AMOUNT EQUAL TO SUCH
REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS
PAID, BY THE BORROWERS UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND), PROVIDED THAT EACH BORROWER, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SUBSECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO
THE BORROWERS OR ANY OTHER PERSON.


 


3.02                        ILLEGALITY. IF ANY LENDER DETERMINES THAT ANY LAW
HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS
UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR
FUND FIXED PERIOD EURODOLLAR LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES
BASED UPON THE FIXED PERIOD EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS
IMPOSED MATERIAL RESTRICTIONS ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR
SELL, OR TO TAKE DEPOSITS OF, DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON
NOTICE THEREOF BY SUCH LENDER TO THE BORROWERS THROUGH THE ADMINISTRATIVE AGENT,
ANY OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE FIXED PERIOD EURODOLLAR LOANS
OR TO CONVERT BASE RATE LOANS TO FIXED PERIOD EURODOLLAR LOANS SHALL BE
SUSPENDED UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWERS
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST. UPON
RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL, UPON DEMAND FROM SUCH LENDER (WITH
A COPY TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE, CONVERT ALL FIXED
PERIOD EURODOLLAR LOANS OF SUCH LENDER TO BASE RATE LOANS, EITHER ON THE LAST
DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO
MAINTAIN SUCH LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH LOANS. UPON ANY SUCH PREPAYMENT OR CONVERSION, THE
BORROWERS SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


 


3.03                        INABILITY TO DETERMINE RATES. IF THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH
ANY REQUEST FOR A FIXED PERIOD EURODOLLAR LOAN OR DAILY FLOATING EURODOLLAR
LOAN, AS APPLICABLE, OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR
DEPOSITS ARE NOT BEING OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR
MARKET FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH FIXED PERIOD
EURODOLLAR LOAN OR DAILY FLOATING EURODOLLAR LOAN, (B) ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR DETERMINING THE FIXED PERIOD EURODOLLAR RATE OR DAILY
FLOATING EURODOLLAR LOAN, AS APPLICABLE, FOR ANY REQUESTED INTEREST PERIOD WITH
RESPECT TO A PROPOSED FIXED PERIOD EURODOLLAR LOAN OR DAILY FLOATING EURODOLLAR
LOAN, AS APPLICABLE, OR (C) THE FIXED PERIOD EURODOLLAR RATE OR DAILY FLOATING
EURODOLLAR LOAN FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED
FIXED PERIOD EURODOLLAR LOAN OR DAILY FLOATING EURODOLLAR LOAN DOES NOT
ADEQUATELY AND FAIRLY REFLECT THE COST OF FUNDING SUCH LOAN, THE ADMINISTRATIVE
AGENT WILL PROMPTLY SO NOTIFY THE BORROWERS AND EACH LENDER. THEREAFTER, THE
OBLIGATION OF THE LENDERS TO MAKE OR MAINTAIN FIXED PERIOD EURODOLLAR LOANS OR
DAILY FLOATING EURODOLLAR LOAN SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT
(UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH NOTICE. UPON RECEIPT
OF SUCH NOTICE, THE BORROWERS MAY REVOKE ANY PENDING REQUEST FOR BORROWING OF,
CONVERSION TO OR CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS OR DAILY FLOATING
EURODOLLAR LOAN, AS APPLICABLE, OR, FAILING THAT, WILL BE DEEMED TO HAVE
CONVERTED SUCH REQUEST INTO A REQUEST FOR A BASE RATE LOAN IN THE AMOUNT
SPECIFIED THEREIN.

 

44

--------------------------------------------------------------------------------


 


3.04                        INCREASED COSTS; RESERVES ON FIXED PERIOD EURODOLLAR
LOANS.


 


(A)                                  INCREASED COSTS GENERALLY. IF ANY CHANGE IN
LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT
REFLECTED CONTEMPLATED BY SECTION 3.04(E));

 

(II)                                  IMPOSE ON ANY LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT
OR FIXED PERIOD EURODOLLAR LOANS MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Period Eurodollar Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, upon request of such Lender, the Borrowers will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS. IF ANY LENDER
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF
SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS
MADE BY, SUCH LENDER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS
WILL PAY TO SUCH LENDER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)                                  CERTIFICATES FOR REIMBURSEMENT. A
CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED
IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWERS SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWERS SHALL PAY SUCH LENDER, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 


(D)                                 DELAY IN REQUESTS. FAILURE OR DELAY ON THE
PART OF ANY LENDER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY
INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN 180 DAYS PRIOR TO THE
DATE THAT SUCH LENDER, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S
INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180
DAYS PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 


(E)                                  RESERVES ON FIXED PERIOD EURODOLLAR LOANS.
THE BORROWERS SHALL PAY TO EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED
TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR
INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY
LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH FIXED
PERIOD EURODOLLAR LOAN EQUAL TO THE ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO
SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH
DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE
ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWERS SHALL HAVE
RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A

 

45

--------------------------------------------------------------------------------


 


COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.
IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT
DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF
SUCH NOTICE.


 


3.05                        COMPENSATION FOR LOSSES. UPON DEMAND OF ANY LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWERS SHALL
PROMPTLY COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS,
COST OR EXPENSE INCURRED BY IT AS A RESULT OF:


 


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN OR A DAILY FLOATING
EURODOLLAR LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF ACCELERATION, OR
OTHERWISE);


 


(B)                                 ANY FAILURE BY THE BORROWERS (FOR A REASON
OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW,
CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN OR A DAILY FLOATING
EURODOLLAR LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE BORROWERS; OR


 


(C)                                  ANY ASSIGNMENT OF A FIXED PERIOD EURODOLLAR
LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A
RESULT OF A REQUEST BY THE BORROWERS PURSUANT TO SECTION 10.13;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. Notwithstanding the foregoing, if,
during the 120 day period following the Closing Date, the Administrative Agent
incurs any breakage costs on account of the syndication of the credit facility
established hereunder, the Borrowers shall immediately reimburse the
Administrative Agent for any such breakage costs.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Fixed
Period Eurodollar Loan made by it at the Fixed Period Eurodollar Rate used in
determining the Fixed Period Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Fixed Period Eurodollar
Loan was in fact so funded.

 


3.06                        MITIGATION OBLIGATIONS. IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR ANY BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER. EACH BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


3.07                        SURVIVAL. ALL OF THE BORROWERS’ OBLIGATIONS UNDER
THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.

 

46

--------------------------------------------------------------------------------


 


ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS


 


4.01                        CONDITIONS OF INITIAL BORROWING. THE OBLIGATION OF
EACH LENDER TO MAKE ITS INITIAL BORROWING HEREUNDER IS SUBJECT TO SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING BORROWER, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF
CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE)
AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS:


 

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWERS;

 

(II)                                  EXECUTED COUNTERPARTS OF THE COLLATERAL
AGREEMENT AND SECURITY AGREEMENT, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE
ADMINISTRATIVE AGENT AND THE CUSTODIAN;

 

(III)                               A NOTE EXECUTED BY THE BORROWERS IN FAVOR OF
EACH LENDER REQUESTING A NOTE;

 

(IV)                              SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE
OFFICERS OF EACH BORROWER AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE
IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED
TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY;

 

(V)                                 SUCH DOCUMENTS AND CERTIFICATIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH BORROWER IS
DULY ORGANIZED OR FORMED, AND THAT EACH OF THE BORROWERS IS VALIDLY EXISTING, IN
GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE
SUCH BORROWERS’ OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF
ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO
DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(VI)                              A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE CLOSING DATE) OF EACH OF
(I) THE IN-HOUSE GENERAL COUNSEL FOR THE BORROWERS, SUBSTANTIALLY IN THE FORM OF
EXHIBIT G-1 HERETO (II) SIDLEY AUSTIN LLP, COUNSEL FOR THE BORROWERS,
SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2 HERETO, AND (III) HUNTON & WILLIAMS
LLP, COUNSEL FOR KKR FINANCIAL, SUBSTANTIALLY IN THE FORM OF EXHIBIT G-3 HERETO,
AND IN EACH CASE, COVERING SUCH OTHER MATTERS RELATING TO THE BORROWERS, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTION CONTEMPLATED HEREBY OR
THEREBY AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST. THE BORROWERS
HEREBY REQUEST SUCH COUNSEL TO DELIVER SUCH OPINIONS.;

 

(VII)                           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
EACH BORROWER, IN A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH BORROWER AND THE
VALIDITY AGAINST SUCH BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR
(B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

 

(VIII)                        A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
EACH BORROWER, IN A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING
(A) THAT THE CONDITIONS SPECIFIED IN

 

47

--------------------------------------------------------------------------------


 

SECTIONS 4.02(A) AND 4.02(B) HAVE BEEN SATISFIED AND (B) THAT THERE HAS BEEN NO
EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT
HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(IX)                                A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER OF EACH BORROWER, IN A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT,
STATING THAT (I) NO ACTION, SUIT, INVESTIGATION OR PROCEEDING IS PENDING OR
THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL INSTRUMENTALITY
THAT PURPORTS TO AFFECT ANY BORROWER OR ANY SUBSIDIARY THEREOF OR ANY
TRANSACTION CONTEMPLATED BY THE LOAN DOCUMENTS, IF SUCH ACTION, SUIT,
INVESTIGATION OR PROCEEDING COULD HAVE A MATERIAL ADVERSE EFFECT,
(II) IMMEDIATELY PRIOR TO AND FOLLOWING THE TRANSACTIONS CONTEMPLATED HEREIN,
EACH OF THE BORROWERS SHALL BE SOLVENT, AND (III) IMMEDIATELY AFTER THE
EXECUTION OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, (A) NO DEFAULT
OR EVENT OF DEFAULT EXISTS AND (B) ALL REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT;

 

(X)                                   A DULY COMPLETED COMPLIANCE CERTIFICATE AS
OF THE LAST DAY OF THE FISCAL QUARTER OF KKR FINANCIAL ENDED ON MARCH 31, 2006,
SIGNED BY A RESPONSIBLE OFFICER;

 

(XI)                                EVIDENCE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT THE SECURITY DOCUMENTS ARE
EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT A LEGAL, VALID AND
ENFORCEABLE FIRST LIEN AND SECURITY INTEREST IN OR ON EACH ITEM OF COLLATERAL IN
EXISTENCE AND OWNED OR CONTROLLED BY THE BORROWERS AS OF THE CLOSING DATE,
INCLUDING WITHOUT LIMITATION, THE EXISTING COLLATERAL. ALL FILINGS, RECORDINGS,
DELIVERIES OF INSTRUMENTS AND OTHER ACTIONS NECESSARY OR DESIRABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO PROTECT AND PRESERVE SUCH SECURITY
INTERESTS SHALL HAVE BEEN DULY EFFECTED;

 

(XII)                             EVIDENCE THAT THE EXISTING CREDIT AGREEMENT
HAS BEEN OR CONCURRENTLY WITH THE CLOSING DATE IS BEING TERMINATED, THAT ALL
OBLIGATIONS OF THE BORROWERS THEREUNDER HAVE BEEN FULFILLED OR WAIVED IN FULL
AND ALL LIENS SECURING OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN
OR CONCURRENTLY WITH THE CLOSING DATE ARE BEING RELEASED. THE ADMINISTRATIVE
AGENT AND THE ADMINISTRATIVE AGENT UNDER THE EXISTING FACILITY SHALL HAVE
EXECUTED AND DELIVERED A PAYOFF LETTER AND OTHER ANCILLARY AGREEMENTS,
INSTRUMENTS AND OTHER DOCUMENTS IN SUPPORT THEREOF AS MAY BE MUTUALLY ACCEPTABLE
IN FORM AND SUBSTANCE TO SUCH AGENTS (COLLECTIVELY THE “PAYOFF DOCUMENTS”); AND
SUCH PERFORMANCE UNDER THE PAYOFF DOCUMENTS AS MAY BE REQUIRED BY THE TERMS
THEREOF TO BE RENDERED PRIOR TO OR ON THE CLOSING DATE SHALL HAVE BEEN TENDERED
BY THE APPROPRIATE PARTY;

 

(XIII)                          A COMPLETED AND FULLY EXECUTED PERFECTION
CERTIFICATE FROM THE BORROWERS AND THE RESULTS OF UNIFORM COMMERCIAL CODE
SEARCHES (AND THE EQUIVALENT THEREOF IN ALL APPLICABLE FOREIGN JURISDICTIONS)
WITH RESPECT TO THE COLLATERAL, INDICATING NO LIENS OTHER THAN LIENS PERMITTED
BY SECTION 7.01(A) AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT;

 

(XIV)                         SATISFACTORY FINANCIAL STATEMENTS OF THE TYPE
DESCRIBED IN SECTION 6.01(A) FOR THE 2005 FISCAL YEAR ENDED OF KKR FINANCIAL AND
FINANCIAL STATEMENTS OF THE TYPE DESCRIBED IN SECTION 6.01(B) FOR THE FISCAL
QUARTER OF KKR FINANCIAL ENDED MARCH 31, 2006;

 

(XV)                            EVIDENCE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT ALL GOVERNMENTAL AND THIRD PARTY
APPROVALS NECESSARY IN CONNECTION WITH THE FINANCING CONTEMPLATED BY THIS
AGREEMENT AND THE CONTINUING OPERATIONS OF EACH OF BORROWERS AND EACH OF THEIR
SUBSIDIARIES SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT;

 

48

--------------------------------------------------------------------------------


 

(XVI)                         THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS OF THE EFFECTIVE DATE, AND SUCH NOTICE SHALL BE
CONCLUSIVE AND BINDING; AND

 

(XVII)                      SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS,
CONSENTS OR OPINIONS AS THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR THE
REQUIRED LENDERS REASONABLY MAY REQUIRE.

 


(B)                                 ANY FEES REQUIRED TO BE PAID ON OR BEFORE
THE CLOSING DATE UNDER THE FEE LETTER OR ANY OTHER LOAN DOCUMENT SHALL HAVE BEEN
PAID, AND THE FEE LETTER SUPPLEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY
ALL PARTIES THERETO.


 


(C)                                  UNLESS WAIVED BY THE ADMINISTRATIVE AGENT,
THE BORROWERS SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO
THE ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE
ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE,
PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL
CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
THE BORROWERS AND THE ADMINISTRATIVE AGENT).


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


4.02                        CONDITIONS TO ALL BORROWINGS. THE OBLIGATION OF EACH
LENDER TO HONOR ANY REQUEST FOR BORROWING (OTHER THAN A REVOLVING LOAN NOTICE
REQUESTING ONLY A CONVERSION OF REVOLVING LOANS TO THE OTHER TYPE, OR A
CONTINUATION OF FIXED PERIOD EURODOLLAR LOANS) IS SUBJECT TO THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWERS CONTAINED IN ARTICLE V AND ANY OTHER LOAN DOCUMENT, AND WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL, AFTER TAKING INTO ACCOUNT ANY MATERIALITY OR OTHER
QUALIFICATION CONTAINED THEREIN, BE TRUE AND CORRECT ON AND AS OF THE DATE OF
SUCH BORROWING, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS
(A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01.


 


(B)                                 NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM
SUCH PROPOSED BORROWING OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CURRENT BORROWING BASE REPORT DATED WITHIN THREE (3) BUSINESS DAYS OF
THE DRAWDOWN DATE OF SUCH LOAN OR SUCH MORE RECENT BORROWING BASE REPORT AS THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL REASONABLY REQUEST.


 


(D)                                 IN THE EVENT THAT AN ASSET TO BE PURCHASED
WITH THE PROCEEDS OF A BORROWING MADE ON THE DATE OF THE BORROWING IS TO BE
INCLUDED IN THE BORROWING BASE AS OF THE DATE OF THE BORROWING, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT
THAT THE CONDITIONS REFERRED TO IN CLAUSES (I), (II) AND (III) OF THE PROVISO TO
THE DEFINITIONS OF TRANCHE A BORROWING BASE OR TRANCHE BORROWING BASE, AS
APPLICABLE, HAVE BEEN SATISFIED.

 

49

--------------------------------------------------------------------------------


 


(E)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE SWINGLINE LENDER SHALL HAVE RECEIVED A REQUEST FOR BORROWING IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 

Each Request for Borrowing (other than a Revolving Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Fixed
Period Eurodollar Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Borrowing.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrowers represents and warrants to the Administrative Agent and the
Lenders that:

 


5.01                        EXISTENCE, QUALIFICATION AND POWER. EACH BORROWER
(A) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND, AS APPLICABLE, IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY AND ALL REQUISITE
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR
LEASE ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) IS DULY
QUALIFIED AND IS LICENSED AND, AS APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE; EXCEPT IN EACH
CASE REFERRED TO IN CLAUSE (B)(I) OR (C), TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.02                        AUTHORIZATION; NO CONTRAVENTION. THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH BORROWER OF EACH LOAN DOCUMENT TO WHICH SUCH
PERSON IS PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR REQUIRE ANY PAYMENT TO BE MADE UNDER (I) ANY
CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON
OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES OR (II) ANY ORDER,
INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD
TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT; (C) VIOLATE ANY LAW; EXCEPT, IN
EACH CASE REFERRED TO IN CLAUSE (B) OR (C) TO THE EXTENT SUCH CONFLICT, BREACH,
CONTRAVENTION, PAYMENT OR VIOLATION WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF ANY OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OTHER THAN THE
LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS.


 


5.03                        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS. NO
APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR
ENFORCEMENT AGAINST, ANY BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
EXCEPT (I) FOR THE FILING OF UCC FINANCING STATEMENTS AND (II) SUCH APPROVALS,
CONSENTS, EXEMPTIONS, AUTHORIZATIONS OR OTHER ACTIONS, NOTICES OR FILINGS AS
HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR WHERE THE FAILURE
TO OBTAIN OR MAKE SUCH APPROVALS, CONSENTS, EXEMPTIONS, AUTHORIZATIONS OR OTHER
ACTIONS, NOTICES OR FILINGS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


5.04                        BINDING EFFECT. THIS AGREEMENT HAS BEEN, AND EACH
OTHER LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH BORROWER THAT IS A PARTY THERETO. THIS AGREEMENT CONSTITUTES,
AND EACH OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH BORROWER, ENFORCEABLE AGAINST EACH BORROWER THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR

 

50

--------------------------------------------------------------------------------


 


OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


 


5.05                        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 


(A)                                  THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF KKR FINANCIAL AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN.


 


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
KKR FINANCIAL AND ITS CONSOLIDATED SUBSIDIARIES DATED MARCH 31, 2006, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT THE
FINANCIAL CONDITION OF KKR FINANCIAL AND ITS SUBSIDIARIES AS OF THE DATE THEREOF
AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE
CASE OF CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END
AUDIT ADJUSTMENTS.


 


(C)                                  SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


5.06                        LITIGATION. THERE ARE NO ACTIONS, SUITS,
PROCEEDINGS, FORMAL INVESTIGATIONS, CLAIMS OR DISPUTES PENDING OR, TO THE
KNOWLEDGE OF THE BORROWERS AFTER DUE AND DILIGENT INVESTIGATION, THREATENED OR
CONTEMPLATED, AT LAW, IN EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL
AUTHORITY, BY OR AGAINST ANY BORROWER OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY
OF THEIR PROPERTIES OR REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR (B) EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.07                        NO DEFAULT. NEITHER ANY BORROWER NOR ANY SUBSIDIARY
THEREOF IS IN DEFAULT UNDER OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION THAT
COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT. NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.


 


5.08                        ENVIRONMENTAL COMPLIANCE. EXCEPT WITH RESPECT TO ANY
MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, NONE OF THE BORROWERS NOR ANY OF THEIR
SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) KNOWS OF ANY BASIS THAT COULD REASONABLY BE EXPECTED TO RESULT
IN ANY ENVIRONMENTAL LIABILITY.


 


5.09                        INSURANCE. THE PROPERTIES OF THE BORROWERS AND THEIR
SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES NOT AFFILIATES OF THE BORROWERS, IN SUCH AMOUNTS, WITH SUCH
DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES
ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE
THE BORROWERS OR THE APPLICABLE SUBSIDIARY OPERATES.

 

51

--------------------------------------------------------------------------------


 


5.10                        TAXES. EACH BORROWER AND ITS SUBSIDIARIES HAVE FILED
ALL FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE
FILED, AND HAVE PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS,
FEES AND OTHER GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR
PROPERTIES, INCOME OR ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT (I) THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH
GAAP AND (II) TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.11                        ERISA COMPLIANCE.


 


(A)                                  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA
EVENTS FOR WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED
FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS
OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS,
EXCEED BY MORE THAN $25,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH
PLAN, AND THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL
UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN
$25,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


5.12                        PROPERTIES. (I) EACH OF THE BORROWERS AND EACH OF
THEIR SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD, EASEMENT OR OTHER
PROPERTY INTERESTS IN, ALL ITS REAL AND PERSONAL PROPERTY NECESSARY TO ITS
BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH
PROPERTIES FOR THEIR INTENDED PURPOSES AND EXCEPT WHERE THE FAILURE TO HAVE SUCH
TITLE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 

(II)                                  EACH OF THE BORROWERS AND EACH OF THEIR
SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES,
COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY NECESSARY TO ITS BUSINESS,
AND THE USE THEREOF BY SUCH PERSON DOES NOT INFRINGE UPON THE RIGHTS OF ANY
OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 


5.13                        INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING
COMPANY ACT. NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 


5.14                        DISCLOSURE. THE BORROWERS HAVE DISCLOSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE
OR OTHER RESTRICTIONS TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS SUBJECT, AND ALL
OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. NO REPORT,
FINANCIAL STATEMENT, CERTIFICATE OR OTHER WRITTEN INFORMATION FURNISHED BY OR ON
BEHALF OF ANY BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT
OR DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE, AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING AS OF THE DATE FURNISHED; PROVIDED THAT, WITH RESPECT
TO PROJECTED FINANCIAL INFORMATION, THE

 

52

--------------------------------------------------------------------------------


 


BORROWERS REPRESENT ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED
UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


 


5.15                        COMPLIANCE WITH LAWS. EACH BORROWER AND EACH
SUBSIDIARY THEREOF IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH
(A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR
(B) THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.16                        TAXPAYER IDENTIFICATION NUMBER. THE BORROWERS’ TRUE
AND CORRECT U.S. TAXPAYER IDENTIFICATION NUMBERS ARE SET FORTH ON
SCHEDULE 10.02.


 


5.17                        SOLVENCY. EACH OF THE BORROWERS IS AND, AFTER
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, WILL BE
SOLVENT.


 


5.18                        NO BURDENSOME RESTRICTIONS. NONE OF THE BORROWERS IS
A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY OTHER OBLIGATION OR ANY
CHARTER OR CORPORATE RESTRICTION OR ANY PROVISION OF ANY APPLICABLE LAW, RULE OR
REGULATION WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE OR WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.19                        BORROWING BASE REPORT. THE MOST RECENT BORROWING
BASE REPORT DELIVERED BY THE BORROWERS ACCURATELY REFLECTS THE BORROWING BASE
AND THE VALUE OF ALL ELIGIBLE SPECIFIED FINANCIAL ASSETS INCLUDED THEREIN ON AND
AS OF THE DATE OF SUCH BORROWING BASE REPORT (OR, IN THE CASE OF VALUES, AS OF
THE MOST RECENT DATE THAT SUCH VALUES ARE REQUIRED TO BE DETERMINED UNDER
SECTION 6.02) AND ALL RELATED BORROWING BASE INFORMATION SET FORTH THEREIN AND
THE VALUE OF ALL ELIGIBLE SPECIFIED FINANCIAL ASSETS IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING BASE REPORT (OR, IN
THE CASE OF VALUES, AS OF THE MOST RECENT DATE THAT SUCH VALUES ARE REQUIRED TO
BE DETERMINED UNDER SECTION 6.02).


 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrowers shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Subsidiary to:

 


6.01                        FINANCIAL STATEMENTS. DELIVER TO THE ADMINISTRATIVE
AGENT AND EACH LENDER:


 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF KKR FINANCIAL, A
CONSOLIDATED BALANCE SHEET OF THE KKR FINANCIAL AND ITS SUBSIDIARIES AS AT THE
END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING
FORTH, IN EACH CASE, IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL
YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND
ACCOMPANIED BY A REPORT AND OPINION OF DELOITTE & TOUCHE LLP OR ANOTHER
REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING, WHICH
REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND APPLICABLE SECURITIES LAWS AND SHALL NOT BE SUBJECT TO
ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT OR WITH RESPECT TO THE ABSENCE OF ANY
MATERIAL MISSTATEMENT; AND

 

53

--------------------------------------------------------------------------------


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF KKR FINANCIAL, A CONSOLIDATED BALANCE SHEET OF KKR FINANCIAL AND
ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE KKR FINANCIAL’S FISCAL
YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF KKR FINANCIAL AS FAIRLY PRESENTING THE FINANCIAL CONDITION,
RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF KKR FINANCIAL AND
ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.


 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 


6.02                        CERTIFICATES; OTHER INFORMATION. DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, IN FORM AND DETAIL REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT:


 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(A), (I) A CERTIFICATE OF THE
REGISTERED PUBLIC ACCOUNTING FIRM CERTIFYING SUCH FINANCIAL STATEMENTS AND
STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS
OBTAINED OF ANY DEFAULT OR, IF ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE
AND STATUS OF SUCH EVENT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT
REQUIRED BY ACCOUNTING RULES, GUIDELINES OR PRACTICES), (II) SETTING FORTH
REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE FINANCIAL
COVENANTS CONTAINED IN SECTION 7.09 AND (III) STATING WHETHER ANY CHANGE IN GAAP
OR IN THE APPLICATION THEREOF WHICH IS MATERIAL IN ANY RESPECT TO KKR
FINANCIAL’S FINANCIAL STATEMENTS HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT
OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 6.01(A) AND 6.01(B), A DULY
COMPLETED COMPLIANCE CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE BORROWERS;


 


(C)                                  PROMPTLY AFTER THE SAME ARE AVAILABLE,
COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR
COMMUNICATION SENT TO THE STOCKHOLDERS OF THE KKR FINANCIAL, AND COPIES OF ALL
ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH
KKR FINANCIAL MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR
15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(D)                                 ON A WEEKLY BASIS, AN UPDATE AS TO THE VALUE
OF ALL PUBLICLY QUOTED ELIGIBLE SPECIFIED FINANCIAL ASSETS CONTAINED IN THE
BORROWING BASE (SUCH UPDATE TO INCLUDE ANY EVENTS OF WHICH ANY OF THE BORROWERS
IS AWARE, BASED UPON FACTS AND CIRCUMSTANCES KNOWN TO IT, THAT AFFECT THE VALUE
OF ANY SUCH ELIGIBLE SPECIFIED FINANCIAL ASSETS IN ANY MATERIAL RESPECT);


 


(E)                                  ON A MONTHLY BASIS OR AS OTHERWISE APPROVED
BY THE ADMINISTRATIVE AGENT, AN UPDATE AS TO THE VALUE OF ALL ELIGIBLE SPECIFIED
FINANCIAL ASSETS CONTAINED IN THE BORROWING BASE, THE VALUE FOR WHICH COULD ONLY
BE DETERMINED BASED ON VALUATIONS PROVIDED BY A THIRD PARTY APPRAISER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (SUCH UPDATE TO INCLUDE ANY EVENTS OF
WHICH ANY OF THE BORROWERS IS AWARE, BASED UPON FACTS AND CIRCUMSTANCES KNOWN TO
IT, THAT AFFECT THE VALUE OF ANY SUCH ELIGIBLE SPECIFIED FINANCIAL ASSETS IN ANY
MATERIAL RESPECT);

 

54

--------------------------------------------------------------------------------


 


(F)                                    PROMPTLY, BUT, IN ANY EVENT, WITHIN FIVE
(5) BUSINESS DAYS, UPON THE BORROWERS OBTAINING KNOWLEDGE, BASED UPON FACTS AND
CIRCUMSTANCES KNOWN TO IT, OF AN EVENT WHICH MAY RESULT IN A MATERIAL ADVERSE
EFFECT ON THE VALUE OF ANY ELIGIBLE SPECIFIED FINANCIAL ASSET, AN UPDATE AS TO
THE VALUE OF SUCH ELIGIBLE SPECIFIED FINANCIAL ASSETS, EXCEPT WITH RESPECT TO
SUCH ELIGIBLE SPECIFIED FINANCIAL ASSETS REQUIRING AN APPRAISAL FOR THE
DETERMINATION OF VALUE WHICH SHALL BE DUE WITHIN THIRTY (30) DAYS, AND A
DESCRIPTION OF THE NATURE OF SUCH EVENT AND THE EFFECT OF THE MATERIAL ADVERSE
EFFECT ON THE VALUE OF SUCH ELIGIBLE SPECIFIED FINANCIAL ASSET;


 


(G)                                 SIMULTANEOUSLY WITH THE INITIAL INCLUSION OF
ANY ELIGIBLE SPECIFIED FINANCIAL ASSET IN THE BORROWING BASE IN CONNECTION WITH
A LOAN HEREUNDER, A BORROWING BASE REPORT CONTAINING ALL OF THE RELATED
BORROWING BASE INFORMATION IN RESPECT OF SUCH ELIGIBLE SPECIFIED FINANCIAL
ASSET;


 


(H)                                 PROMPTLY, AND IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT THEREOF BY KKR FINANCIAL OR ANY SUBSIDIARY
THEREOF, COPIES OF EACH NOTICE OR OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR
COMPARABLE AGENCY IN ANY APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY
INVESTIGATION OR POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY
REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF KKR FINANCIAL OR ANY
SUBSIDIARY THEREOF; AND


 


(I)                                     PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF ANY OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES, OR COMPLIANCE
WITH THE TERMS OF THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
KKR Financial posts such documents, or provides a link thereto on KKR
Financial’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on KKR Financial’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) the Borrowers
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrowers to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrowers shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance KKR Financial shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to KKR Financial or its securities) (each, a
“Public Lender”). Each of the Borrowers hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently

 

55

--------------------------------------------------------------------------------


 

on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or any securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform other
than that which is designated “Public Investor.”

 


6.03                        NOTICES. PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT
AND EACH LENDER UPON A RESPONSIBLE OFFICER OF A BORROWER OBTAINING KNOWLEDGE
THEREOF:


 


(A)                                  OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)                                 OF ANY MATTER THAT HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING
(I) BREACH OR NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION
OF EITHER OF THE BORROWERS OR ANY SUBSIDIARY; (II) ANY DISPUTE, LITIGATION,
INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN EITHER OF THE BORROWERS OR ANY
SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE FILING OR COMMENCEMENT
OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING AFFECTING THE
EITHER OF THE BORROWERS OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS;


 


(C)                                  OF THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWERS AND THEIR
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $25,000,000; AND


 


(D)                                 ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth details of the
occurrence referred to therein and stating what action such Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 


6.04                        PAYMENT OF OBLIGATIONS. PAY AND DISCHARGE ITS
OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF NOT PAID, COULD RESULT IN A
MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT,
EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS, (B) SUCH BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE
ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND
(C) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


6.05                        PRESERVATION OF EXISTENCE, ETC. PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION
PERMITTED BY SECTION 7.04 OR 7.05; AND (B) TAKE ALL REASONABLE ACTION TO
MAINTAIN ALL RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY IN
THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, KKR FINANCIAL WILL DO ALL THINGS
NECESSARY TO MAINTAIN ITS STATUS AS A REIT.

 

56

--------------------------------------------------------------------------------


 


6.06                        MAINTENANCE OF PROPERTIES. MAINTAIN, PRESERVE AND
PROTECT ALL OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION
OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED; AND (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND
REPLACEMENTS THEREOF EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.07                        MAINTENANCE OF INSURANCE. MAINTAIN WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT TO ITS
PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED
AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN
SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH
OTHER PERSONS.


 


6.08                        COMPLIANCE WITH LAWS. COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS
AND DECREES APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH
INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR
DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED; OR (B) THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.09                        BOOKS AND RECORDS. MAINTAIN PROPER BOOKS OF RECORD
AND ACCOUNT, IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED.


 


6.10                        INSPECTION RIGHTS. PERMIT REPRESENTATIVES AND
INDEPENDENT CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND
INSPECT ANY OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING
RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT
PUBLIC ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS
AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO THE
BORROWERS (SUBJECT TO REASONABLE REQUIREMENTS OF CONFIDENTIALITY); PROVIDED,
HOWEVER, THAT WHEN AN EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS)
MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE BORROWERS AT ANY TIME DURING
NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


 


6.11                        USE OF PROCEEDS. USE THE PROCEEDS OF THE LOANS ONLY
FOR WORKING CAPITAL REQUIREMENTS AND OTHER GENERAL CORPORATE PURPOSES CONSISTENT
WITH KKR FINANCIAL’S FORM 10-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
ON MARCH 29, 2006; PROVIDED THAT THE LOANS SHALL INITIALLY BE USED TO SATISFY
THE BORROWERS’ OBLIGATIONS IN FULL UNDER THE EXISTING CREDIT AGREEMENT. NO PART
OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR
ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE FRB,
INCLUDING REGULATIONS T, U AND X.


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrowers shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 


7.01                        LIENS. CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN THE FOLLOWING:


 


(A)                                  AS TO COLLATERAL ONLY, LIENS PURSUANT TO OR
AS CONTEMPLATED IN ANY LOAN DOCUMENT AND PERMITTED ENCUMBRANCES (ONLY WITH
RESPECT TO CLAUSES (A) AND (E) OF THE DEFINITION THEREOF) SUBORDINATE TO SUCH
LIENS; AND

 

57

--------------------------------------------------------------------------------


 


(B)                                 AS TO ALL OTHER ASSETS AND PROPERTIES OF THE
BORROWERS AND THEIR SUBSIDIARIES OTHER THAN COLLATERAL:


 

(I)                                     PERMITTED ENCUMBRANCES;

 

(II)                                  LIENS PURSUANT TO OR AS CONTEMPLATED IN
ANY LOAN DOCUMENT;

 

(III)                               LIENS EXISTING ON THE DATE HEREOF AND LISTED
ON SCHEDULE 7.01 AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE
PROPERTY OR ASSET COVERED THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR
BENEFITED THEREBY IS NOT INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.03(B),
(III) THE DIRECT OR ANY CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED,
AND (IV) ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED
THEREBY IS PERMITTED BY SECTION 7.03(B);

 

(IV)                              LIENS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 7.03(F); PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY
PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE,
WHICHEVER IS LOWER, OF THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;

 

(V)                                 LIENS ON CASH DEPOSITS WITH ISSUERS OF
LETTERS OF CREDIT IN SUPPORT OF LETTER OF CREDIT OBLIGATIONS PERMITTED UNDER
SECTION 7.03(I);

 

(VI)                              ANY LIEN EXISTING ON ANY PROPERTY OR ASSET
PRIOR TO THE ACQUISITION THEREOF BY ANY OF THE BORROWERS OR ANY SUBSIDIARY OR
EXISTING ON ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER
THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED
THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF ANY OF THE BORROWERS OR
ANY SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS THE CASE MAY BE; AND

 

(VII)                           LIENS ON ANY PROPERTY OR ASSET THAT SECURES ANY
SWAP CONTRACT (INCLUDING ANY TOTAL RATE OF RETURN SWAP CONTRACT) OR ANY OTHER
SECURED INDEBTEDNESS OR ANY RELATED OBLIGATION INCURRED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY.

 

(VIII)                        FOR THE AVOIDANCE OF DOUBT, EXCEPT TO THE EXTENT
THAT THE BORROWERS GRANT A LIEN TO THE TRUSTEE OF ANY TRUST PREFERRED FINANCING
VEHICLE, THE PARTIES AGREE THAT THE RIGHTS OF SUCH TRUSTEE IN RESPECT OF ANY
TRUST PREFERRED INDEBTEDNESS PERMITTED UNDER THIS AGREEMENT SHALL NOT BE DEEMED
A LIEN HEREUNDER.

 


7.02                        INVESTMENTS. MAKE ANY INVESTMENTS, EXCEPT:


 


(A)                                  PERMITTED INVESTMENTS;


 


(B)                                 INVESTMENTS BY ANY BORROWER OR ANY
SUBSIDIARY EXISTING AS OF THE CLOSING DATE;


 


(C)                                  INVESTMENTS OF THE BORROWERS IN ANY
SUBSIDIARY AND INVESTMENTS OF ANY SUBSIDIARY IN THE EITHER OF THE BORROWERS OR
IN ANOTHER SUBSIDIARY;


 


(D)                                 GUARANTEES OF LETTER OF CREDIT OBLIGATIONS
PERMITTED BY SECTION 7.03;

 

58

--------------------------------------------------------------------------------


 


(E)                                  INVESTMENTS IN ANY FINANCING SPE OR TRUST
PREFERRED FINANCING VEHICLE, INCLUDING ANY FINANCING SPE OR TRUST PREFERRED
FINANCING VEHICLE ESTABLISHED AFTER THE DATE HEREOF, FOR THE PURPOSE OF
FACILITATING A SECURITIZATION OR TRUST PREFERRED SECURITIES TRANSACTION; AND


 


(F)                                    OTHER INVESTMENTS (INCLUDING TOTAL RATE
OF RETURN SWAP CONTRACTS AND OTHER SWAP CONTACTS) MADE BY ANY BORROWER OR ANY
SUBSIDIARY IN THE COURSE OF SUCH BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND
CONSISTENT WITH KKR FINANCIAL’S BUSINESS AS DESCRIBED IN ITS FORM 10-K FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 29, 2006.


 


7.03                        INDEBTEDNESS. CREATE, INCUR, ASSUME OR SUFFER TO
EXIST ANY INDEBTEDNESS, EXCEPT:


 


(A)                                  INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(B)                                 INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF
AND LISTED ON SCHEDULE 7.03 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR
EXTENSIONS THEREOF; PROVIDED THAT (I) THE TERMS AND CONDITIONS OF SUCH
EXTENSIONS, RENEWALS OR REFINANCINGS OF SUCH INDEBTEDNESS DO NOT, IN THE
ADMINISTRATIVE AGENT’S REASONABLE JUDGMENT, MATERIALLY IMPAIR THE PROSPECTS OF
REPAYMENT OF THE OBLIGATIONS BY THE BORROWERS OR IMPAIR ANY BORROWER’S
CREDITWORTHINESS AND (II) SUCH EXTENSIONS, RENEWALS OR REFINANCINGS OF SUCH
INDEBTEDNESS DO NOT RESULT IN AN INCREASE IN THE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS SO EXTENDED, RENEWED OR REFINANCED OR ADD ANY BORROWER AS LIABLE
WITH RESPECT THERETO IF SUCH BORROWER WAS NOT LIABLE WITH RESPECT TO THE
ORIGINAL INDEBTEDNESS;


 


(C)                                  INDEBTEDNESS OF ANY BORROWER TO ANY
SUBSIDIARY AND OF ANY SUBSIDIARY TO ANY BORROWER OR ANY OTHER SUBSIDIARY;


 


(D)                                 GUARANTEES OF THE BORROWERS OR ANY
SUBSIDIARY IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE
BORROWERS OR ANY CONSOLIDATED SUBSIDIARY;


 


(E)                                  OBLIGATIONS (CONTINGENT OR OTHERWISE) OF
THE BORROWERS OR ANY SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP CONTRACT
(INCLUDING ANY TOTAL RATE OF RETURN SWAP CONTRACT);


 


(F)                                    INDEBTEDNESS OWED TO (INCLUDING
OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT FOR THE BENEFIT OF) ANY PERSON
PROVIDING WORKERS’ COMPENSATION, HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS
OR PROPERTY, CASUALTY OR LIABILITY INSURANCE TO ANY BORROWER OR ANY SUBSIDIARY,
PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH PERSON;


 


(G)                                 INDEBTEDNESS IN RESPECT OF PERFORMANCE
BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS AND COMPLETION GUARANTEES AND
SIMILAR OBLIGATIONS, IN EACH CASE, PROVIDED IN THE COURSE OF ORDINARY BUSINESS,
INCLUDING THOSE INCURRED TO SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS
IN THE ORDINARY COURSE OF BUSINESS;


 


(H)                                 UNSECURED INDEBTEDNESS;


 


(I)                                     LETTER OF CREDIT OBLIGATIONS, UP TO A
MAXIMUM AMOUNT OUTSTANDING AT ANY TIME NOT GREATER THAN $10,000,000;


 


(J)                                     INDEBTEDNESS ARISING FROM THE OCCASIONAL
HONORING BY A BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR
INSTRUMENT DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS
AND NOT FROM AN OVERDRAFT CREDIT FACILITY GRANTED BY THE BANK OR OTHER FINANCIAL
INSTITUTION;


 


(K)                                  OTHER SECURED INDEBTEDNESS; AND

 

59

--------------------------------------------------------------------------------


 


(L)                                     TRUST PREFERRED INDEBTEDNESS AND RELATED
TRUST PREFERRED GUARANTEES AND TRUST PREFERRED SECURITIES INCURRED, EXECUTED OR
ISSUED RESPECTIVELY, AS PART OF A TRUST PREFERRED SECURITIES TRANSACTION.


 


7.04                        FUNDAMENTAL CHANGES. MERGE, DISSOLVE, LIQUIDATE,
CONSOLIDATE WITH OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON,
EXCEPT THAT, SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM:


 


(A)                                  ANY SUBSIDIARY MAY MERGE WITH (I) A
BORROWER, PROVIDED THAT SUCH BORROWER SHALL BE THE CONTINUING OR SURVIVING
PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES; PROVIDED THAT ANY SUCH
MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY IMMEDIATELY
PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY
SECTION 7.02


 


(B)                                 ANY SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO A
BORROWER OR TO ANOTHER SUBSIDIARY;


 


(C)                                  ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF
THE BORROWER WHICH IS THE PARENT OF SUCH SUBSIDIARY DETERMINES IN GOOD FAITH
THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF SUCH BORROWER
AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS; AND


 


(D)                                 ANY FINANCING SPE MAY SELL, TRANSFER, LEASE
OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF RELATED
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN CONNECTION WITH A
SECURITIZATION, PROVIDED THAT THE PROCEEDS OF SUCH SECURITIZATION IN EXCESS OF
THE AMOUNT SUCH FINANCING SPE IS REQUIRED TO PAY TO ANY HOLDER OF ANY DEBT
OBLIGATION OR EQUITY INTERESTS ISSUED BY SUCH FINANCING SPE PURSUANT TO THE
TERMS OF SUCH SECURITIZATION ARE PAID TO A BORROWER PROMPTLY THEREAFTER.


 

Notwithstanding the foregoing, none of the Borrowers will, nor will permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by such Borrower and its Subsidiaries on the
date of execution of this Agreement, businesses reasonably related thereto or
that is a reasonable extension, development or expansion thereof. It is
understood that a Trust Preferred Securities Transaction consummated for
purposes of financing the type of business of such Borrower or Subsidiary as of
the date of execution of this Agreement shall not be deemed to violate the
foregoing restriction.

 

For the avoidance of doubt, the transfer of legal ownership of any Trust
Preferred Indebtedness permitted under this Agreement to a trustee pursuant to a
Trust Preferred Securities Transaction shall not be deemed to be a sale,
transfer, lease or other disposition of any assets to such trustee.

 


7.05                        DISPOSITIONS. MAKE ANY DISPOSITION OR ENTER INTO ANY
AGREEMENT TO MAKE ANY DISPOSITION, EXCEPT:


 


(A)                                  DISPOSITIONS OF OBSOLETE OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)                                 DISPOSITIONS OF ASSETS OTHER THAN COLLATERAL
IN THE COURSE OF THE BORROWER’S OR ANY SUBSIDIARY’S BUSINESS AND CONSISTENT WITH
KKR FINANCIAL’S BUSINESS AS DESCRIBED IN ITS FORM 10-K FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION ON MARCH 29, 2006;


 


(C)                                  DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY
TO THE EXTENT THAT (I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE
PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH
DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH
REPLACEMENT PROPERTY;

 

60

--------------------------------------------------------------------------------


 


(D)                                 DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY
TO A BORROWER OR TO A CONSOLIDATED SUBSIDIARY;


 


(E)                                  DISPOSITIONS OF COLLATERAL TO THE EXTENT
PERMITTED BY THE SECURITY DOCUMENTS; AND


 


(F)                                    DISPOSITIONS PERMITTED BY SECTION 7.04.


 

For the avoidance of doubt, the transfer of legal ownership of any Trust
Preferred Indebtedness permitted under this Agreement to a trustee pursuant to a
Trust Preferred Securities Transaction shall not be deemed to be a sale,
transfer, lease or other disposition of any assets to said trustee.

 


7.06                        RESTRICTED PAYMENTS. DECLARE OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO DO SO, EXCEPT THAT:


 


(A)                                  SO LONG AS (I) NO EVENT CONSTITUTING A
DEFAULT UNDER SECTIONS 8.01(A), 8.01(F) OR 8.01(H) OR SHALL HAVE OCCURRED AND BE
CONTINUING, AND (II) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
IN EACH CASE, AT THE TIME OF OR WOULD RESULT THEREFROM, KKR FINANCIAL MAY
DECLARE AND MAKE RESTRICTED PAYMENTS TO ANY PERSON THAT OWNS AN EQUITY INTEREST
IN KKR FINANCIAL, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE TYPE OF
EQUITY INTEREST OF THE APPLICABLE CLASS OR SERIES IN RESPECT OF WHICH SUCH
RESTRICTED PAYMENT IS BEING MADE;


 


(B)                                 EACH SUBSIDIARY (INCLUDING, WITHOUT
LIMITATION, KKR TRS) MAY DECLARE AND MAKE RESTRICTED PAYMENTS TO THE BORROWERS,
AND TO ANY OTHER PERSON THAT OWNS AN EQUITY INTEREST IN SUCH SUBSIDIARY, RATABLY
ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST OF THE
APPLICABLE CLASS OR SERIES IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING
MADE;


 


(C)                                  THE BORROWERS AND EACH SUBSIDIARY MAY
DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE
COMMON STOCK OR OTHER COMMON EQUITY INTERESTS OF SUCH PERSON; AND


 


(D)                                 ANY BORROWER MAY MAKE RESTRICTED PAYMENTS
PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR
MANAGEMENT OR EMPLOYEES OF SUCH BORROWER AND ITS SUBSIDIARIES.


 


7.07                        TRANSACTIONS WITH AFFILIATES. ENTER INTO ANY
TRANSACTION OF ANY KIND WITH ANY AFFILIATE OF ANY BORROWER EXCEPT (A) IN THE
ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS AND CONDITIONS NOT LESS
FAVORABLE TO SUCH BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR
AMONG ANY BORROWER AND ITS WHOLLY OWNED SUBSIDIARIES NOT INVOLVING ANY OTHER
AFFILIATE, (C) TRANSACTIONS FOR WHICH KKR FINANCIAL OR SUCH SUBSIDIARY IS
OBLIGATED UNDER THE MANAGEMENT AGREEMENT AND (D) ANY RESTRICTED PAYMENT
PERMITTED BY SECTION 7.06.


 


7.08                        BURDENSOME AGREEMENTS. ENTER INTO ANY CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) THAT RESTRICTS
OR IMPOSES ANY CONDITION UPON (I) THE ABILITY OF ANY BORROWER OR ANY SUBSIDIARY
TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS,
OR (II) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS
WITH RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR
ADVANCES TO ANY BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF
ANY BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (A) THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR UPON ANY FINANCING SPE BY ANY LENDER THERETO OR INVESTOR
THEREIN OR UPON ANY TRUST PREFERRED FINANCING VEHICLE IN RESPECT OF ITS COMMON
SECURITIES ISSUED TO A BORROWER OR ANY SUBSIDIARY OF A BORROWER, (B) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE
HEREOF IDENTIFIED ON SCHEDULE 7.08 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL
OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (C) THE FOREGOING SHALL NOT APPLY

 

61

--------------------------------------------------------------------------------


 


TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS
PERMITTED HEREUNDER, (D) CLAUSE (I) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND (E) CLAUSE
(I) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER
CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF.


 

For the avoidance of doubt, except to the extent that the Borrowers grant a Lien
to the trustee of any Trust Preferred Financing Vehicle, the parties agree that
the rights of such trustee in respect of any Trust Preferred Indebtedness
permitted under this Agreement shall not be deemed a Lien hereunder.

 


7.09                        FINANCIAL COVENANTS.


 


(A)                                  CONSOLIDATED TANGIBLE NET WORTH. PERMIT
CONSOLIDATED TANGIBLE NET WORTH, AT ANY TIME, TO BE LESS THAN THE GREATER OF
(I) $1,425,000,000 OR (II) AN AMOUNT EQUAL TO 85% OF KKR FINANCIAL’S
CONSOLIDATED TANGIBLE NET WORTH AS AT MARCH 31, 2006, IN EITHER CASE, PLUS AN
AMOUNT EQUAL TO 85% OF THE NET PROCEEDS RECEIVED FROM THE ISSUANCE AND SALE,
AFTER THE DATE HEREOF, OF EQUITY INTERESTS OF KKR FINANCIAL OR ANY SUBSIDIARY
(OTHER THAN ISSUANCES TO ANY BORROWER OR A WHOLLY-OWNED SUBSIDIARY), INCLUDING
UPON ANY CONVERSION OF DEBT SECURITIES OF KKR FINANCIAL INTO SUCH EQUITY
INTERESTS.


 


(B)                                 LEVERAGE RATIO. PERMIT THE RATIO OF
CONSOLIDATED TOTAL LIABILITIES TO CONSOLIDATED TANGIBLE NET WORTH, AT ANY TIME,
TO EXCEED THE RATIO OF 12.50 TO 1.00.


 


(C)                                  POSITIVE NET INCOME. PERMIT ITS
CONSOLIDATED NET INCOME TO BE LESS THAN $1.00 FOR ANY FISCAL QUARTER.


 


7.10                        MANAGEMENT FEES; COMPENSATION. PAY MANAGEMENT FEES,
INCENTIVE FEES OR OTHERWISE INCREASE THE COMPENSATION PAYABLE TO KKR FINANCIAL
ADVISORS LLC PURSUANT TO THE MANAGEMENT AGREEMENT, IN EXCESS OF THOSE FEES AND
COMPENSATION LEVELS IN EFFECT AS OF THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT (NOT TO BE UNREASONABLY WITHHELD).


 


7.11                        FISCAL YEAR. CHANGE ITS FISCAL YEAR FOR ACCOUNTING
PURPOSES FROM A PERIOD CONSISTING OF THE 12-MONTH PERIOD ENDING ON DECEMBER 31
OF EACH CALENDAR YEAR.


 


7.12                        MARGIN REGULATIONS; SECURITIES LAWS. USE ALL OR ANY
PORTION OF THE PROCEEDS OF ANY CREDIT EXTENDED UNDER THIS AGREEMENT TO PURCHASE
OR CARRY MARGIN STOCK.


 


7.13                        INVESTMENT POLICIES. MATERIALLY ALTER THE POLICIES
CONTAINED IN THE AMENDED AND RESTATED POLICES ADOPTED BY THE BOARD OF DIRECTORS
OF KKR FINANCIAL CORP. ON APRIL 5, 2005 AND AMENDED BY SUCH DIRECTORS ON
FEBRUARY 1, 2006 WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, WHICH, SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;
PROVIDED THAT IF THE ADMINISTRATIVE AGENT HAS NOT RESPONDED WITHIN 10 BUSINESS
DAYS AFTER WRITTEN REQUEST FOR A CONSENT BY THE BORROWERS, IT SHALL BE DEEMED TO
HAVE CONSENTED.

 

62

--------------------------------------------------------------------------------


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01                        EVENTS OF DEFAULT. ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT:


 


(A)                                  NON-PAYMENT. ANY BORROWER FAILS TO PAY
(I) WHEN DUE OR AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY
LOAN, OR (II) WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY
INTEREST ON ANY LOAN, OR ANY FEE DUE HEREUNDER, OR ANY OTHER AMOUNT PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                                 SPECIFIC COVENANTS. ANY BORROWER FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF
SECTION 6.03 (NOTICES), 6.05(A) (PRESERVATION OF EXISTENCE), OR 6.11 (USE OF
PROCEEDS) OR ARTICLE VII (NEGATIVE COVENANTS). ANY BORROWER FAILS TO PERFORM OR
OBSERVE ANY COVENANT CONTAINED IN SECTION 6.02 (CERTIFICATES; OTHER INFORMATION)
(OTHER THAN THE PROVISO IN THE FIRST SENTENCE OF THE PENULTIMATE PARAGRAPH
THEREOF) AND SUCH FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT; OR


 


(C)                                  OTHER DEFAULTS. ANY BORROWER FAILS TO
PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN
SUBSECTION (A) OR (B) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE
PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR 30 DAYS AFTER NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWERS (WHICH NOTICE WILL BE
GIVEN AT THE REQUEST OF THE REQUIRED LENDERS); OR


 


(D)                                 REPRESENTATIONS AND WARRANTIES. ANY
REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY BORROWER
IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER HEREUNDER OR THEREUNDER,
OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER HEREUNDER OR THEREUNDER,
SHALL, AFTER TAKING INTO ACCOUNT ANY MATERIALITY OR OTHER QUALIFICATION
CONTAINED THEREIN, PROVE TO HAVE BEEN INCORRECT WHEN MADE OR DEEMED MADE; OR


 


(E)                                  CROSS-DEFAULT. ANY BORROWER (I) FAILS TO
MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN
RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE (WITH ALL APPLICABLE GRACE PERIODS HAVING EXPIRED), OR (II) ANY EVENT OR
CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO
ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF
NOTICE, THE LAPSE OF TIME OR BOTH, BUT AFTER ALL APPLICABLE GRACE PERIODS HAVE
EXPIRED) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS SECTION 8.01(E)(II) SHALL
NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY
SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS; OR


 


(F)                                    INSOLVENCY PROCEEDINGS, ETC. (I) ANY
BORROWER OR ANY SUBSIDIARY (A) VOLUNTARILY COMMENCES ANY PROCEEDING OR FILES ANY
PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, (B) CONSENTS TO THE INSTITUTION OF, OR FAILS TO CONTEST IN
A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN
SUB-PART (II) OF THIS SECTION 8.01(F), (C) APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR ANY BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (D) FILES AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (E) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (F) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING, OR (II) AN INVOLUNTARY PROCEEDING IS COMMENCED OR AN INVOLUNTARY
PETITION IS FILED SEEKING (A) LIQUIDATION,

 

63

--------------------------------------------------------------------------------


 


REORGANIZATION OR OTHER RELIEF IN RESPECT OF ANY BORROWER OR ANY SUBSIDIARY OR
ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR (B) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR ANY BORROWER OR ANY SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(G)                                 INABILITY TO PAY DEBTS; ATTACHMENT. ANY
BORROWER OR ANY SUBSIDIARY BECOMES UNABLE, ADMITS IN WRITING ITS INABILITY OR
FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(H)                                 JUDGMENTS. ONE OR MORE JUDGMENTS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $25,000,000 IS RENDERED
AGAINST ANY BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME
SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION IS LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF ANY BORROWER OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT; OR


 


(I)                                     ERISA. AN ERISA EVENT OCCURS THAT, IN
THE OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA
EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT; OR


 


(J)                                     MANAGEMENT. KKR FINANCIAL ADVISORS LLC
SHALL CEASE TO (I) SERVE AS MANAGER AND ADVISER TO THE BORROWERS OR (II) BE AN
AFFILIATE OF KOHLBERG KRAVIS ROBERTS & CO. L.P.; OR


 


(K)                                  CHANGE OF CONTROL. THERE OCCURS ANY CHANGE
OF CONTROL.


 


8.02                        REMEDIES UPON EVENT OF DEFAULT. IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING (OTHER THAN AN EVENT WITH RESPECT TO A BORROWER
DESCRIBED IN SECTION 8.01(G)), AND AT ANY TIME THEREAFTER DURING THE CONTINUANCE
OF SUCH EVENT, THE ADMINISTRATIVE AGENT MAY, AND AT THE REQUEST OF THE REQUIRED
LENDERS SHALL, BY NOTICE TO THE BORROWERS, TAKE EITHER OR BOTH OF THE FOLLOWING
ACTIONS, AT THE SAME OR DIFFERENT TIMES:


 


(A)                                  TERMINATE THE COMMITMENTS, AND THEREUPON
THE COMMITMENTS SHALL TERMINATE IMMEDIATELY, AND;


 


(B)                                 DECLARE THE LOANS THEN OUTSTANDING TO BE DUE
AND PAYABLE IN WHOLE (OR IN PART, IN WHICH CASE ANY PRINCIPAL NOT SO DECLARED TO
BE DUE AND PAYABLE MAY THEREAFTER BE DECLARED TO BE DUE AND PAYABLE), AND
THEREUPON THE PRINCIPAL OF THE LOANS SO DECLARED TO BE DUE AND PAYABLE, TOGETHER
WITH ACCRUED INTEREST THEREON AND ALL FEES AND OTHER OBLIGATIONS OF THE
BORROWERS ACCRUED HEREUNDER, SHALL BECOME DUE AND PAYABLE IMMEDIATELY, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY WAIVED BY EACH OF THE BORROWERS;


 

provided, however, that in case of any event with respect to a Borrower
described in Section 8.01(g), the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each of the Borrowers.

 


8.03                        APPLICATION OF FUNDS. IN THE EVENT THAT, FOLLOWING
THE OCCURRENCE OR DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT OR ANY LENDER, AS THE CASE MAY BE, RECEIVES ANY MONIES IN
CONNECTION THE EXERCISE OF REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE

 

64

--------------------------------------------------------------------------------


 


LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE), SUCH MONIES SHALL
BE DISTRIBUTED FOR APPLICATION AS FOLLOWS:


 

First, to the payment of, or (as the case may be) the reimbursement of, the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;

 

Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to any fees payable to the
Administrative Agent and all other Obligations and (B) with respect to each type
of Obligation owing to the Lenders, such as interest, principal, fees and
expenses, among the Lenders pro rata, and (ii) the Administrative Agent may in
its discretion make proper allowance to take into account any Obligations not
then due and payable;

 

Third, upon payment and satisfaction in full or other provisions for payment in
full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State of
New York;

 

Fourth, the excess, if any, shall be returned to the Borrowers or to such other
Persons as are entitled thereto;

 

Notwithstanding the foregoing, any payment of the Obligations hereunder shall be
apportioned, within each category above, first, to Obligations in respect of
Tranche A Loans and, second, to Obligations in respect of Tranche B Loans.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01                        APPOINTMENT AND AUTHORITY. EACH OF THE LENDERS
HEREBY IRREVOCABLY APPOINT BANK OF AMERICA TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO. THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT. NO LENDER OR BORROWER SHALL HAVE RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


9.02                        RIGHTS AS A LENDER. THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,
INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY. SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWERS OR ANY
SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT THE
ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE
LENDERS.

 

65

--------------------------------------------------------------------------------


 


9.03                        EXCULPATORY PROVISIONS. THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT:


 


(A)                                  SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)                                 SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)                                  SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY BORROWER
OR ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by any Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED
TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE,
REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING
(INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER
DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR
OTHERWISE AUTHENTICATED BY THE PROPER PERSON. THE ADMINISTRATIVE AGENT ALSO MAY
RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO
HAVE BEEN MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING THEREON. IN DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE
MAKING OF A LOAN, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A
LENDER OR THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE TO THE CONTRARY FROM SUCH LENDER PRIOR TO THE MAKING OF SUCH LOAN. THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR ANY
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED

 

66

--------------------------------------------------------------------------------


 


BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN
ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


(B)                                 FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN SECTION 4.01, EACH LENDER THAT HAS SIGNED THIS
CREDIT AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR
TO BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE
CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE
PROPOSED CLOSING DATE SPECIFYING ITS OBJECTION THERETO.


 


9.05                        DELEGATION OF DUTIES. THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS
APPOINTED BY THE ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT AND ANY SUCH
SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND
POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES. THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED
PARTIES OF THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


9.06                        RESIGNATION OF ADMINISTRATIVE AGENT. THE
ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE
LENDERS AND THE BORROWERS. UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWERS, TO
APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES,
OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES. IF NO SUCH
SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT
GIVES NOTICE OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON
BEHALF OF THE LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT MEETING THE
QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWERS AND THE LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH
APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN
ACCORDANCE WITH SUCH NOTICE AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY COLLATERAL SECURITY HELD BY THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS UNDER ANY OF THE LOAN DOCUMENTS,
THE RETIRING ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL
SECURITY UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND
(2) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO
OR THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER
DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS SECTION. UPON THE ACCEPTANCE
OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR
SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM
AS PROVIDED ABOVE IN THIS SECTION). THE FEES PAYABLE BY THE BORROWERS TO A
SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS
PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWERS AND SUCH SUCCESSOR.
AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04 SHALL
CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS
SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE RETIRING ADMINISTRATIVE AGENT
WAS ACTING AS ADMINISTRATIVE AGENT.


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline

 

67

--------------------------------------------------------------------------------


 

Lender and (b) the retiring Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents.

 


9.07                        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS. EACH LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR
RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT. EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR
RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM
TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


 


9.08                        NO OTHER DUTIES, ETC. ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, THE SYNDICATION AGENTS AND THE ARRANGER LISTED ON THE
COVER PAGE HEREOF SHALL NOT HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS
APPLICABLE, AS THE ADMINISTRATIVE AGENT OR A LENDER HEREUNDER.


 


9.09                        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. IN
CASE OF THE PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER
JUDICIAL PROCEEDING RELATIVE TO ANY BORROWER, THE ADMINISTRATIVE AGENT
(IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE
AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER
THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWERS) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE


 


(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS
AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.08 AND
10.05) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 


9.10                        COLLATERAL MATTERS. THE LENDERS IRREVOCABLY
AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION,

 

68

--------------------------------------------------------------------------------


 


(A)                                  TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON
TERMINATION OF THE AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS), (II) THAT IS SOLD OR TO BE
SOLD AS PART OF OR IN CONNECTION WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT OR WHERE THE BORROWERS ARE PERMITTED TO OBTAIN SUCH RELEASE
PURSUANT TO THE TERMS OF THE SECURITY DOCUMENTS, OR (III) SUBJECT TO
SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS;


 


(B)                                 TO SUBORDINATE ANY LIEN ON ANY PROPERTY
GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE
HOLDER OF ANY LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 7.01(A); AND


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.

 


ARTICLE X.
MISCELLANEOUS


 


10.01                 AMENDMENTS, ETC. NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
ANY BORROWER THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE
REQUIRED LENDERS AND APPLICABLE BORROWER, AS THE CASE MAY BE, AND ACKNOWLEDGED
BY THE ADMINISTRATIVE AGENT, AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN;
PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL:


 


(A)                                  WAIVE ANY CONDITION SET FORTH IN
SECTION 4.01(A) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(B)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;


 


(C)                                  POSTPONE ANY DATE FIXED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;


 


(D)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR (SUBJECT TO CLAUSE (III) OF THE SECOND
PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST AT THE DEFAULT
RATE OR (II) TO AMEND ANY FINANCIAL COVENANTS HEREUNDER (OR ANY DEFINED TERM
USED THEREIN);


 


(E)                                  CHANGE ANY COMPONENTS OF THE DEFINITIONS OF
ELIGIBLE SPECIFIED FINANCIAL ASSET, TRANCHE A SPECIFIED FINANCIAL ASSET, TRANCHE
B SPECIFIED FINANCIAL ASSET OR SPECIFIED PERCENTAGE, WITHOUT THE WRITTEN CONSENT
OF THE REQUIRED LENDERS; PROVIDED THAT (I) THE ADDITION OF ANY NEW TYPE OF
TRANCHE A SPECIFIED FINANCIAL ASSET OR TRANCHE B SPECIFIED FINANCIAL ASSET AND
(II) ANY INCREASE IN ANY SPECIFIED PERCENTAGE SHALL REQUIRE THE WRITTEN CONSENT
OF EACH LENDER;


 


(F)                                    CHANGE SECTION 2.12 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR

 

69

--------------------------------------------------------------------------------


 


(G)                                 CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 


10.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)                                  NOTICES GENERALLY. EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWERS, THE ADMINISTRATIVE
AGENT OR THE SWINGLINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02;
AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS. NOTICES AND OTHER
COMMUNICATIONS TO THE LENDERS MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO
PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING
SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER,
AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. THE
ADMINISTRATIVE AGENT OR ANY BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the

 

70

--------------------------------------------------------------------------------


 

normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 


(C)                                  THE PLATFORM. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS,
ANY LENDER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWERS’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE BORROWERS, ANY LENDER OR ANY
OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)                                 CHANGE OF ADDRESS, ETC. EACH OF THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER MAY CHANGE ITS
ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO. EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE SWINGLINE
LENDER. IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN
EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


 


(E)                                  RELIANCE BY ADMINISTRATIVE AGENT AND
LENDERS. THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND
ACT UPON ANY NOTICES (INCLUDING TELEPHONIC REVOLVING LOAN NOTICES AND SWINGLINE
LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF
(I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR
WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR
(II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY
CONFIRMATION THEREOF. THE BORROWERS SHALL JOINTLY AND SEVERALLY INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM
ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH
PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS. ALL
TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 


10.03                 NO WAIVER; CUMULATIVE REMEDIES. NO FAILURE BY ANY LENDER
OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN
EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER


 


71

--------------------------------------------------------------------------------



 


RIGHT, REMEDY, POWER OR PRIVILEGE. THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES
HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS
AND PRIVILEGES PROVIDED BY LAW.


 


10.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)                                  COSTS AND EXPENSES. THE BORROWERS SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT IN AN AGGREGATE AMOUNT NOT GREATER THAN
THAT SPECIFIED IN THE COMMITMENT LETTER, DATED JUNE [  ], 2006 AMONG THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE ARRANGER), IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), AND (II) ALL OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING THE FEES, CHARGES
AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT AND ANY LENDER),
IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING ALL
SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS.


 


(B)                                 INDEMNIFICATION BY THE BORROWERS. THE
BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES
AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY
INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY ANY OF THE BORROWERS ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM,
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY ANY OF THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO SUCH BORROWER
OR ANY SUCH SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
OF THE BORROWERS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY ANY OF THE BORROWERS
AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF ANY BORROWER HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION. UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE BORROWERS SHALL BE ENTITLED TO ASSUME THE DEFENSE OF ANY ACTION
FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER WITH COUNSEL OF ITS CHOICE AT ITS
EXPENSE (IN WHICH CASE THE BORROWERS SHALL NOT THEREAFTER BE RESPONSIBLE FOR THE
FEES AND EXPENSES OF ANY SEPARATE COUNSEL RETAINED BY AN INDEMNITEE EXCEPT AS
SET FORTH BELOW); PROVIDED, HOWEVER, THAT SUCH COUNSEL SHALL BE REASONABLY
SATISFACTORY TO EACH SUCH INDEMNITEE. NOTWITHSTANDING THE BORROWERS’

 

72

--------------------------------------------------------------------------------


 


ELECTION TO ASSUME THE DEFENSE OF SUCH ACTION, EACH INDEMNITEE SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL AND TO PARTICIPATE IN THE DEFENSE OF SUCH
ACTION, AND THE BORROWERS SHALL BEAR THE REASONABLE FEES, COSTS AND EXPENSES OF
SUCH SEPARATE COUNSEL IF (I) THE USE OF COUNSEL CHOSEN BY THE BORROWERS TO
REPRESENT SUCH INDEMNITEE WOULD PRESENT SUCH COUNSEL WITH A CONFLICT OF
INTEREST; (II) THE ACTUAL OR POTENTIAL DEFENDANTS IN, OR TARGETS OF, ANY SUCH
ACTION INCLUDE THE BORROWERS AND SUCH INDEMNITEE AND SUCH INDEMNITEE SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE BORROWERS; (III) THE
BORROWERS SHALL NOT HAVE EMPLOYED COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNITEE TO REPRESENT IT WITHIN A REASONABLE TIME AFTER NOTICE OF THE
INSTITUTION OF SUCH ACTION; OR (IV) THE BORROWERS SHALL AUTHORIZE SUCH
INDEMNITEE TO EMPLOY SEPARATE COUNSEL AT THE BORROWERS’ EXPENSE. THE BORROWERS
WILL NOT BE LIABLE UNDER THIS AGREEMENT FOR ANY AMOUNT PAID BY AN INDEMNITEE TO
SETTLE ANY CLAIMS OR ACTIONS IF THE SETTLEMENT IS ENTERED INTO WITHOUT THE
BORROWERS’ CONSENT, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(C)                                  REIMBURSEMENT BY LENDERS. TO THE EXTENT
THAT ANY BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED
UNDER SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE
ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF) OR ANY RELATED PARTY OF ANY OF
THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT) OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN ITS CAPACITY AS
SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN CONNECTION WITH SUCH CAPACITY.
THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.11(D).


 


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH
INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


 


(E)                                  PAYMENTS. ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN TEN (10) BUSINESS DAYS AFTER DEMAND
THEREFOR.


 


(F)                                    SURVIVAL. THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE
SWINGLINE LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE
OTHER OBLIGATIONS.


 


10.05                 PAYMENTS SET ASIDE. TO THE EXTENT THAT ANY PAYMENT BY OR
ON BEHALF OF THE BORROWERS IS MADE TO THE ADMINISTRATIVE AGENT OR ANY LENDER, OR
THE ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SETOFF, AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR

 

73

--------------------------------------------------------------------------------


 


OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD
NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT. THE OBLIGATIONS OF
THE LENDERS UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT
IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


10.06                 SUCCESSORS AND ASSIGNS.


 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY. THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NEITHER OF THE BORROWERS MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT
TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 ASSIGNMENTS BY LENDERS. ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B),
PARTICIPATIONS IN SWINGLINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY
SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)                                     MINIMUM AMOUNTS.

 

(A)                              IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

 

(B)                                IN ANY CASE NOT DESCRIBED IN
SUBSECTION 10.06(B)(I)(A) OF THIS SECTION, THE AGGREGATE AMOUNT OF THE
COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF
THE COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE
LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF
THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, EACH BORROWER OTHERWISE CONSENTS (EACH
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER,
THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT
ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE

 

74

--------------------------------------------------------------------------------


 

ASSIGNEE (OR TO AN ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE TREATED
AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER SUCH MINIMUM AMOUNT
HAS BEEN MET.

 

(II)                                  PROPORTIONATE AMOUNTS. EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO
THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT
APPLY TO THE SWINGLINE LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWINGLINE
LOANS;

 

(III)                               REQUIRED CONSENTS. NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY
SUBSECTION 10.06(B)(I)(B) OF THIS SECTION AND, IN ADDITION:

 

(A)                              THE CONSENT OF EACH BORROWER (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR
(2) SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED
FUND;

 

(B)                                THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH
ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR
AN APPROVED FUND WITH RESPECT TO SUCH LENDER; AND

 

(C)                                THE CONSENT OF THE SWINGLINE LENDER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH
ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR
AN APPROVED FUND WITH RESPECT TO SUCH LENDER.

 

(IV)                              ASSIGNMENT AND ASSUMPTION. THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF
ANY, REQUIRED AS SET FORTH IN SCHEDULE 10.06; PROVIDED, HOWEVER, THAT THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING
AND RECORDATION FEE IN THE CASE OF ANY ASSIGNMENT. THE ASSIGNEE, IF IT IS NOT A
LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE.

 

(V)                                 NO ASSIGNMENT TO BORROWERS. NO SUCH
ASSIGNMENT SHALL BE MADE TO THE BORROWERS OR ANY OF THE BORROWERS’ AFFILIATES OR
SUBSIDIARIES.

 

(VI)                              NO ASSIGNMENT TO NATURAL PERSONS. NO SUCH
ASSIGNMENT SHALL BE MADE TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does

 

75

--------------------------------------------------------------------------------


 

not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 


(C)                                  REGISTER. THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY AND THE
TRANSFER OF ANY LOAN SHALL NOT BE RECOGNIZED EXCEPT TO THE EXTENT REFLECTED ON
THE REGISTER. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE. THIS SECTION 10.06 IS INTENDED TO CAUSE THE LOANS TO BE TREATED AS
BEING IN REGISTERED FORM WITHIN THE MEANING OF U.S. TREASURY REGULATION
SECTION 103-1(C) AND WILL BE INTERPRETED IN ACCORDANCE WITH THAT INTENTION.


 


(D)                                 PARTICIPATIONS. ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWERS
OR ANY OF THE BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN SWINGLINE LOANS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 


(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS. A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR
WRITTEN CONSENT. A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE
BORROWERS ARE NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH
SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


 


(F)                                    CERTAIN PLEDGES. ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

76

--------------------------------------------------------------------------------


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS. THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           RESIGNATION AS SWINGLINE LENDER AFTER ASSIGNMENT. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA
ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B) ABOVE, BANK
OF AMERICA MAY UPON 30 DAYS’ NOTICE TO THE BORROWERS, RESIGN AS SWINGLINE
LENDER. IN THE EVENT OF ANY SUCH RESIGNATION AS SWINGLINE LENDER, THE BORROWERS
SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR SWINGLINE LENDER
HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWERS TO APPOINT ANY
SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS SWINGLINE
LENDER, AS THE CASE MAY BE. IF BANK OF AMERICA RESIGNS AS SWINGLINE LENDER, IT
SHALL RETAIN ALL THE RIGHTS OF THE SWINGLINE LENDER PROVIDED FOR HEREUNDER WITH
RESPECT TO SWINGLINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE
OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE
RATE LOANS, DAILY FLOATING EURODOLLAR LOANS OR FUND RISK PARTICIPATIONS IN
OUTSTANDING SWINGLINE LOANS. UPON THE APPOINTMENT OF A SUCCESSOR SWINGLINE
LENDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING SWINGLINE LENDER, AS THE
CASE MAY BE.


 


10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF
THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED
(A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES, IN EACH
CASE, WHO HAVE A NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THE
PERFORMANCE OF THEIR RESPECTIVE DUTIES HEREUNDER (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY
PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
EXECUTED AND DELIVERED TO AND FOR THE BENEFIT OF THE BORROWERS CONTAINING
PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE
OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE
COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO
ANY BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWERS OR
(H) TO THE EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS
A RESULT OF A BREACH OF THIS SECTION OR (Y) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWERS.


 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary
(whether before or after the Closing Date) or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrowers or any Subsidiary, provided that, in the case of
information received from the Borrowers or any Subsidiary after the date hereof,
such information either is clearly identified at the time of delivery as
confidential or is material non-public information. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has

 

77

--------------------------------------------------------------------------------


 

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws and (d) the confidentiality provisions
contained herein, [in so far as such provisions relate to material proprietary
Information, shall survive for 12 months following the Maturity Date and, in so
far as such provisions relate to material non-public information, shall survive
indefinitely the Maturity Date].

 


10.08      RIGHT OF SETOFF. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, AFTER PROVIDING PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND
OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR ANY
SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE APPLICABLE BORROWER
AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE APPLICABLE BORROWER NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH
LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF
SUCH BORROWER MAY BE CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE
OF SUCH LENDER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR
OBLIGATED ON SUCH INDEBTEDNESS. THE RIGHTS OF EACH LENDER AND THEIR RESPECTIVE
AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR THEIR RESPECTIVE
AFFILIATES MAY HAVE. EACH LENDER AGREES TO NOTIFY THE BORROWERS AND THE
ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SETOFF AND APPLICATION.


 


10.09      INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”). IF THE ADMINISTRATIVE AGENT OR
ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWERS. IN DETERMINING WHETHER
THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE AGENT OR
A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS
AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN
EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED
TERM OF THE OBLIGATIONS HEREUNDER.


 


10.10      COUNTERPARTS; INTEGRATION; EFFECTIVENESS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

78

--------------------------------------------------------------------------------


 


10.11      SURVIVAL OF REPRESENTATIONS AND WARRANTIES. ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF. SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY BORROWING, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL REMAIN UNPAID
OR UNSATISFIED.


 


10.12      SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS. THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


10.13      REPLACEMENT OF LENDERS. IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02 OR IF ANY
LENDER IS A DEFAULTING LENDER OR IF ANY OTHER CIRCUMSTANCE EXISTS HEREUNDER THAT
GIVES ANY BORROWER THE RIGHT TO REPLACE A LENDER AS A PARTY HERETO, THEN SUCH
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND
CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A
LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:


 


(A)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN
THE CASE OF ALL OTHER AMOUNTS);


 


(B)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER;


 


(C)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS; AND


 


(D)           SUCH ASSIGNMENT IS MADE IN ACCORDANCE WITH
SECTION 10.06(B)(III)(B).


 


(E)           A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWERS TO REQUIRE SUCH ASSIGNMENT
AND DELEGATION CEASE TO APPLY.


 


10.14      GOVERNING LAW; JURISDICTION; ETC.


 


(A)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT


 


79

--------------------------------------------------------------------------------



 


REGARD TO THE CHOICE OF LAW PROVISIONS THEREOF, OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.


 


(B)           SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE. EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


(E)           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

80

--------------------------------------------------------------------------------


 


10.15      NO ADVISORY OR FIDUCIARY RESPONSIBILITY. IN CONNECTION WITH ALL
ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY, EACH OF THE BORROWERS
ACKNOWLEDGES AND AGREES, AND ACKNOWLEDGES ITS AFFILIATES’ UNDERSTANDING, THAT:
(I) THE CREDIT FACILITY PROVIDED FOR HEREUNDER AND ANY RELATED ARRANGING OR
OTHER SERVICES IN CONNECTION THEREWITH (INCLUDING IN CONNECTION WITH ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT)
ARE AN ARM’S-LENGTH COMMERCIAL TRANSACTION BETWEEN THE BORROWERS AND THEIR
RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE
ARRANGER, ON THE OTHER HAND, AND EACH OF THE BORROWERS IS CAPABLE OF EVALUATING
AND UNDERSTANDING AND UNDERSTANDS AND ACCEPTS THE TERMS, RISKS AND CONDITIONS OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS (INCLUDING
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR THEREOF); (II) IN
CONNECTION WITH THE PROCESS LEADING TO SUCH TRANSACTION, THE ADMINISTRATIVE
AGENT AND THE ARRANGER EACH IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND IS
NOT THE FINANCIAL ADVISOR, AGENT OR FIDUCIARY, FOR THE BORROWERS OR ANY OF THEIR
RESPECTIVE AFFILIATES, STOCKHOLDERS, CREDITORS OR EMPLOYEES OR ANY OTHER PERSON;
(III) NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ASSUMED OR WILL
ASSUME AN ADVISORY, AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE BORROWERS
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS
LEADING THERETO, INCLUDING WITH RESPECT TO ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT (IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT OR THE ARRANGER HAS ADVISED OR IS CURRENTLY ADVISING THE
BORROWERS OR ANY OF THEIR RESPECTIVE AFFILIATES ON OTHER MATTERS) AND NEITHER
THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY OBLIGATION TO THE BORROWERS OR
ANY OF THEIR RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS; (IV) THE ADMINISTRATIVE AGENT AND THE ARRANGER AND THEIR RESPECTIVE
AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE
INTERESTS THAT DIFFER FROM THOSE OF THE BORROWERS AND THEIR RESPECTIVE
AFFILIATES, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY
OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS BY VIRTUE OF ANY ADVISORY, AGENCY
OR FIDUCIARY RELATIONSHIP; AND (V) THE ADMINISTRATIVE AGENT AND THE ARRANGER
HAVE NOT PROVIDED AND WILL NOT PROVIDE ANY LEGAL, ACCOUNTING, REGULATORY OR TAX
ADVICE WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN
DOCUMENT) AND EACH OF THE BORROWERS HAS CONSULTED ITS OWN LEGAL, ACCOUNTING,
REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE. EACH OF THE
BORROWERS HEREBY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE ARRANGER
WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY.


 


10.16      USA PATRIOT ACT NOTICE. EACH LENDER THAT IS SUBJECT TO THE PATRIOT
ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND
RECORD INFORMATION THAT IDENTIFIES THE BORROWERS, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF THE BORROWERS AND OTHER INFORMATION THAT WILL ALLOW SUCH
LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWERS IN
ACCORDANCE WITH THE PATRIOT ACT.


 


10.17      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

KKR FINANCIAL CORP.,

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

KKR TRS HOLDINGS, INC.,

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender,

 

 

and Swingline Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC., as
a Syndication Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as a

 

 

Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a

 

 

Syndication Agent and a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

                

 

100.000000000

%

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

ENVIRONMENTAL MATTERS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

BURDENSOME AGREEMENTS

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

 

KKR FINANCIAL CORP.:

 

555 California Street, 50th Floor

San Francisco, CA 94104

Attention: Treasurer

Telephone:

Telecopier: 415-391-3077

Electronic Mail:         @        

Website Address:               
www.                                                    

U.S. Taxpayer Identification Number: 20-1426618

 

KKR TRS HOLDINGS, INC.

 

555 California Street, 50th Floor

San Francisco, CA 94104

Attention: Treasurer

Telephone:

Telecopier:  415-391-3077

Electronic Mail:           @          

Website Address:  www.                                                    

U.S. Taxpayer Identification Number: 20-1527391

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX  75202

Attention:  Shelley A. Bloom, Credit Services

Telephone:  214-209-4103

Facsimile:  214-290-9462

Electronic Mail:  shelley.a.bloom@bankofamerica.com

Account No.:  1292000883

Account Name:  Corporate Credit Services

Ref: KKR Financial

ABA# 026-009-593

 

Other Notices as Administrative Agent:

Bank of America, N.A.

901 Main Street, 66th Floor

Dallas, TX  75202

Attention:  Elizabeth Kurilecz, Senior Vice President

 

1

--------------------------------------------------------------------------------


 

Telephone:  214-209-0975

Facsimile:  214-209-0670

Electronic Mail: elizabeth.kurilecz@bankofamerica.com

 

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX  75202

Attention:  Henry Pennell, Vice President

Telephone:  214-209-1226

Facsimile:  214-290-9448

Electronic Mail: henry.pennell@bankofamerica.com

 

SWINGLINE LENDER:

Bank of America, N.A.

901 Main Street, 66th Floor

Dallas, TX  75202

Attention:  Elizabeth Kurilecz, Senior Vice President

Telephone:  214-209-0975

Facsimile:  214-209-0670

Electronic Mail: elizabeth.kurilecz@bankofamerica.com

Account No.: 1292000883

Ref: KKR Financial

ABA# 026-009-593

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

 

 

Each additional concurrent assignment or suballocations to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING LOAN NOTICE

 

Date:                      ,         

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
[                  ,            ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among KKR Financial
Corp., KKR TRS Holdings, Inc., the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent and Swingline Lender, and JPMorgan
Chase Bank, N.A. and Citigroup Global Markets Inc., as Syndication Agents.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Revolving Loans               o  A conversion or continuation
of Loans

 

o  In or o Not in connection with the purchase of an Eligible Specified
Financial Asset.

 

1.             On                                                   (a Business
Day).

 

2.             In the amount of $                             .

 

3.             Comprised of                                     .

[Type and Tenor of Revolving Loan requested]

 

4.             For Fixed Period Eurodollar Loans:  with an Interest Period of
        months.

 

5.             [In connection with the purchase of the following Eligible
Specified Financial Asset in the amount indicated:

 

(a)           Obligor:
                                                                       .]

 

(b)           CUSIP No. :
                                                                       .]

 

(c)           Dollar Amount:
                                                                       .]

 

(d)           Other Information:
                                                                       .]

 

The Revolving Loan, if any, requested herein complies with the provisos to the
first sentence of Section 2.01 of the Agreement.

 

 

 

[BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWINGLINE LOAN NOTICE

 

Date:                   ,         

 

To:          Bank of America, N.A., as Swingline Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
[                ,          ] (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among KKR Financial
Corp., KKR TRS Holdings, Inc., the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent and Swingline Lender, and JPMorgan
Chase Bank, N.A. and Citigroup Global Markets Inc., as Syndication Agents.

 

The undersigned hereby requests a Swingline Loan:

 

o  In or o Not in connection with the purchase of an Eligible Specified
Financial Asset.

 

1.             On                                                      (a
Business Day).

 

2.             In the amount of $                           .

 

3.             Comprised of                                   .

[Type and Tenor of Swingline Loan requested]

 

4.             [In connection with the purchase of the following Eligible
Specified Financial Asset in the amount indicated:

 

(a)           Obligor:
                                                                           .]

 

(b)           CUSIP No. :
                                                                           .]

 

(c)           Dollar Amount:
                                                                           .]

 

(d)           Other Information:
                                                                           .]

 

The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.03(a) of the Agreement.

 

 

 

[BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PROMISSORY NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                      or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each [Revolving][Swingline] Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
[                    ,              ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among KKR Financial Corp., KKR TRS Holdings, Inc., the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent and Swingline
Lender, and JPMorgan Chase Bank, N.A. and Citigroup Global Markets Inc., as
Syndication Agents.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. [For
Revolving Loan Notes: Except as otherwise provided in the Agreement with respect
to Swingline Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.]  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

[BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

 

Type of
Loan
Made

 

Tenor of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BORROWING BASE REPORT

 

Dated as of:                                                   

 

For the period ending:                                    

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
[                            ,               ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among KKR Financial Corp. (“KKR Financial”), KKR TRS Holdings, Inc. (together
with KKR Financial, the “Borrowers” and each individually, a “Borrower”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Swingline Lender, and JPMorgan Chase Bank, N.A. and
Citigroup Global Markets Inc., as Syndication Agents.

 

The undersigned,                                                   , the duly
elected and qualified Responsible Officer[(s)] of the Borrowers hereby certifies
that (a) the information set forth in this Borrowing Base Report is true and
correct as of the last day of the period specified herein, (b) the
representations and warranties of each of the Borrowers contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of this Borrowing Base Report except to the
extent such representations and warranties relate solely to an earlier date,
(c) this Borrowing Base Report has been prepared in accordance with the
applicable provisions of the Credit Agreement relating to the computation of the
Borrowing Base and the various components thereof, and (d) as of the date of
this Borrowing Base Report, there exists no Default or Event of Default.

 

 

KKR FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

KKR TRS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

D-1

--------------------------------------------------------------------------------


 

Borrowing Base Worksheet

TRANCHE A

 

Eligible Specified
Financial Asset*
Include within each category below a reasonably detailed description of each
Eligible Specified Financial Asset within such category to be included in the
Borrowing Base.

 

Value(1)

 

Date Pledged

 

Valuation
Source

 

Specified
Percentage

 

Concentration Limit
(if applicable)(2) or
Applicable
Sublimit(3)

 

Total

 

 

 

multiplied by

 

 

 

 

 

 

 

equals

 

 

 

Cash

 

 

 

 

 

 

 

100

%

 

 

 

 

Certificates of deposit

 

 

 

 

 

 

 

95

%

 

 

 

 

Commercial paper

 

 

 

 

 

 

 

95

%

 

 

 

 

United States obligations consisting of interest rate strips or zero coupon
obligations

 

 

 

 

 

 

 

90

%

 

 

 

 

Other United States obligations maturing in 10 or more and up to 30 years

 

 

 

 

 

 

 

95

%

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           As determined pursuant to the definition of Value in the Credit
Agreement.

 

(2)           Pursuant to the definition of Concentration Limit: (i) the
exclusion from the Tranche B Borrowing Base of an amount (without duplication)
attributable to any second lien Bank Loans, Mezzanine Obligations and Bridge
Loans considered in the aggregate (including without limitation any of the same
that are also Delayed Draw Loans), to the extent that the amount included in
such Borrowing Base would exceed 50% of the Aggregate Revolving Commitment
Amount, (ii) with respect to any single Eligible Specified Financial Asset
(other than CLO/CBO/CDO Tranches), the exclusion from the Tranche B Borrowing
Base of an amount attributable to such Eligible Specified Financial Asset, to
the extent that (a) the amount included in such Borrowing Base would exceed the
applicable maximum Net Value Amount for each category as specified in the chart
set forth in the definition of “Concentration Limit” and (b) the number of
investments in any single Eligible Specified Financial Asset exceeds the maximum
number of investments for each category as specified in the chart set forth in
the definition of “Concentration Limit”, (iii) with respect to any Single
Obligor of one or more Eligible Specified Financial Assets (other than
CLO/CBO/CDO Tranches), the exclusion from the Tranche B Borrowing Base of an
amount attributable to such Single Obligor, to the extent that (a) the amount
included in the Borrowing Base would exceed the applicable maximum Net Value
Amount for each category as specified in the chart set forth in the definition
of “Concentration Limit” and (b) the number of investments attributable to any
Single Obligor exceeds the maximum number of investments for each category as
specified in the chart set forth in the definition of “Concentration Limit” and
(iv) with respect to any first lien Bank Loans, second lien Bank Loans,
Mezzanine Obligations, Bridge Loans and MBS IOs, to the extent there is no Debt
Rating (each, an “Unrated Asset”), considered individually, with no Debt Rating,
the exclusion from the Tranche B Borrowing Base of an amount attributable to
such Eligible Specified Financial Asset, to the extent that (a) the amount
included in such Borrowing Base would exceed the applicable maximum Net Value
Amount for each category as specified in the chart set forth in the definition
of “Concentration Limit” and (b) the number of investments in any unrated
Eligible Specified Financial Asset exceeds the maximum number of investments for
each category as specified in the chart set forth in the definition of
“Concentration Limit” and (v) the exclusion from the Tranche B Borrowing Base of
an amount attributable to CLO/CBO/CDO Tranches considered in the aggregate, to
the extent that the amount included in such Borrowing Base would exceed 50% of
the Aggregate Revolving Commitment Amount.

 

(3)           Pursuant to the definition of Applicable Sublimit, amounts shall
be included to the extent that the amount included in the Tranche B Borrowing
Base would exceed the amount/maximum time period shown in the chart for the
applicable Eligible Specified Financial Asset.

 

D-2

--------------------------------------------------------------------------------


 

Eligible Specified
Financial Asset*
Include within each category below a reasonably detailed description of each
Eligible Specified Financial Asset within such category to be included in the
Borrowing Base.

 

Value(1)

 

Date Pledged

 

Valuation
Source

 

Specified
Percentage

 

Concentration Limit
(if applicable)(2) or
Applicable
Sublimit(3)

 

Total

 

 

 

multiplied by

 

 

 

 

 

 

 

equals

 

 

 

Other United States obligations maturing in 2 or more but less than 10 years

 

 

 

 

 

 

 

97

%

 

 

 

 

Other United States obligations maturing in less than 2 years

 

 

 

 

 

 

 

98

%

 

 

 

 

MBS rated AAA and with a weighted average life of less than five years

 

 

 

 

 

 

 

95

%

 

 

 

 

MBS rated AA to AA+ and with a weighted average life of less than five years

 

 

 

 

 

 

 

90

%

 

 

 

 

MBS rated A to AA- and with a weighted average life of less than five years

 

 

 

 

 

 

 

85

%

 

 

 

 

 

Borrowing Base Worksheet

TRANCHE B

 

Eligible Specified
Financial Asset*
Include within each category below a reasonably detailed description of each
Eligible Specified Financial Asset within such category to be included in the
Borrowing Base.

 

Value(1)

 

Date Pledged

 

Valuation
Source

 

Specified
Percentage

 

Concentration Limit
(if applicable)(2) or
Applicable
Sublimit(3)

 

Total

 

 

 

multiplied by

 

 

 

 

 

 

 

equals

 

 

 

Publicly traded investment grade Debt Securities

 

 

 

 

 

 

 

 

 

 

 

 

 

a. BBB+ or higher

 

 

 

 

 

 

 

90

%

 

 

 

 

b. BBB thru BBB-

 

 

 

 

 

 

 

80

%

 

 

 

 

Rule 144A private placed Debt Securities

 

 

 

 

 

 

 

 

 

Unlimited(4)

 

 

 

 

--------------------------------------------------------------------------------

(4)           Subject to no restrictions on Bank of America’s ability as
Administrative Agent to sell any securities financed in the Senior Credit
Facility. A sublimit of 15% of the Aggregate Commitment Amount will apply to
144A privately placed debt transactions that are less than $100 million in
aggregate and in which KKR Financial owns more than 33% of the total issuance.

 

D-3

--------------------------------------------------------------------------------


 

Eligible Specified
Financial Asset*
Include within each category below a reasonably detailed description of each
Eligible Specified Financial Asset within such category to be included in the
Borrowing Base.

 

Value(1)

 

Date Pledged

 

Valuation
Source

 

Specified
Percentage

 

Concentration Limit
(if applicable)(2) or
Applicable
Sublimit(3)

 

Total

 

 

 

multiplied by

 

 

 

 

 

 

 

equals

 

 

 

a. NAIC 1 / AAA thru A-

 

 

 

 

 

 

 

85

%

 

 

 

 

b. NAIC 2 / BBB+ thru BBB-

 

 

 

 

 

 

 

80

%

 

 

 

 

c. NAIC 3 / BB+ thru BB

 

 

 

 

 

 

 

75

%

 

 

 

 

d. NAIC 4 / BB- thru B-

 

 

 

 

 

 

 

60

%

 

 

 

 

e. NAIC 5 / CCC+ thru CCC-

 

 

 

 

 

 

 

50

%

 

 

 

 

Other Debt Securities, excluding MBS, rated BB+/Bal through BB-/B3

 

 

 

 

 

 

 

75

%

 

 

 

 

Other Debt Securities, excluding MBS, rated B+/B1 through B-/B3

 

 

 

 

 

 

 

60

%

 

 

 

 

Other Debt Securities, excluding MBS, rated CCC+/Caal through CCC-/Caa3

 

 

 

 

 

 

 

50

%

 

 

 

 

First lien Bank Loans

 

 

 

 

 

 

 

85

%

 

 

 

 

Second lien Bank Loans

 

 

 

 

 

 

 

70

%

Amount in excess of 50% of the Aggregate Commitment Amount

 

 

 

Real estate related Mezzanine Obligations

 

 

 

 

 

 

 

60

%

Amount in excess of 50% of the Aggregate Commitment Amount

 

 

 

Mezzanine Obligations (other than real estate related Mezzanine Obligations)

 

 

 

 

 

 

 

50

%

Amount in excess of 50% of the Aggregate Commitment Amount

 

 

 

Bridge Loans

 

 

 

 

 

 

 

50

%

Amount in excess of 50% of the Aggregate Commitment Amount

 

 

 

MBS rated BBB- to A- and with a weighted average life of less than five years

 

 

 

 

 

 

 

75

%

 

 

 

 

MBS rated BB- to BB+ and with a weighted average life of less than five years

 

 

 

 

 

 

 

50

%

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

Eligible Specified
Financial Asset*
Include within each category below a reasonably detailed description of each
Eligible Specified Financial Asset within such category to be included in the
Borrowing Base.

 

Value(1)

 

Date Pledged

 

Valuation
Source

 

Specified
Percentage

 

Concentration Limit
(if applicable)(2) or
Applicable
Sublimit(3)

 

Total

 

 

 

multiplied by

 

 

 

 

 

 

 

equals

 

 

 

CLO/CBO/CDO Tranches rated BB+/Ba1 or lower (including non-rated) on
transactions managed by KKR Financial LLC or an Affiliate thereof

 

 

 

 

 

 

 

40

%

Amount in excess of 50% of the Aggregate Commitment Amount

 

 

 

Investments Denominated in Foreign Currency (Euros, Pounds or Yen)

 

 

 

 

 

 

 

Various(5)

 

Amount in excess of $100 million

 

 

 

KKR Financial CLO/CBO/CDO Securitizations

 

 

 

 

 

 

 

 

 

 

 

 

 

a. AAA thru A-

 

 

 

 

 

 

 

90

%

$200 million(6)

 

 

 

b. BBB+ and BBB

 

 

 

 

 

 

 

80

%

$100 million(6)

 

 

 

MBS IO Strips

 

 

 

 

 

 

 

 

 

Amount in excess of

 

 

 

a. FNMA IOs

 

 

 

 

 

 

 

50

%

$50 million

 

 

 

b. Non-Agency IOs

 

 

 

 

 

 

 

40

%

 

 

 

 

Senior Unsecured Bank Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

a. BBB- or higher

 

 

 

 

 

 

 

80

%

 

 

 

 

b. BB+ thru BB-

 

 

 

 

 

 

 

75

%

 

 

 

 

c. B+ thru B-

 

 

 

 

 

 

 

70

%

 

 

 

 

d. CCC+ thru CCC-

 

 

 

 

 

 

 

50

%

Amount in excess of $100 million

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base =

 

 

 

 

--------------------------------------------------------------------------------

(5)           Specified Percentage should be same as the Specified Percentages
applicable to U.S. currency denominated assets if micro hedged for foreign
exchange. If not, the Specified Percentage should be decreased by 5%. Subject to
confirmation of obtaining first lien on foreign exchange hedges.

 

(6)           Amounts attributable to CLO/CBO/CDO Securitizations rated BBB or
better shall be excluded from the Tranche B Borrowing Base to the extent that
any such Eligible Specified Financial Assets have been included in such
Borrowing Base for more than 120 days.

 

D-5

--------------------------------------------------------------------------------


 

* Exclude any Specified Financial Asset, or Participation Interest therein, of
any Borrower to the extent such Specified Financial Asset, or Participation
Interest therein, fails to satisfy each of the following criteria pursuant to
the definition of Eligible Specified Financial Asset.

 

(a)                        in which, to secure the Obligations, whether
contingent or otherwise, the Administrative Agent has a security interest
(i) perfected by the Administrative Agent’s possession or by “control” (as
defined in §§ 8-106, 9-104, 9-105 and 9-106 of the Uniform Commercial Code of
the State of New York) in favor of the Administrative Agent (with, if the
Administrative Agent so elects and terminates the Collateral Agreement, another
custodian or securities intermediary designated by the Administrative Agent with
the Borrowers’ consent, which consent shall not be unreasonably withheld or
delayed, for the purposes of obtaining control), or, if in the reasonable
opinion of the Administrative Agent it is not possible or practicable to perfect
the security interest by the Administrative Agent’s possession or by “control”
in favor of the Administrative Agent, is otherwise perfected, and perfected in
such a way as to be entitled to first priority, to the reasonable satisfaction
of the Administrative Agent and (ii) is capable of being enforced by the
Administrative Agent without the consent of any third party (other than, in the
case of a Specified Asset that is a loan, the customary requirement of the
consent of the administrative agent or, unless the loan is in default, borrower
or material obligor of the loan) or resort to judicial process;

 

(b)                       which is not otherwise subject to any prior security
interest, lien or encumbrance other than liens in favor of the Administrative
Agent for the benefit of the Lenders;

 

(c)                        which is not in default as of the date on which such
asset was acquired by the Borrowers;

 

(d)                       which is not subject to any right of recoupment or
set-off;

 

(e)                        in respect of which, unless under the “control” of
the Administrative Agent acting as a securities intermediary, such Borrower has
issued to the applicable issuer or material obligor (or, if payments are made
through an agent, to the applicable agent) an instruction directing all payments
of amounts payable to such Borrower in respect of such Specified Financial Asset
to the Custodial Account or another account approved by the Administrative
Agent;

 

(f)                          the Value of which to be included, for purposes of
the computation of the applicable Borrowing Base at any time, has been obtained,
or, if required to be updated, has been obtained in response to the update
requirement, and to the extent such Value is not being disputed by the
Administrative Agent;

 

(g)                       for which the depositary bank, issuer or material
obligor, as the case may be, excluding any issuer of securities by a special
purpose entity in a securitization, is organized and has its chief executive
office in (i) the United States of America, or (ii) if approved by the
Administrative Agent in its sole discretion, which shall be exercised in a
commercially reasonable manner, Belgium, France, Italy, Luxembourg, Netherlands,
Germany, Denmark, Ireland, United Kingdom, Austria, Finland. Sweden or Japan;

 

(h)                       which is denominated in U.S. Dollars, Euros, British
Pounds or Japanese Yen;

 

D-6

--------------------------------------------------------------------------------


 

(i)                           is not “margin stock” as defined in Regulation U
of the Federal Reserve Board;

 

(j)                           in the case of a first or second lien Bank Loan,
Mezzanine Obligation or Bridge Loan, that is a term loan, and is either a
Delayed Draw Loan or has been fully funded (i.e., is not subject to an
additional lending commitment) and is not in default; and

 

(k)                        in the case of a Participation Interest, which the
Administrative Agent is reasonably satisfied is a “true” participating interest
rather than being a financing and is consistent with market norms for agreements
between unaffiliated entities dealing at arm’s length.

 

Notwithstanding the foregoing, in the case of an asset included in the
applicable Borrowing Base solely pursuant to the proviso of the definition of
either Tranche A Borrowing Base or Tranche B Borrowing Base contained in the
Credit Agreement in connection with a Borrowing the requirements of clauses (a),
(b), (c) and (d) need not be met for the asset to qualify as an Eligible
Specified Financial Asset until the expiration of three Business Days following
the date of the Borrowing so long as during the three Business Day period, the
Administrative Agent has a perfected security interest in the asset, provided,
however, that the Value of the asset does not exceed $25,000,000.

 

D-7

--------------------------------------------------------------------------------


 

ANNEX 1

 

DESCRIPTION OF EACH ELIGIBLE SPECIFIED FINANCIAL ASSET

 

[To include all Related Borrowing Base Information for each Eligible Specified
Financial Asset to be included in the Borrowing Base]

 

D-8

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                         ,         

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of
[                      ,           ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among KKR Financial Corp. (“KKR Financial”), KKR TRS Holdings, Inc., the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent
and Swingline Lender, and JPMorgan Chase Bank, N.A. and Citigroup Global Markets
Inc., as Syndication Agents.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                      of KKR
Financial, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of KKR Financial, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       The Borrowers have made available to
the Lenders the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of KKR Financial ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       The Borrowers have made available to
the Lenders the unaudited financial statements required by Section 6.01(b) of
the Agreement for the fiscal quarter of KKR Financial ended as of the above
date. Such financial statements fairly present the financial condition, results
of operations and cash flows of KKR Financial and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of KKR Financial during the accounting period covered
by the financial statements referred to above.

 

3.                                       A review of the activities of KKR
Financial during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period KKR
Financial performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, KKR
Financial performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

E-1

--------------------------------------------------------------------------------


 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                       The representations and warranties of
KKR Financial contained in Article V of the Agreement, and any representations
and warranties of any Borrower that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.                                       The financial covenant analyses and
information set forth on Schedules 2 and 3 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                       ,         .

 

 

KKR FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

KKR TRS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                          (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.10(a) – Consolidated Tangible Net Worth.

 

 

 

 

 

A.

Actual Consolidated Tangible Net Worth at Statement Date:

 

 

 

 

 

 

1.

Consolidated Total Assets:

$

 

 

 

 

 

 

 

2.

Intangible Assets:

$

 

 

 

 

 

 

 

3.

Consolidated Tangible Net Worth (Line I.A1 less Line I.A.2):

$

 

 

 

 

B.

85% of Consolidated Tangible Net Worth as at the fiscal quarter ended March 31,
2006 (no reduction for losses):

$

 

 

 

 

 

C.

85% of increases in Shareholders’ Equity after date of Agreement from issuance
and sale of Equity Interests:

$

 

 

 

 

 

D.

Minimum required Consolidated Tangible Net Worth:

$

 

 

 

 

 

E.

Excess (deficient) for covenant compliance (Line I.A – I.D):

$

 

II.

Section 7.10 (b) –  Leverage Ratio.

 

 

 

 

 

 

A.

Consolidated Total Liabilities at Statement Date:

$

 

 

 

 

 

B.

Consolidated Tangible Net Worth for Subject Period:

$

 

 

 

 

 

C.

Consolidated Leverage Ratio:

$

 

III.

Section 7.10 (c) – Positive Net Income:

$

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swingline Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                      
Assignor[s]:                            

 

 

2.                                       Assignee[s]:                           

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      
Borrower(s):                             

 

4.                                       Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

F-1

--------------------------------------------------------------------------------


 

5.                                       Credit
Agreement:                                               Credit Agreement, dated
as of [                      ,           ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;”), among KKR Financial Corp., KKR TRS Holdings, Inc., the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent
and Swingline Lender, and JPMorgan Chase Bank, N.A. and Citigroup Global Markets
Inc., as Syndication Agents.

 

6.                                       Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.                                   Trade
Date:                                  ]

 

Effective Date:                                        , 20     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

 Title:

 

 

[Consented to and] Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to:]

 

 

 

KKR FINANCIAL CORP,

 

as Borrower

 

 

 

By:

 

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

KKR TRS HOLDINGS, INC.,

 

as Borrower

 

 

 

By:

 

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                         ]

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                                   Representations and
Warranties.

 

1.1.                                          Assignor. [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][[the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of KKR
Financial, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                                          Assignee. [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.                                                   Payments. From and after
the Effective Date, the Administrative Agent shall make all payments in respect
of [the][each] Assigned Interest (including payments of principal, interest,
fees and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.

 

F-4

--------------------------------------------------------------------------------


 

3.                                                   General Provisions. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of
                                            [confirm that choice of law
provision parallels the Credit Agreement].

 

F-5

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

KKR FINANCIAL LLC

KKR FINANCIAL CORP.

KKR FINANCIAL ADVISORS LLC

 

                        

GEOFFREY JONES

 

June     , 2006

 

Bank of America, N.A.,

as Administrative Agent

270 Park Avenue, 10th Floor
New York, New York 10017

 

The Lenders

party to the Credit Agreement (as defined below)

 

listed on Schedule      thereto

 

Re:                               KKR Financial Corp.

 

Ladies and Gentlemen:

 

I am acting General Counsel of KKR Financial Corp., a corporation organized
under the laws of the State of Maryland (“KKR Financial”), and in that capacity
I have represented KKR Financial and KKR TRS Holdings, Inc., a corporation
organized under the laws of the State of Delaware (“KKR Holdings” and together
with KKR Financial, the “Borrowers”), in connection with the execution of that
certain Credit Agreement among KKR Financial, KKR Holdings, the lenders party
thereto (the “Lenders”), and Bank of America, N.A., as administrative agent (the
“Administrative Agent”), dated as of June     , 2006 (the “Credit Agreement”), a
Fee Letter among the KKR Financial, KKR Holdings, the Administrative Agent and
Banc of America Securities LLC, as sole lead arranger, dated as of June     ,
2006 (the “Fee Letter”), a Domestic Collateral Account Control Agreement among
KKR Financial, KKR Holdings, the Administrative Agent and The Bank of New York
dated as of June     , 2006 (the “Collateral Agreement”), and the Security
Agreement among KKR Financial, KKR Holdings and the Administrative Agent for
itself and for the Lenders, dated as of June     , 2006 (the “Security
Agreement”). The Credit Agreement, the Fee Letter, the Collateral Agreement and
the Security Agreement are collectively herein referred to as the “Transaction
Documents.”  Capitalized terms used but not defined herein are used as defined
in the Transaction Documents.

 

In connection with this opinion, I have examined, among other things, the
Transaction Documents, KKR Holdings Certificate of Incorporation, KKR Holdings’
Bylaws, the resolutions of the Board of Directors of KKR Holdings, good standing
certificates for KKR Holdings and originals, or copies certified or otherwise
identified to my satisfaction, of such other records, documents or other
instruments as in my judgment are necessary or appropriate to enable me to
render the opinions expressed below. As to factual matters, I have relied upon
statements, certificates and other assurances of public officials and of
officers and other representatives of the Borrowers and the other parties to the
Transaction Documents and upon such other certificates as I have deemed
appropriate, which factual matters have not been independently established or
verified by me. I have assumed (i) that the representations and warranties as to
factual matters contained in the Transaction Documents are true and correct,
(ii) the genuineness of all signatures and the authenticity of all documents
submitted to me as originals, (iii) the

 

--------------------------------------------------------------------------------


 

conformity with authentic originals of all documents submitted to me as copies
and (iv) the legal competency of each individual who executed documents or who
purported to act in connection with matters addressed in the opinions expressed
below.

 

On the basis of such examination and subject to the assumptions, limitations,
qualifications and exceptions set forth herein, I am of the opinion that:

 

1.                                       Each of the Borrowers is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the business transacted by it requires such qualification and in
which the failure so to qualify would have a material adverse effect on the
business, properties, assets or condition (financial or other) of each Borrower
and its subsidiaries, considered as a whole.

 

2.                                       No consent, approval, authorization or
order of, or notice to or filing with, any federal court or governmental agency
or body is required to be obtained by the Borrowers under any federal law or
regulation that are generally recognized by a lawyer admitted in Ohio exercising
customary professional diligence as applicable to the Borrowers or to
transactions contemplated by the Transaction Documents, in connection with the
execution and delivery by the Borrowers of the Transaction Documents and the
performance by each of the Borrowers of their obligations thereunder.

 

3.                                       The execution and delivery of the
Transaction Documents by the Borrowers and the performance by each of the
Borrowers of their obligations thereunder (a) will not conflict with, result in
a breach of, or constitute a default under the terms of any indenture or other
agreement or instrument to which any of the Borrowers is party or bound,
(b) will not violate any of the provisions of the Certificate of Incorporation
or Bylaws of KKR Holdings, (c) will not violate any judgment, order or decree of
any court or other tribunal applicable to the Borrowers, (d) will not violate
any law or regulations applicable to the Borrowers, of any federal court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Borrowers, and (e) will not result in the creation or
imposition of any lien (other than liens evidenced by the Transaction Documents
in favor of the Administrative Agent) on any asset of the Borrowers.

 

4.                                       There is no pending or, to my actual
knowledge, threatened action, suit or proceeding before any court or
governmental agency, authority or body or any arbitrator involving the Borrowers
or relating to the transaction contemplated by the Transaction Documents which,
in any manner draws into question the validity of the Transaction Documents or
which if adversely determined, would have a material adverse effect on the
financial position of the Borrowers.

 

5.                                       KKR Holdings is duly incorporated and
validly existing as a corporation in good standing under the laws of the State
of Delaware.

 

6.                                       KKR Holdings has the corporate power to
execute, deliver and perform its obligations under the Transaction Documents,
and it has taken all necessary corporate action to authorize the execution,
delivery and performance of the Transaction Documents.

 

7.                                       The Transaction Documents have been
duly authorized, executed and delivered by KKR Holdings.

 

The opinions expressed above are subject to the following additional
assumptions, qualifications, limitations and exceptions:

 

G-1-2

--------------------------------------------------------------------------------


 

A.                                   For purposes of the opinion in paragraph 2
hereof, I have assumed that the Borrowers will not in the future take any
discretionary action (including a decision not to act) that would cause the
performance of any of their obligations under any Transaction Document to
require a consent, approval, authorization or order to be obtained from a
federal governmental authority.

 

B.                                     I note that you are receiving an opinion
letter dated the date hereof from Hunton & Williams LLP, special counsel to KKR
Financial and have, with your permission, relied on that opinion letter as to
certain of such matters with respect to KKR Financial (in particular the
opinions set forth in paragraphs 1, 2 and 3 thereof), and have assumed that
opinion letter is correct.

 

C.                                     I am admitted to the bar of the State of
Ohio and the foregoing opinions (except for the opinions in paragraphs 1, 5, 6
and 7 and clause (b) of paragraph 3 hereof) are limited to matters arising under
the federal laws of the United States of America and the laws of the State of
Ohio. I express no opinion as to the laws, rules or regulations of any other
jurisdiction or as to the municipal laws or the laws, rules or regulations of
any local agencies or governmental authorities of or within the State of Ohio,
or in each case as to any matters arising thereunder or relating thereto, except
to the extent that my opinion in paragraphs 5, 6 and 7 and clause (b) paragraph
3 hereof relate to the Delaware General Corporation Law.

 

D.                                    This letter is solely for your benefit in
connection with the transactions described in the first paragraph above and
may not be quoted or relied upon by, nor may copies be delivered to, any other
Person (except that this letter may be furnished to actual and potential
assignees and participants with the understanding that this letter speaks only
as of the date hereof), nor may this letter be filed with any governmental
agency (unless required by applicable law) or be relied upon by you for any
other purpose, without my prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Geoffrey Jones

 

Acting General Counsel

 

G-1-3

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

OPINION OF COUNSEL TO THE BORROWERS

 

[SIDLEY AUSTIN LLP LETTERHEAD]

 

June     , 2006

 

Bank of America, N.A.

as Administrative Agent

270 Park Avenue, 10th Floor

New York, New York 10017

 

The Lenders party to the

Credit Agreement (as defined below)

 

listed on Schedule      thereto

 

Re:                               KKR Financial Corp. and KKR TRS Holdings, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to KKR Financial Corp., a Maryland Corporation and KKR
TRS Holdings, Inc., a Delaware corporation (“KKR TRS” and, together with KKR
Financial, the “Borrowers”), in connection with the Credit Agreement of even
date herewith (the “Credit Agreement”) among the Borrowers, the financial
institutions parties thereto as lenders (the “Lenders”) and Bank of America,
N.A. as Administrative Agent, and the transactions contemplated thereby. This
opinion letter is furnished to you at the request of the Borrowers pursuant to
Article IV of the Credit Agreement. Capitalized terms not otherwise defined
herein have the meanings specified in the Credit Agreement. Non-capitalized
terms used in, or in connection with, the opinions given in Paragraph 4 hereof
are used as defined in the Uniform Commercial Code as enacted in the State of
New York (the “New York UCC”), to the extent that they are defined therein.

 

In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the following:

 

(i)                                     the Credit Agreement;

 

(ii)                                  the Security Agreement of even date
herewith among the Borrowers and the Administrative Agent (the “Security
Agreement”)

 

(iii)                               the Collateral Account Control Agreement of
even date herewith among the Borrowers, the Administrative Agent and The Bank of
New York (the “Collateral Agreement”)

 

(iv)                              the Fee Letter, dated June     ,2006, by and
among each of the Borrowers, the Administrative Agent and Banc of America
Securities LLC.; and

 

(v)                                 the Uniform Commercial Code financing
statement naming KKR TRS as debtor and the Administrative Agent as secured party
(the “Financing Statement”), prepared for filing

 

--------------------------------------------------------------------------------


 

with the office of the Secretary of State of the State of Delaware (the “Filing
Office”), a copy of which is attached hereto as Exhibit A.

 

The Credit Agreement, the Security Agreement and the Collateral Agreement are
sometimes hereinafter referred to collectively as the “Loan Documents.”  The
Loan Documents and the Financing Statement are hereinafter collectively referred
to as the “Transaction Documents.”  As used herein, “Applicable Law” means those
laws, rules and regulations that are generally recognized by a lawyer admitted
in New York exercising customary professional diligence as applicable to the
transactions contemplated in the Loan Documents.

 

In rendering the opinions set forth herein, we have also examined and relied on
originals, or copies certified or otherwise identified to our satisfaction, of
such (i) certificates of public officials, (ii) as to matters of fact,
certificates and representations of officers and representatives of the
Borrowers, and (iii) other documents and records, and we have made such
inquiries of officers and representatives of the Borrowers, as we have deemed
relevant or necessary as the basis for such opinions. We have relied upon, and
assumed the accuracy of, all such certificates and representations, documents
and records and the representations and warranties made by the Borrowers in the
Loan Documents, in each case with respect to the factual matters set forth
therein. We have assumed the genuineness of all signatures, the authenticity of
all documents submitted to us as originals, the conformity to original documents
of all copies submitted to us as certified or photostatic copies and the legal
capacity of all natural persons.

 

In rendering the opinions set forth herein, we have assumed that:

 

(i)                                     all parties to the Loan Documents are
duly organized, validly existing, and in good standing under the laws of their
respective jurisdictions of organization and have the requisite corporate or
banking power (as applicable) to enter into such Loan Documents;

 

(ii)                                  the execution and delivery of the Loan
Documents have been duly authorized by all necessary corporate or banking action
(as applicable) and proceedings on the part of all such parties; the Transaction
Documents have been duly executed and delivered by all such parties; and the
respective terms and provisions of each of the Loan Documents do not, and the
execution, delivery and performance of its obligations thereunder by each of
such parties will not, violate the articles or certificate of incorporation or
other charter document or by-laws of any such party or any law, order or decree
of any court, administrative agency or other governmental authority binding on
any such party, or result in a breach of or cause a default under any contract
or indenture to which it is a party or by which it is bound;

 

(iii)                               the Loan Documents constitute the valid and
binding obligations of all parties thereto other than the Borrowers, enforceable
against such parties in accordance with their respective terms

 

(iv)                              for purposes of the opinion set forth in
Paragraph 4, (A) the name and mailing address of the Administrative Agent, the
mailing address for KICR TRS, and the organizational identification number of
KKR TRS are as set forth on the Financing Statement and (B) KKR TRS is
incorporated solely under the laws of the State of Delaware; and

 

(v)                                 for purposes of the opinion set forth in
Paragraph 4, the Borrowers have received “value” (within the meaning of
Article 9 of the New York UCC or the Delaware UCC, as applicable) in respect of
the Obligations under the Credit Agreement.

 

G-2-2

--------------------------------------------------------------------------------


 

Based upon the foregoing and subject to the qualifications stated herein, we are
of the opinion that, as of the date hereof:

 

1.                                       The execution, delivery and performance
by the Borrowers of their obligations under each of the Loan Documents, assuming
the Borrowers will comply with the provisions of the Credit Agreement relating
to use of proceeds, will not violate any Applicable Law of the State of New York
or any Applicable Law of the United States of America applicable to the
Borrowers (including Regulations U and X of the Federal Reserve Board).

 

2.                                       Each of the Loan Documents constitutes
the valid and binding obligation of the Borrowers, enforceable against the
Borrowers in accordance with its respective terms.

 

3.                                       No consent, approval or authorization
of, or notification to, or registration, filing or declaration with, any federal
or New York state governmental authority, court or other regulatory agency is
required under Applicable Law of the State of New York or of the United States
of America for the valid execution or delivery by either of the Borrowers of the
Transaction Documents or the performance by the Borrowers of their respective
obligations thereunder, except any such consent, approval, authorization,
registration, filing or declaration which has been obtained or made and remains
in effect and those that may be required under the Delaware UCC (as defined
below) with respect to the filing of the Financing Statement in the Filing
Office.

 

4.                                       The Security Agreement is sufficient to
create, in favor of the Administrative Agent for the benefit of the Lenders, a
valid security interest in all of the Borrowers’ rights in the Collateral, to
the extent a security interest may be created therein under Article 9 of the New
York UCC (the “Applicable UCC Collateral”). Such security interest will attach
when the applicable Borrower acquires rights in such Applicable UCC Collateral.
The Financing Statement is in proper form for filing with the Filing Office.
Upon the filing of the Financing Statement in the Filing Office, such security
interest in the Applicable UCC Collateral that is described in the Financing
Statement and in which KKR TRS has rights will be perfected to the extent a
security interest therein can be perfected by the filing of a financing
statement under Article 9 of the Uniform Commercial Code as enacted in the State
of Delaware (the “Delaware UCC”).

 

Our opinions above are subject to the following qualifications:

 

(a)                                  Our opinions in Paragraph 2 above and our
opinion relating to validity and enforceability of security interests in
Paragraph 4 above are subject to limitations imposed by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
similar laws affecting creditors’ rights generally. Our opinion in Paragraph 2
above is also subject to the effect of general principles of equity (regardless
of whether considered in a proceeding in equity or at law). In addition, a court
may refuse to enforce a provision of a Loan Document if it deems such provision
to violate public policy, including any provision indemnifying a party against
liability for its own wrongful or negligent acts.

 

(b)                                 Certain remedial provisions of the Loan
Documents may not be enforceable, but such unenforceability will not, subject to
the other exceptions, qualifications and limitations set forth herein, render
such Loan Documents invalid as a whole or substantially interfere with the
substantial realization of the principal benefits or security, or both, which
such Loan Documents purport to provide (except for the economic consequences of
procedural or other delay).

 

(c)                                  We express no opinion as to the effect of
(i) the compliance or noncompliance of the Administrative Agent or any Lender
with any state or federal laws or regulations applicable to

 

G-2-3

--------------------------------------------------------------------------------


 

any such party because of such party’s legal or regulatory status or the nature
of such party’s business or (ii) the failure of any such party to be authorized
to conduct business in any jurisdiction.

 

(d)                                 We have assumed that the Borrowers have
sufficient rights to the Collateral in order for the security interest of the
Administrative Agent to attach thereto, and we express no opinion as to the
nature and extent of the Borrowers’ rights in or title to any of the Collateral
or any property securing the Collateral.

 

(e)                                  Our opinions in Paragraph 4 are limited to
Article 9 of the New York UCC and Article 9 of the Delaware UCC. Therefore those
opinions do not address (i) laws of jurisdictions other than New York or
Delaware or (ii) laws of New York or Delaware except for those described above.
We do not express any opinion as to transactions excluded from Article 9 of the
New York UCC or Article 9 of the Delaware UCC by virtue of Section 9-109
thereof.

 

(f)                                    We express no opinion with respect to the
perfection of a security interest in any Collateral of a type described in
Section 9-501(a)(1)(A) or (B) of the New York UCC or the Delaware UCC or
represented by a certificate of title.

 

(g)                                 We express no opinion as to the actions that
will be required to be taken periodically under any applicable law after the
filing of the Financing Statement in the Filing Office in order for the
effectiveness of any financing statement, or the validity or perfection of any
lien or security interest referred to herein, to be maintained.

 

(h)                                 We call to your attention that the security
interest created by each Borrower in proceeds of the Collateral and the
perfection of such security interest is limited to the extent set forth in
Section 9-315 of the New York UCC or the Delaware UCC, as applicable.

 

(i)                                     We note that Section 552 of Title 11 of
the United States Code (the “Bankruptcy Code”) limits the extent to which
property acquired by a debtor after commencement of a case under the Bankruptcy
Code is subject to a security interest arising from a security agreement entered
into by the debtor before such commencement.

 

(j)                                     We call to your attention that the
rights of a Borrower to assign any Collateral consisting of claims against any
government or governmental agency (including, without limitation, the United
States of America or any state thereof or any agency or department thereof or of
any state) may be limited by the Federal Assignment of Claims Act or similar
state or local statute.

 

(k)                                  We have assumed that the Borrowers have
satisfied any requirements in the documents and agreements comprising or
governing the Collateral which prohibit or restrict assignment as they relate to
the grant of a security interest therein to the Administrative Agent, except to
the extent that any such requirement is ineffective under Section 9-406, 9-407
or 9-408 of the New York UCC or the Delaware UCC, as applicable.

 

(l)                                     We call to your attention that any
security interests in the Collateral may be subject to the limitations set forth
in Section s 9-404, 9-405 and 9-408 of the New York UCC or the Delaware UCC, as
applicable; and, in any event, any security interests in the assets of either of
the Borrowers may be subject to the economic effects of valid recoupments,
offsets, counterclaims, and similar rights of account debtors, lessees, or other
contractual parties, the terms of leases and other contracts between either of
the Borrowers and such lessees or other

 

G-2-4

--------------------------------------------------------------------------------


 

parties, and any claims or defenses of such lessees or other parties against
either of the Borrowers arising under or extrinsic to such leases or other
contracts.

 

(m)                               We express no opinion as to the priority of
any security interest in any Collateral.

 

The foregoing opinions are limited to the Applicable Laws of the State of New
York and the Applicable Laws of the United States of America, and we express no
opinion with respect to the laws of any other state or jurisdiction, except
that, with respect to the opinions expressed in the second and third sentences
of Paragraph 4, we also express an opinion as to Article 9 of the Delaware UCC.
As to our opinions expressed herein with respect to the Delaware UCC, our
conclusions are based solely on a review of the Delaware UCC as set forth in the
CCH Secured Transactions Guide, as updated through Issue No. 968 dated May 16,
2006 (the “Guide”). The lawyers who prepared this opinion are not admitted to
practice law in the State of Delaware. With your concurrence, we have not
consulted with Delaware counsel or conducted any investigation of the laws of
the State of Delaware other than Article 9 of the Delaware UCC as set forth in
the Guide.

 

This opinion letter is furnished by us solely for your benefit in connection
with the transactions contemplated by the Credit Agreement and, without our
written approval, it may not be relied upon, quoted from or delivered to any
person (except that this opinion may be furnished to assignees and participants
with the understanding that it speaks only as of the date hereof). The opinions
expressed above are based solely on factual matters in existence as of the date
hereof and laws and regulations in effect on the date hereof, and we assume no
obligation to revise or supplement this opinion letter to reflect any matters
which may hereafter come to our attention, or should such factual matters change
or should such laws or regulations be changed by legislative or regulatory
action, judicial decision or otherwise.

 

Very truly yours,

 

G-2-5

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

OPINION OF SPECIAL COUNSEL TO KKR FINANCIAL CORP.

 

[HUNTON & WILLIAMS LLP LETTERHEAD]

 

June     , 2006

 

Bank of America, N.A.

as Administrative Agent

270 Park Avenue, 10th Floor

New York, New York 10017

 

The Lenders party to the

Credit Agreement

(as defined below)

listed on Schedule        thereto

 

Re:                               KKR Financial Corp.

 

Ladies and Gentlemen:

 

We have acted as counsel to KKR Financial Corp., a Maryland corporation (the
“Borrower”), in connection with a Credit Agreement among the Borrower, KKR TRS
Holdings, Inc. (the “Co-Borrower”), the lenders party thereto (the “Lenders”),
and Bank of America, N.A., as the administrative agent (the “Administrative
Agent”), dated as of June     , 2006 (the “Credit Agreement”), a Fee Letter
among the Borrower, the Co-Borrower, the Administrative Agent and Banc of
America Securities LLC, as lead arranger, dated as of June 16, 2005 (the “Fee
Letter”), a Domestic Collateral Account Control Agreement among the Borrower,
the Co-Borrower, the Administrative Agent and The Bank of New York dated as of
June     , 2006 (the “Collateral Agreement”), and the Security Agreement among
the Borrower, the Co-Borrower and the Administrative Agent for itself and for
the Lenders, dated as of June     , 2006 (the “Security Agreement”). This
opinion is provided in accordance with Article IV of the Credit Agreement.
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

 

In connection with the opinions set forth herein, we have examined the following
documents:

 

(i)                                     the Credit Agreement;

 

(ii)                                  the Fee Letter;

 

(iii)                               the Collateral Agreement;

 

(iv)                              the Security Agreement;

 

(v)                                 a certificate of the Secretary of the
Borrower, to which are attached true and correct copies of: (i) the articles of
amendment and restatement of the Borrower as certified by the Maryland State
Department of Assessments and Taxation (the “Articles”); (ii) the amended and
restated by-laws of the Borrower (the “By-laws”); (iii) resolutions of the

 

--------------------------------------------------------------------------------


 

Borrower with respect to the Agreements (as defined below); (iv) a certificate
of good standing with respect to the Borrower issued by the Maryland State
Department of Assessments and Taxation; and (v) a certificate of good standing
with respect to the Borrower issued by the Secretary of State of the State of
California; and

 

(vi)                              an initial financing statement a copy of which
attached hereto as Exhibit A (the “Financing Statement”), naming the Borrower as
debtor and the Administrative Agent as secured party under the
Uniform Commercial Code as in effect on the date hereof in the State of
Maryland, to be filed in the Maryland State Department of Assessments and
Taxation (the “Filing Office”).

 

The Credit Agreement, the Fee Letter, the Collateral Agreement and the Security
Agreement are herein collectively referred to as the “Agreements.”

 

For purposes of the opinions expressed below, we have assumed (i) the
authenticity of all documents submitted to us as originals, (ii) the conformity
to the originals of all documents submitted as certified or photostatic copies,
and the authenticity of the originals thereof, (iii) the legal capacity of
natural persons, (iv) the genuineness of signatures not witnessed by us, and
(v) the due authorization, execution and delivery of all documents by all
parties, other than the Borrower, and the validity and binding effect thereof.

 

As to factual matters, we have relied upon representations included in the
Agreements, upon certificates of the Borrower, and upon certificates of public
officials. Whenever the phrase “to our knowledge” or “known to us” is used
herein, it refers to the actual knowledge of the attorneys of this firm involved
in the representation of the Borrower in the transaction without independent
investigation.

 

We do not purport to express an opinion on the laws of any jurisdiction other
than those of the United States of America and the State of New York, except to
the extent that our opinions in numbered paragraphs 1, 2, 3, 4(i) and
4(iii) relate to the Maryland General Corporation Law and our opinion in
numbered paragraph 5 relates to the Maryland UCC (as defined below). The
opinions expressed in numbered paragraph 5 below are limited to Articles 1, 8
and 9 of the Uniform Commercial Code (the “UCC”) as in effect on the date hereof
in the State of New York (the “New York UCC”) and the State of Maryland (the
“Maryland UCC”). With respect to the Maryland UCC, we have relied solely on the
text of such Articles 8 and 9 of the Maryland UCC in the form contained in the
LexisTM electronic database on the date hereof and identified therein as the
official text of such law, in the form presented electronically to users of the
LexisTM state statute library, and we have assumed that such version is correct
and complete. We have further assumed that the courts of the States of New York
and Maryland and the federal courts sitting therein or applying the laws thereof
would give effect to the provisions of the Agreements that specify New York law
as the governing law thereof.

 

As used herein, “Applicable UCC” means the New York UCC or the Maryland UCC, or
more than one of the foregoing, as the context requires, and any reference
herein to a specific section of the UCC refers to that section of the New York
UCC or the corresponding provision of the Maryland UCC.

 

As used herein, “General Intangibles” has the meaning defined in
Section 9-102(a)(42) of the Applicable UCC. In rendering the opinions expressed
herein regarding perfection of the security interest in General Intangibles, we
note that (i) the security interest relates to, and will therefore be subject to
and limited by, the terms of any agreement under which such rights exist and
(ii) the realization of the benefits of the security interest may also be
limited by the rights, claims and defenses of any other party to such agreement.

 

G-3-2

--------------------------------------------------------------------------------


 

Based upon the foregoing and such other documents and matters as we have deemed
necessary and appropriate to render the opinions set forth below, and subject to
the limitations, assumptions, and qualifications noted herein, we are of the
opinion that:

 

1.                                       The Borrower is duly incorporated and
validly existing as a corporation in good standing under the laws of the State
of Maryland.

 

2.                                       The Borrower has the corporate power to
execute, deliver and perform its obligations under the Agreements, and the
Borrower has taken all necessary corporate action to authorize the execution,
delivery and performance of the Agreements.

 

3.                                       The Agreements have been duly
authorized, executed and delivered by the Borrower.

 

4.                                       The execution and delivery of, and the
performance of the obligations under, the Agreements by the Borrower (i) will
not violate the Articles or Bylaws of the Borrower, (ii) will not conflict with
or result in the breach of any court decree or order of any court, regulatory
body, administrative agency, governmental body or arbitrator binding on the
Borrower known to us, or (iii) will not violate any law or regulation of the
State of New York or the State of Maryland that are generally recognized by
lawyers admitted in New York exercising customary professional diligence as
being applicable to transactions of the type contemplated by the Agreements.

 

5.                                       The Financing Statement is in proper
form for filing in the Filing Office. The filing of the Financing Statement in
the Filing Office will be sufficient to perfect the security interest in the
Collateral described in the Security Agreement and included on the Financing
Statement (the “Applicable UCC Collateral”) to the extent that a security
interest therein may be perfected by the filing of a financing statement under
Article 9 of the Maryland UCC (the “Applicable Filing Collateral”), and the
Filing Office is the only office in which a financing statement must be filed
under the Maryland UCC to perfect the security interest in the Applicable Filing
Collateral.

 

6.                                       The Borrower is not, and after giving
effect to the execution and delivery of the Agreements, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

We express no opinion or advice as to (i) whether a court other than a court of
the State of New York would give effect to any choice of New York law, (ii) any
provision requiring a party to submit to the jurisdiction of any court, insofar
as such provision relates to the subject matter jurisdiction of such court to
adjudicate any controversy or purports to grant exclusive jurisdiction to any
court, (iii) the subject matter jurisdiction of any court to consider any
dispute arising out of the Agreements, (iv) the waiver of any right to assert
that an action has been brought in an inconvenient forum or any right to have
venue laid in the proper forum, (v) the enforceability of any waiver of a trial
by jury or waiver of objection to venue or claim of an inconvenient forum with
respect to proceedings, (vi) the waiver of any right to have service of process
made in the manner prescribed by applicable law or to claim immunity from
service of process or from any legal proceeding, (vii) the waiver of any right
to trial by jury, (viii) the appointment of any Person as attorney in fact
insofar as exercise of such power of attorney may be limited by public policy or
limitations referred to elsewhere in this opinion, (ix) the enforceability of
indemnification or contribution provided for in the Agreements for claims,
losses or liabilities in an unreasonable amount or for claims, losses or
liabilities attributable to the indemnified party’s negligence, (x) the ability
of any Person to receive the remedies of specific performance, injunctive
relief, liquidated damages or any similar remedy in any proceeding, (xi) any
right to the appointment of a receiver, (xii) any right to obtain

 

G-3-3

--------------------------------------------------------------------------------


 

possession of any property or the exercise of self-help remedies or other
remedies without judicial process, (xiii) any waiver or limitation concerning
mitigation of damages, (xiv) the availability of the right of rescission, (xv)
the effect of the law of any jurisdiction that limits the rate(s) of interest
that may be charged or collected, (xvi) the enforceability of any right to
receive interest on interest or (xvii) the right, title or interest of any
person in, to or under any property, the priority of any security interest or,
except to the extent that we expressly opine herein, the existence, creation or
perfection of any security interest.

 

In addition, we express no opinion or advice as to (i) any right to liquidated
damages, to the extent such liquidated damages constitute a penalty, (ii) any
provision purporting to waive or otherwise modify applicable law, to the extent
that such waiver or other modification is deemed to be contrary to public
policy, and (iii) any provision requiring any person to agree on any matter
after the execution and delivery of the document in which such provision
appears.

 

We also express no opinion or advice with respect to the effect of any law
pertaining to taxation, pensions or employee benefits, labor and employment,
antitrust, unfair trade practices, banking, securities, environmental liability,
land use, public health or safety, racketeering or criminal or civil forfeiture,
or with respect to any ordinance, regulation or other provision of law made by
any county, municipality or other local political subdivision or by any agency
or instrumentality thereof.

 

We note that the perfection of any security interest that has been perfected by
the filing of the Financing Statement in the Filing Office will expire upon the
earliest to occur of (i) the expiration of four months after the debtor so
changes its name that the financing statement becomes seriously misleading under
§ 9-506 and § 9-507 of the Maryland UCC as to any collateral acquired more than
four months after such change, unless within such four month period an amendment
which renders the financing statement not seriously misleading is filed,
(ii) the expiration of the four-month period after a new debtor whose name is
seriously misleading under § 9-506 and § 9-508 of the Maryland UCC becomes bound
under § 9-203(d) of the Maryland UCC as to any collateral acquired by the new
debtor after the expiration of the four-month period, unless an initial
financing statement providing the name of the new debtor is filed before the
expiration of the four-month period, or (iii) the expiration of one year after
the transfer of collateral by the debtor to a person that becomes a debtor and
is located in another jurisdiction within the meaning of § 9-307 of the Maryland
UCC, unless the secured party becomes perfected as to the transferred collateral
within the one-year period under the laws of the location of the transferee
debtor. To the extent that the Maryland law continues to govern the effect of
the Financing Statement, continuation statements complying with the Maryland UCC
must be filed in the Filing Office in order to maintain the effectiveness of the
Financing Statement, as provided therein.

 

The opinions set forth in Paragraph 5 above also are subject to the following
additional limitations and exclusions:

 

(a)                                  We express no opinion as to the validity,
perfection or enforceability of a security interest arising out of any
transaction not subject to Article 9 of the Applicable UCC, including those
described in §§ 9-109(c) and (d) of the Applicable UCC.

 

(b)                                 We express no opinion with respect to any
“commercial tort claim,” “letter-of-credit-right,” collateral arising from a
“consumer transaction,” a “health-care-insurance-receivable,” an “agricultural
lien,” “farm products” or “as-extracted collateral” or any “manufactured home
collateral” (as those terms are defined in Article 9 of the Applicable UCC),
collateral subject to a certificate of title, goods consigned by or to the
Seller, documents or goods covered by documents, electronic chattel paper (other
than perfection by filing as set forth in Paragraph 5), or standing timber.

 

G-3-4

--------------------------------------------------------------------------------


 

(c)                                  Under §9-315 of the Applicable UCC, the
continuation of perfection of a security interest in proceeds is limited to the
extent set forth in such section.

 

(d)                                 Under § 9-316 of the Applicable UCC, the
continuation of perfection of a security interest following a change in the
jurisdiction, the laws of which govern perfection, the effect of perfection and
non-perfection and priority, is limited to the extent set forth in such section.

 

(e)                                  In the case of property that becomes
Collateral after the date hereof, Section 552 of the Federal Bankruptcy Code
limits the extent to which property acquired by a debtor after the commencement
of a case under the Federal Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such a case.

 

(f)                                    The Financing Statement might become
ineffective due to events that cause them to be “seriously misleading” under
§§ 9-506 through § 9-508 of the Applicable UCC.

 

(g)                                 We note that the Buyer’s rights against
account debtors will be subject to the terms of the assigned account, chattel
paper or general intangible, to dealings between such account debtor and the
Borrower, and to the other limitations provided in §§ 9-403, 9-404, 9-405 and
9-406 of the Applicable UCC, and will be subject to defenses as provided in
§ 9-404 of the Applicable UCC.

 

(h)                                 We express no opinion as to whether
provisions in the Security Agreement granting an absolute assignment of rights
or interests will be construed as effecting an absolute assignment rather than a
collateral assignment or security interest.

 

(i)                                     We express no opinion herein with
respect to (i) the priority of any security interest with respect to any tax or
other governmental or other lien, claim or other encumbrance that may by statute
take priority over a previously perfected security interest, or any lien or
claim, including a right of set-off, of any trustee, custodian or “securities
intermediary” or “financial intermediary” as defined in the Applicable UCC,
(ii) any security of which there exists a duplicate original, (iii) the
continuation of perfection of the security interest in any collateral in which a
security interest has been perfected by possession and which is released from
such possession for servicing or any other purpose, unless such collateral is
released for a purpose specified in Section 9-312(f) or (g) of the Applicable
UCC and returned to such possession within the period specified therein and
(iv) the effect of any applicable fraudulent conveyance or transfer, voidable
preference or other similar law affecting the rights of creditors or secured
parties.

 

(j)                                     We express no opinion herein with
respect to the priority of any security interest.

 

For the purposes of the opinions set forth above, we also have assumed that:

 

(a) The Borrower is a corporation organized solely under the laws of the State
of Maryland, and except for the amendment and restatement of its bylaws
effective as of April 5, 2005, it has not changed its name, identity, legal
structure or location (as determined pursuant to Section 9-307 of the New York
UCC), whether by amendment of its articles or by-laws, reorganization or
otherwise, within the past four months and is not a “transmitting utility” as
defined in Section 9-102 of the New York UCC;

 

G-3-5

--------------------------------------------------------------------------------


 

(b)                                 The requirements for enforceability of
security interests under Section 9-203(b)(1) and (2) of the New York UCC have
been satisfied;

 

(c)                                  The Financing Statement correctly states
(i) an address of the secured party from which information concerning such
Financing Statement can be obtained, and (ii) an indication of such debtor’s
nature (e.g., individual or organization) and, if an organization, its state
organizational identification number (if any), its type and jurisdiction of
organization, and, if included, its federal employee identification number; and

 

(d)                                 The Collateral has not been leased to any
third party in what would be characterized as a “lease intended as security”
within the meaning of Section 1-201(37) of the New York UCC.

 

(e)                                  The Security Agreement is sufficient to
create in favor of the Administrative Agent a valid security interest in the
Collateral.

 

The opinions expressed in this letter are solely for the use of the
Administrative Agent and the Lenders in connection with the transactions
contemplated by the Agreements, and may not be relied on by any other person,
and may not be used for any other purpose (except that this letter may be
furnished to assignees and participants with the understanding that it speaks
only as of the date hereof), without our prior written approval. The opinions
expressed in this letter are limited to the matters set forth in this letter,
and no other, opinions should be inferred beyond the matters expressly stated.
This opinion letter speaks as of its date and we do not undertake to advise you
of any changes in the opinions expressed herein from matters that might
hereafter arise or be brought to our attention.

 

Very truly yours,

 

G-3-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UCC FINANCING STATEMENT

 

Appendix VI-1

--------------------------------------------------------------------------------